—

Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 1 of 63 PagelD #: 126

F .

UNITED STATES DISTRICT COURT ILED

SOUTHERN DISTRICT OF INDIANA FEB Y
TERRE HAUTE DIVISION 1 2020

U.S. CLERK’S OFFICE
Martin S. Gottesfeld, pro se, INDIANAPOLIS, INDIANA
Petitioner,

 

Ve No.: 2:20-cv-00012-JRS-MJD
B. Lammer, Warden of
‘The FCI Terre Haute, Indiana,
Respondent.

 

 

 

CLAIM FOR MANDATORY JUDICIAL NOTICE (FED. R. EVID. 201(c)(2))
Claimant and Plaintiff Martin S. Gottesfeld (herein the "plaintiff"),
acting pro se, hereby moves The Honorable Court pursuant to Fed. R. Evid.

201(c)(2) and Fed. R. Evid. 901(b)(1) to take mandatory judicial notice of the

 

herewith-provided exhibits:

* Exhibit 1 hereto, Declaration of Martin S. Gottesfeld, made pursuant to
28 U.S.C. § 1746(1), Fed. R. Bvid. 201(c)(2), and Fed. R. Rvid. 901(b)(1)
(Sunday, February 2nd, 2020);

* Exhibit 2 hereto, initial unnumbered version of BOP BP-A0288 Incident
Report later numbered 3338082, please cf. docket entry (D.E.) 1 at 7 11 28-32;

* Exhibit 3 hereto, BOP BP-AO308 Administrative Detention Order, signed
by Lt. B. Devlin (Monday, December 9th, 2019, 5:45 P.M.) and witnessed by L.
McPherson, please cf. D.E. 1 at 8 1 33-34;

* Exhibit 4 hereto, BOP BP-A0288 Incident Report Number 3338082, further
information filled out by agent.of: the respondent Mr. S. Williams (Thursday,
December 12th, 2019), please cf. D.E. 1 at 10 11 39-44;

* Exhibit 5 hereto, BOP BP-A0294 Notice of Discipline Hearing Before the
(DHO), filled out and signed by agent of the respondent Mr. S. Williams
(Thursday, December 12th, 2019), please see cf. D.E. 1 at 11 11 45~46;

* Exhibit 6 hereto, BOP BP-10 regional appeal of incident report 3237478,
as originally filed by prisoner Donald Reynolds-Bey, registration number

32349-074 (July 12th, 2019), please cf. D.E. 1 at 11 11 47-49;

- Page 1 of 4 -
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20’ Page 2 of 63 PagelD #: 127

* Exhibit 7 hereto, BOP BP-10 regional appeal of incident report 3237478,
as entered into the BOP's records at DHO Jason Bradley's office, missing
memorandum from C.0. S. Harvey and other pages, with response indicating that
C.0. S. Harvey's memorandum was not considered as part of the appeal, signed

| by BOP North Central Regional Director J.E. Krueger (August 19th, 2019),
please cf. D.E. 1 at 11 91 47-49;

* Exhibit 8 heretol) BOP BP-A0294 Notice of Discipline Hearing Before the
DHO, filled out and signed by agent of the respondent Mr. S. Williams and
naming Counselor B. Orr as the petitioner's new staff representative (December
17th, 2019), please cf. D.E. 1 at 11 911 50-53;

* Exhibit 9 hereto, BOP BP-229(13) (BP-9) Request for Administrative
Remedy, i.e. The Hart BP-9, and subsequent appeals, signed by Petitioner
Martin S. Gottesfeld (May 1st, 2019), please cf. D.E. 1 at 23 9 119-123, at
25 11 129-130, at 29 Mf 144-145, at 34 1 163-168, and at 36 1 177-183;

* Exhibit 10 hereto, FCC Terre Haute THX-1330.18C Administrative Remedy -
Informal Resolution (BP-8), i.e. The Fisele BP-8, signed by Petitioner Martin
S. Gottesfeld (October 25th, 2019), please cf. D.E. 1 at 24 1 124-132 and at
37 1 182-183, as well as at 23 1 119-123, at 25 11 129-130, and at 37 1182.

* Exhibit 11 hereto, BOP BP-A0288 Incident Report (unnumbered), i.e. the
first_incident report, as originally delivered to the petitioner by agents of
the respondent on April 25th, 2019, please cf. D.E. 1 at 29 97 145-156, at 23

7121, at 26 91 133-134, and at 36.11 178-183;
* Exhibit 12 hereto, FCC Terre Haute THX-1330.18C Administrative Remedy -

Informal Resolution (BP-8) and subsequent appeals, i.e. administrative-remedy
number 979747, requesting a set of written commmications rules for the
communications-management unit (CMU) and noting the enforcement of specific

unwritten rules, signed by Petitioner Martin S. Gottesfeld, please cf. D.E. 1

- Page 2 of 4 -

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 3 of 63 PagelD #: 128

at 34 9162, at 35 19 169-and“171, at-3671 176-177; and’ at 37°11 181-183;

* Exhibit 13 hereto, BP-A0288 Incident Report post-hoc--numbered 3249328,
i.e. version ofthe first incident report numbered and otherwise modified by
agent of the respondent Ms. K. Hart (April 19th, 2019), please cf. D.E. 1 at
34 1 163-166, at 35 9171, and at 36 41 178-183;

* Exhibit 14 hereto, umredacted electronic message from the petitioner to
Mrs. Dana F. Gottesfeld, re: Service of: Process, that is the subject of the
first incident report (Friday, April 19th, 2019, 8:40:25 A.M.), please cf.
DE. 1 at 29 1 145-146 and 150, at 31 9153, at 32 91 157-158, at 33 91 161-
162, at 34 1165, at 35 1171, and at 36 91 178-183;

* Exhibit 15 hereto, unredacted message from the petitioner to agent of
the respondent Katherine Siereveld re Unnumbered Incident Report (Form BP~
A0288) (Friday, April 26th, 2019), please cf. D.E. 1 at 33 9160, at 35 11 168-
169 and 171, and-at. 36 1 178-183;

* Exhibit 16 hereto, BOP BP-230(13) Regional Administrative Remedy Appeal
(BP-10) re Disciplinary-Hearing Officer (DHO) Jason Bradley, i.e. the Bradley
BP-10 (partial), signed by the petitioner (May 3rd, 2019), please cf. D.E. 1
at 35 911 170-175 and 177-183;

* Exhibit 17 hereto, FCC Terre Haute THX-1330.18C Administrative Remedy -
Informal Resolution (BP-8) re findings of fact for the first incident report,
including subsequent. appeals, signed by the petitioner (June 25th, 2019),
please cf. D.E. 1 at 36 1 176-183 and at 24 1126;

* Exhibit 18 hereto, additional declarations re DHO Jason Bradley signed
by other GW prisoners with similar experiences and originally meant to be
included with the Bradley BP-10, please cf. Exhibit 1 hereto;:" D.E. 1 at 34
1162, at 35 11 169 and 171, and at 37 11 181-183; and Exhibit 12 hereto at 4

and 6;

~ Page 3 of 4 -

 

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 4 of 63 PagelD #: 129

* Exhibit 19 hereto, BOP BP-A0304 Discipline Hearing Officer Report for
incident report number 3338082, signed by Alternate DHO D. Matthews (January
24th, 2020)--after the petitioner commenced the instant litigation citing
specifically Exhibit 17 hereto and then inquired upon agents of the respondent
as will be detailed in a subsequent declaration; and

* Exhibit 20 hereto, BOP BP-A0288 Incident Report issued by Lt. R. Cruz
against the petitioner (January 5th, 2020, 10:30 A.M.) in violation of the
petitioner's rights under The Sixth Amendment and The Fifth Amendment Due ©
Process Clause, then expumged-after filing of the instant litigation, please
cf. D.E. 1 at 29 1 143-145, at 35 9171, and at 37 1M 181-183.

If The Court is left with any questions regarding the instant claim or
any of the above-enumerated and herewith-provided exhibits, the petitioner
respectfully requests a hearing.

Respectfully filed pursuant to the prison-mailbox rule of Houston v.

 

Lack, 487 U.S. 266 (1988) in an envelope bearing sufficient affixed pre~paid
first-class U.S. postage and U.S.P.S. tracking number 9114 9023 0722 4293 0823
41, handed to Ms. J. Wheeler of the FCI Terre Haute CMU unit team, acting in
her official capacity as an agent of the respondent , on Sunday, February 2nd,

2020, or the first opportunity thereafter,

wi ee

Martin 5. Gottesteld, pro se
Reg. No.: 12982~104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

- Page 4 of 4 -
wei ee Document 18 Filed 02/11/20 Page 5 of 63 PagelD #: 130
Kader
Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, declare that the following is true and correct
under the penalty of perjury under the laws of The United States pursuant to
28 U.S.C. § 1746(1), Fed. R. Evid. 201(c)(2), and Fed. R. Evid. 901(b)(1) on
this second (2nd) day of February, 2020:

1. I am Martin S. Gottesfeld and I am the petitioner in the case of
Gottesfeld v. Lammer, 2:20-cv-00012-JRS-MJD (herein "the case"), currently
pending before The Honorable U.S. District Court for The Southern District of
Indiana Terre Haute Division (herein "The Court").

2. I have personal knowledge of all twenty (20) of the numbered exhibits
herewith-included in this same filing and they are all what I claim them to
be.

3. The full text of BOP Prohibited Act Code 296, as found in 28 C.F.R. §
541.3 is, "Use of the mail for abuses other than criminal activity wnic!
circumvent mail monitoring procedures (e.g., use of the mail to commit or
further a High category prohibited act, special mail abuse; writing letters in
code; directing others to send, sending, or receiving a letter or mail through
unauthorized means; sending mail for other inmates without authorization;
sending correspondence to a specific address with directions or intent to have
the correspondence sent to an unauthorized person; and using a ficticious
return address in an attempt to send or receive unauthorized correspondence).

Please cf. docket entry (D.E.) 1 in the case at 30 17 148-149, at 33 159, and
at 34 1162.

4. I attempted to include each declaration from Exhibit 18 hereto with my
initial filing of the Bradley BP-10 but agents of the respondent in the case
would not let me do so under the specious claim that I would have been sending
mail for-others;°: as opposed to including admissible evidence to support mv
own claims. Please cf. Exhibit 16 hereto, Exhibit 12 hereto, and D.E. 1 in the
case at 34 floZ.

I declare that the foregoing is true and correct under the penalty of

perjury under the laws of The United States. Executed on Sunday, February 2nd,
2020.
by: NS |

Martin S. Gottesfeld

 

- Page 1 of 1 -
ak 12-JRS-MJD Document18 Filed 02/11/20 Page 6 of 63 PagelD #: 131
* BP-A0288 28 Cal INCIDENT REPORT
JAN 17

 

 

 

 

 

 

 

 

 

 

 

U.S. DEPARTMENT OF JU OF JUSTICE FEDERAL BUREAU OF PRISONS:
rr a
Part | - Incident Report
1. Institution: FCC Terre Haute FCI Incident Report Number:
2. Inmate’s Name: 3. Register Number: . 4. Date of Incident: . 5. Time:
Gottesfeld, Martin 12982-104 12/06/2019 1920 hrs. (approx.)
6. Place of Incident: : 7. Assignment: 8. Unit:
CMU Law Library CMU Unassigned CMU (D)
9. Incident: - | 10. Prohibited Act Code(s):
Extortion (Attempted) 204(A) .
11. Description of Incident (Date: 12/09/2019 Time: 1234 hrs __ Staff became aware of incident):

 

On the evening of December 6, 2019, at approximately 1920 hrs., inmate Gottesfeld, Martin, Reg. No. 12982-104, handed me
two Inmate Requests for processing. | briefly glanced at them, noticed he requested a copy of, what | thought was his
Judgment and Commitment, on one of them and | verbally explained to him he would have to ask the Records Department to
view his Judgment to see if it is any different from the copy | had already given him. | brought the requests to my office,
scanned them and left them for further processing on the next business day. On December 9, 2019, | began processing the
requests | had collected and noticed inmate Gottesfeld’s request includes a demand for a “statutorily-mandated sum” which |
interpreted as money. The demand is to myself and approximately 72 other individuals, agencies, and entities demanding a
true copy of his Order of Commitment. Specifically he states, “| have searched my records for an order of committmentfsic]
allowing each of you, jointly and severly[sic], to hold me against my will and found no such order....| hereby demand a true copy
of the order of committment[sic] under which each of you, jointly and severly[sic], is detaining me against my will. This demand
is self-executing every twenty-four (24) hours; and each of you whom neglects to deliver to me.a true copy of the required order
of committment{sic] shall forfeit to me the statutorily-mandated sum.”

| feel threatened by inmate Gottesfeld’s demands and | believe he is trying to extort me (and others); both personally and
professionally. Inmate Gottesfeld is attempting to intimidate and compel me (and other staff, agencies, entities) by threat of
financial demise into providing him a document (to which | have no access) and potentially assisting him in securing a fraudulent
release from custody.

 

 

 

12. Typed Name/Signature of Reporting Employee: 13.Date And Time:
R. Eisele a ) 12/09/2019 / 1317 hrs.
14. Incident Report Delivered to Above Inmate By 15 .Date Incident Report Delivered: 16. Time Incident Report Delivered:

 

 

e Name/Signature): . -)
RB bculin 3 ES i2/9VLG 8.39 PM™

Part II - Committee Action

 

17. Comments of Inmate to Committee Regarding Above Incident:

 

 

 

 

 

18. A. It is the finding of the committee that you: ‘|B. __: The Committee is referring the
. . Charge(s) to the DHO for further
_____ Committed the Prohibited Act as charged. __ Hearing.
Did not Commit a Prohibited Act. C. ____ The Committee advised the inmate of
______ Committed Prohibited Act Code(s). its finding and of the right to file
an appeal within 20 calendar days.

 

19. Committee Decision is Based on Specific Evidence as Follows:

 

 

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

 

 

 

 
C) 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 7 of 63 PagelD #: 132
Kex\ie 3

BP-A0308 ADMINISTRATIVE DETENTION ORDER U.S. DEPARTMENT OF. JUSTICE
“Ane FEDERAL BUREAU OF PRISONS

 

 

FCI TERRE HAUTE
Instiufion

Daterfime: 12/09/2019 5:45PM.
TO: Special Housing Unit Officer

FROM: B. DEVLIN, LIEUTENANT  « a (Name/Title)
SUBJECT : Placament of .Gottesfeld, Martin Reg. No._12982-104 in Administrative Detention
¥__(a) 1s pending an investigation for a violation of Bureau regulations;
(b) Is pending an SIS investigation.
(c)} Is pending investigation or trial for a criminal act;

Y __(@) Isto be admitted to Administrative Detention

(1) Since the inmate has requested admission for protection,

| hereby request placementin Administrative Detention for my own protection.
inmate Signature/Register No.:

 

 

Staff Witness: Printed Name Signature:

. (2) Since a serious threat exists to individual's safety as perceived by staff, although person has. not requested admission; referral of
the necessary information will be forwarded for an appropriate hearing by the SRO.

(e) Is pending transfer or is in holdover status during transfer.
is pending classification; or

(g) is terminating confinement in Disebnary Segregation and has been ordered into Administrative Detention by the Warden's
designee.

It is this Correctional Supervisor's decision. based on all. the circumstances that. the above named inmate's continued presence in the general
population poses a serious threat to life, property, self, staff, other Inmates, or to the security or orderly running of the institution because”
Attempted Extortion

 

 

 

 

Therefore, the above named inmate is to be placed in Administrative Detention unfll further notice. The inmate received.a copy of this Order on

Staff Witness Signature/Printed Name /- McPherson ( — : Date 12/09/2019
Supervisor 24 hour review of placement. Signature/Printed name,

* inthe case of DHO action, reference to that order is sufficient. In other cases, the Correctional supervisor will make an independent reviewand decision, which is
documented here.

Record Copy - inmate Concemed (not necessary if placement is-a. result of holdover status); Copy.- Captain; Copy - Unit Manager; Copy - Operation Supervisor
~ Administrative Detention Unit; Copy ~ Psychology; Copy - Central File

PDF Prescribed by P5270 (Replaces BP-A0308 of JAN 88.)

 
| “yy -JRS- t18 Filed 02/11/20 Page 8 of 63 PagelD #: 133
Oe Chaelathy 012-JRS-MJD Documen g
~ BP-A0288 INCIDENT REPORT

 

 

 

 

 

 

 

 

 

 

 

JAN 17
U.S. DEPARTMENT OF JUSTICE | FEDERAL BUREAU OF PRISONS
Part | - Incident Report
1. Institution: FCC Terre Haute FCI Incident Report Number: 323238082.
2. Inmate’s Name: 3. Register Number: 4. Date of Incident: 5. Time:
Gottesfeld, Martin 12982-104 12/06/2019 1920 hrs. (approx.)
6. Place of Incident: 7. Assignment: 8. Unit:
CMU Law Library / CMU Unassigned , CMU (D)
9. Incident: 10. Prohibited Act Code(s):
Extortion (Attempted) 204(A) ,
11. Description of Incident (Date: _ 12/09/2019 __Time: 1234 hrs Staff became aware of incident):

 

On the evening of December 6, 2019, at approximately 1920 hrs., inmate Gottesfeld, Martin, Reg. No. 12982-104, handed me
two Inmate Requests for processing. | briefly glanced at them, noticed he requested a copy of, what | thought was his
Judgment and Commitment, on one of them and | verbally explained to him he would have to ask the Records Department to
view his Judgment to see if it is any different from the copy | had already given him. | brought the requests to my office,
scanned them and left them for further processing on the next business day. On December 9, 2019, | began processing the
requests i had collected and noticed inmate Gottesfeld’s request includes a demand for a “statutorily-mandated.sum” which |
interpreted as money. The demand is to myself and approximately 72 other individuals, agencies, and entities demanding a
true copy of his Order of Commitment. Specifically he states, “I have searched my records for an order of committment{sic]
allowing each of you, jointly and severly[sic], to hold me against my will and found no such order....1 hereby demand a true copy
of the order of committment[sic] under which each of you, jointly and severly[sic], is detaining me against my will. This demand
is self-executing every twenty-four (24) hours; and each of you whom neglects to deliver to me a true copy of the required order
of committment{sic] shall forfeit to me the statutorily-mandated sum.” a

| feel threatened by inmate Gottesfeld’s demands and | believe he is trying to extort me (and others), both personally and
professionally. Inmate Gottesfeld is attempting to intimidate and compel me (and other staff, agencies, entities) by threat of
financial demise into providing him a document (to which | have no access) and potentially assisting him in securing a fraudulent
release from custody. .

 

 

 

 

12. Typed Name/Signature of Reporting Employee: 13.Date And Time:
R. Eisele . < 2. 12/09/2019 / 1317 hrs.
14. Incident Report Delivered to Above Inmate By 15 .Date Incident Report Delivered: 16. Time Incident Report Delivered:

 

 

_ {Type Name/Signature): Loe
Belin 2 SS 2ST S39 _ pe

 

Part II - Committee Action
17. Comments of Inmate to Committee Regarding Above Incident:
Eodij aor exter enyene, F oovted peleverd Lew
aecely Verostlim. ste qgthechkec G. Thy cos dak fre ford
is Uncangtlkusione| ans those cavolred dae eh ts Lr Arta

 

ans any soncdiot) Gatti II be hed got ds weve gest fed fmm ty
B.

18. A. Itis the finding of the committee that you: ( A/Ahe Committeé is referring the 7
Charge(s) to the DHO for further

Committed the Prohibited Act as charged. Hearing.

Did not Commit a Prohibited Act. C. The Committee advised the inmate of
Committed Prohibited Act Code(s). its finding and of the right to file

 

an appeal within 20 calendar days.

19. Committee Decision is Based on Specific Evidence as Follows: ,

_ Commarnend a? days ack ani Aelem do MHa duc fo
Severs y of. Cage i |

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):
Cem mond 27 Ows gc T.

 

 

 

 
Case 2:20-cv-00012-JRS- May Document 18 Filed 02/11/20 Page 9 of 63 PagelD #: 134

"21, Date and Time of Action: (2 \e-t { (The UDC Chairman’s signature certifies who sat on the UDC and that the completed report
" accurately reflects the UDC pyecee

 

Chairman (Typed Name/Signature) Member (Typed Name) . Member (Typed Name) |

 

INSTRUCTIONS: All items outside of hea

vy rule are for staff use only, Begin entries with the number 1 and work up. Entries not completed will be
voided by staff. :

-

Distribute: Original-Central File Record; COPY-1-DHO: COPY-2-Inmate after UDC Action; COPY 3-Inmate within 24 hours of Part !} Preparation

WD Prescribed by P5270 | Replaces BP-A0288 of AUG 11

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 10 of 63 PagelD #: 135

BP~A0293 Inmate Rights at Discipline Hearing  cpFrRM
AUG 11

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

o

Institution: FCC Terre Haute FCI

As an inmate charged with a violation of Bureau of Prisons rules or regulations
referred to the Discipline Hearing Officer (DHO) for disposition, you have the
following rights: .

1. The right to have a written copy of the charge(s) against you at least 24
hours prior to appearing before the Discipline Hearing Officer;

2. The right to have a full-time member of the staff who is reasonably
available to represent you before the Discipline Hearing Officer;

3. The right to call witnesses (or present written statements of unavailable
witnesses) and to present documentary evidence in your behalf, provided
institutional safety would not be jeopardized;

4. The right to present a statement or to remain silent. Your silence may be
used to draw an adverse inference against you. However, your silence alone may
not be used to support a finding that you committed a prohibited act;

5. The right to be present throughout the discipline hearing except during a
period of deliberation or when institutional safety would be jeopardized. If
you elect not to appear before the DHO, you may still have witnesses and a
staff representative appear on your behalf;

6. The right to be advised of the DHO'’s decision, the facts supporting that
decision, except where institutional safety would be jeopardized, and the DHO’s

disposition in writing; and,

7. The right to appeal the decision of the DHO. by means of the Administrative

Remedy Procedure to the Regional Director within 20 calendar days of notice of

the DHO’s decision and disposition.

I hereby acknowledge that I have been advised of the above rights afforded me at a
hearing before the Discipline Hedring Officer. I have further been advised that if
I have previously received either a presumptive or effective parole date from the
Parole Commission, a finding by the DHO that I-committed the prohibited act(s) may
result in a rescission or retardation by the Parole Commission of the presumptive
or effective parole date.

Inmate’s Name: Gottesfeld, Martin Reg. No.: 12982-104

 

 

 

Inmate Signature: (“Vs : Date: 12/12/2019
Notice of rights given to inmate (Date/time) : 12/12/2019/ 150§

 

by: S. Williams/

 

‘Staff Printed Name7Signature

(This form may be replicated via WP) . , : Replaces BP-S293(52) of JAN 88.

POF . , Prescribed by P5270
. ve 6 0012-JRS-MJD Document 18 Filed 02/11/20 Page 11 of 63 PagelD #: 136
€ ;
Bie So

 

BP~A0294 Notice of Discipline Hearing Before the (DHO) cprrM
AUG 11 ;
U.S. DEPARTMENT OF JUSTICE . FEDERAL BUREAU OF PRISONS

 

FCC Terre Haute FCI

 

 

 

 

 

 

 

 

 

 

 

Institution
12/12/2019
Date
“To: Martin Gottesfeld © REG. NO.: 12982-104
ALLEGED VIOLATION(S) ; Extortion/Blackmail
DATE OF OFFENSE: 12/06/2019 CODE NO.: 204
You are being referred to the DHO for the above charge(s).
The hearing will be held on: at .  (A.M./P.M.) at the following location:
DHO Schedule _
You are entitled to have a full-time staff member represent you at the hearing. Please indicate below

whether you desire to have a staff representative, and if so, his or her name.

 

I (do) : (do not) wish to have a staff representative.

If so, the staff representative’s name is: OL te er 9 2 Cf sve << 1S. eddy a

You will also have the right to call witnesses at the hearing and to present documentary evidence in your
behalf; provided, calling your witnesses will not jeopardize institutional safety. Names of witnesses you
wish to call should be listed below. Briefly state to what each proposed witness would be able to testify.

 

 

 

 

 

 

 

 

 

I (do) (do not) ~L4wish to have witnesses.

NAME: CAN TESTIFY TO:
NAME; . CAN TESTIFY TO:
NAME : ; CAN TESTIFY TO:

 

 

 

 

The Discipline Hearing Officer will call those witnesses (Staff or Inmate) who are reasonably available,

and who are determined by the DHO to have information relevant to the charge(s). Repetitive witnesses and
repetitive character references need not be called. Unavailable witnesses may be asked to submit written
statements. .

If additional space is needed, use the reverse side of this form. Date, sign, and return this form to the
DHO.

i . LY :
DATE: 12/12/2019 SIGNATURE: xl he a
wT

be) faa, ’
Notice of hearing before DHO given inmate 12/12/2019/ 1s by 5S. Williams/ _.
: Date/Time StaffPrinted Name/Signature

(This form may be replicated via WP) . _ Replaces BP-294(52) of JAN 8&8&

 

 

 

PDF . Prescribed by P5270
2\2 oyype 12-JRS-MJD
ameter

July 25, 2018

 

DUO TMihizliq.,
BP-\G “Rederel KS
As Challenge. ‘\ncident Tepact

3237418

Meiled Mos Waly 22, 2019 bo

Peston

USPS ARackeR FU Oly AKHS faze Way 47

 
 
 
  
  
  
   
 

‘DHO report IRN# 3237478

 

been continuously interfered with by BOP staff and now these PMB-Field staff
king for a contracter.outside the Department of Justice. Due to the continuous
@jwith blocking Access to the Courts inviolation of the First Amendment; the Fourth
geizure and search of evidence, which is not being allowed to ba gent to REYNOLDS nor
court from REYNOLDS has caused on February 2018, for REYNOLDS's 2255 to be denied.

J waen't able to report his taxes, which is apart of his case. see EXHIBIT B-1 ; B-2
yYNOLDS is being denied his right to continue his legal activities inviolation of Program

it 1375.07.
jason Bradley (DHO) and Jason Simmons (PMB-Field Staff) and others has conspired with one
ther, in retaliation, inorder ta impede of REYNOLDS filed civil action against Jason Simmons
thers Within the Eastern District of Tenn (Knoxville), for a declartory and injunction
ler for their interference with REYNOLDS right to Access the Courts without interference,
@ staff continue review and judgment of REYNOLDS documents, such as Form 56 and his
request to family, via telephone and mail communications, is invalid based on the Supreme Court
_fuling in Ex parte Hull (1941) 312 us 546, recognition of the right to access -to ithezcourt
‘In this case documents to initial approval by prison authorites before they could be directed
to the court was invalid, in that it constituted an impro;
inmates right to apply to a federal court for a writ of habeas corpus. The court found that
whether a petition for a writ of habeas corpus addressed to a federal court is Properly drawn
and allegations must be contained in it are questioned for the court alone to determine.

    
  
 
 
  

Jason Sinmons, knowingly created a falsified record, outside his authority, inorder to impede
on REYNOLDS Access to the Courts to bring action against him and others, who have conspired
with each other to subject REYNOLDS to an iilegal conviction and sentence Anviolation of Due
Process of the Constitution for the United Statea. the communication between REYNOLDs and
his mother does not state anything concerning a false and fraudulent tax return nor any ttempt
to steal money from the IRS. and the U.S. Treasury. Jason Simmons, conduct was inviolation of
Program Statement 3420.11, Conflict of Intereat, where his responsibilities as a public servant
affect, or are affected by his private interests. see February 2019 civil Hction Eastern Dist.
Tenn case 3:08~cr-143 Doc 464

REYNOLDS, Ghose s. ‘Hatvey, as his staff“represeAtative for the inciderit- report dated 3-24-2019.
5. Harvey, reviewed the March 24, 2019, 2:30 p.m phone call and agreed with REYNOLDS that he

by J.Simmons. Keller to retrieve a copy of his mail sent out to his family

to use for the DHO hearing as evidence, which this letter instructed REYNOLDS family what they
myst submit to his CPA inorder to comply with his back taxes need for court: in his case and

also to report for payment on his Property. However, Jason Bradley(DHO), refused to allow
REYNOLDS nor his staff Representative to talk and he used. REYNOLDS evidence as apart of his

claim to support the falsified incident report not -based on facts! see EXHIBIT 5a-1 {S. Harvey
Memorandum May 23, 2019)

The DHo report hag numerous of error within. Jason Bradley (DHO) stated that REYNOLDS did not
Presant no documentary evidence on his behalf, which the evidence of his mail used by Bradley
Was retrieve by REYNOLDS from E. Keller and given to Bradley to support REYNOLDS position.
REYNOLDS disciplinary history, as claimed by Jason Bradley (DHO) states that REYNOLDS have
a history of engaging in this type of misconduct, which is not true. TMnProfessional~and
ignorant staff members who do not know about corporations nor tax forms created false incident
against REYNOLDS who is a CEO and.corporate owner. REYNOLDS hag a college background in business }

managment which includes taxea and forms, pidd he has a CPA, “c6rporatexattorney and associates
who are Internal revenue service agents. ‘The DHO.claima that he reviewed REXNOLDS outgoing

mail, which was retrieve by REYNOLDS as his evidence, to reaffirm that their was some kind of
Plan to have others to file a false and fraudulent tax return. Jason Bradley (DHO) claimed
that REYNOLDS was silent when the investigating Lieutenaut gave him the incident report, which
REYNOLDS! s silence was used against him.. This too is not. true as the Lt. Lotz did not
investigate nor asked any questions. He simply dalivered the iacident report and left.
Wherefore, with the Support of staff Yvepresentative and other document evidence, this false

incident alleged without sy
ipporting facts and anviolation of politic: and U. .
2xpunge immediately and AIT Athar ranwane tae P % & Const. s ‘hould-be

 

Document 18 Filed 02)

 

 
  
  
   
   
 

1/20 Page 12 of §3 PagelD #137,

pJustice

 

 

32349-074
=LAST NAME, FIRST, MIDDLE INITIAL REG. NO.
"a gLGREASON FOR APPEAL The DHO hearing and report is ‘based on Fraud, un-supporting facts,
Sr ke of interest, retaliation for attempting to bring legal action inviolation of the
mel tee Amendment to-the Const of the U.S, and inviolation of Program Statement 7740.02. and
ee “The Sanction of Code 197 (Phone Abuse-Illegal Purpose) was the loss of Phone for .
alas and a $50.00 fine, which should be suspended and the fine credited back to the trust . |
junt. This incident should be expunged conte id ihe foulowing reasons: ave, suite 201

: - ta! ocate . , ,
os, iy. 280r knowinaly and satictously falsified a capone) incident renee aimed
¢ Statement +02. le OW:
PE EETMOLDS instructed hla tasty uosbere to file a false and” fraudulent tax return, specifical:
feta ateempe to steal some unknown amount of monay from the Internal Revenue Service and the
United State Treasury. Without J. Simmons having any knowledge about REYNOLDS case ROE fhe feet
that he was the CEO and owner of 4 corporations prior to being confined within the ,

D
UNIT INSTITUTION

 

   
    
   
   

 

 

“Stact that his family and former board members had his Power of Attorney and: they continued to

'
ply REYNOLDS property fees each year, Simmons assumed that REYNOLDS must be like most ee ee 8
and did not own anything based on his ethnicity of African descent. 7 Simons .racist montat y
and behavior has caused injury and lost of REYNOLDS right to freedom in connection to
Writ of Habeas Corpus being denied for continue inte: a -

     

 

 

3 (see continue page 2)
DATE
Part B—RESPONSE
i
pat REGIONAL DIRECTOR

Xf dissatisfied with this response, you may sppeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.

ORIGINAL: RETURN TO INMATE
Part C~RECEIPT

CASE NUMBER:

CASE NUMBER:

 

 

 

Return to:
LAST NAME, FIRST, MIDDLE INITIAL

SUBIECT:

 

a

 

ATTACHMENT

* DHO Report #3237478
Phone Abuse-fllegal Propses
DHo Hearing Date 5~03-2019 @ 11:00
Jason Bradley DHO acting Officer,
* ‘Incident Report copy
   
   

 
 
 
 
  
   
    

 

FEDERAL BUREAU PRISONS

 

Incident Report number: 3237478
REG. NO.: 32349-074 Jott: cm
offense Code: 197

 

 

<* NOFICE OF CHARGE {S)

A. Advanced written notice of charge {copy of Incident Report} was given to inmate on (date)
03-27-2019 at (time} 0941 (by staff member) Lots.

B, The DHO Hearing. was held on (date) 05-03-2019

C. The inmate was advised of the rights before the DHO by (staff member):

Thomas on (date) 04-02-2019 and copy of the advisement of rights form is attached,
————— —————— te

at (time) 1100.

“EI. STAFF REPRESENTATIVE

Yes No_X

 

A. Inmate waived right to staff representative,
8B. Inmate requested staff representative and Harvey appeared.

C, Staff Representative statement: “ .
They let him send the paperwork out. On the Phone call I can’t tell if anything fraudulent
ia said.

D. Requested staff representative declined or could not appear but inmate was advised of
option to postpone hearing to obtain another staff representative with the result that:
Staff Representative Name) was selected.

(New

 

E. Staff representative was appointed.
—

III, PRESENTATION OF EVIDENCE

A. Inmate (admits} X__ (denies) (neither) the charge(s).

 

B. Summary of inmate statement:
“They have to file tax returns for me.”

c. Witnesses:

1. Inmate waived right to witness. Yes No_X

 

2. The following persons were called as witness at this hearing and appeared (Each witness
name and statement listed below):

3. The following persons requested were not called for the reason(3) given (Each witness
name and statement listed below): Inmate requested the Internal Revenue Service as a
witness. No individual witne: is were requested.

4. Unavailable witnesses were requested to submit written statements and those statements
received were considered (Each witness name and statement listed below) .

D. Documentary Evidence: In addition to the Incident Report and Investigation, the DHO

considered the following documents: Recorded Phone Call, Inmate Mail.

E. Confidential information was used by DHO in support of his findings, but was not revealed
to the inmate. The confidential information was documented in a separate report, The
confidential information has been (confidential informants have been) determined to be
reliable because: oi .

 

Iv, FINDINGS OF THE DHO
X__ A, The act was committed as charged.
B. The following act was committed:

_

C. No prohibited act was committed:
Expunge according to Inmate Discipline PS.

1

INMATE COPY

DISCIPLINE HEARING OFFICER REPORT

FEDERAL BUREAU PRISONS

Reg. No.: | Hearing Date:
32349.074 05-03-2019

 

 

ie: ‘DHO considered your statement and denial to the charge against you, but was not
vinced. You provide the defense that through your outside contacts you have the right
‘dle taxes. The DHO agrees that inmates can file taxes. However, inmates are to follow
the Blue Bag Program (BBP) procedures for filing legitimate tax returns. You were not
attempting to file legitimate tax returns. You were trying to circumvent these program
procedures to file false and fraudulent tax returns. You have been incarcerated since
2010. You have not worked to file a legitimate tax veturn, Therefore, you were using the
telephone for fraudulent activity. Thus, meeting the elements of the prohibited act. In
addition, you have an extensive misconduct history of engaging in fraudulent activity
anile snearcerated. The DHO based the decision on the greater weight of the evidence.
reater weight is given to the inci it i i

to your disciplinary history. dent report, recorded phone call, outgoing mail, and

Therefore, based on the greater weight of the evidence the DHO fi i
efo -inds you committed the
prohibited act of Code 197; Phone Abuse-TIllegal Proposes. : ¥

 

VI. SANCTION OR ACTION TAKEN (List each prohibited act with respective sanctions for that act):
Code 197:

180 Days Loss of Phone

$50.00 Fine

($200.96 balance as of 05-03-2019)

 

VIT. REASON FOR EACH SANCTION OR ACTION TAKEN?

The action on the part of any inmate to use the telephone in an unauthorized manner poses

a serious threat to the ability of staff to control the use of the telephone and monitor

rpether aanates are making calls for prohibited or dilegal purposes.- It is indicative of
@ intent to participate in unauthorized activities tha: i i

benawne” da it could lead to disruptive

t The sanctions

imposed by the DHO were taken to express the gravity of the infraction and let-the inmate

all times.

 

reer
ee APPEAL RIGHTS: x The inmate has been advised of the findings, specific evidence relied on
action gna Teasons for the action. The inmate has been advised of the right to appeal this action
n calendar days under the Administrative R i
ven to the tesee emedy Procedure, A copy of this report has been
Ix. Discipline Hearing Officer
Printed Name

Signature

po

Date

J. Bradley DHO 06-14-2019

 

   

BHO report delivered to

bP Name (Staff)

Inmate by:

 

420

Date and Time:

Prescribed by e278 MATE CERRY re n030 of AUG 11

 
 

11/20 mpage ESOT VSPA EID #: 13 8

(ENT O

       
     

 

Reg. No.:
05-03-2019

| Hearing Date:

32349.074

“_ SPECIFIC EVIDENCE RELIED ON TO SUPPORT FINDINGS (Physical evidence, observations,

a ten documents, etc.):

were advised of your rights before the Discipline Hearing Officer and stated that you
lerstood those rights. You requested a staff representative and you were provided with
one. You" presented no documentary evidence on your behalf... - - oe -

Administrative notice is given to there being a delay in the investigation and UDC of
this incident Report. Specifically the incident report process was suspended pending
referral of an inmate criminal matter for investigation on March 24, 2018, and released
for administrative processing on March 27, 2019. The inmate did not provide any evidence
that this delay hindered his ability to provide a defense,

The DHO finds that beginning on March 24, 2018, you committed the prohibited act of Code
197: Phone Abuse-Illegal Proposes.

The DHO- considered the Incident Report which the reporting officer states, “On March 24,
2019 at approximately 2:30 p.m., inmate Reynolds, Donald, Reg. No. 32349-074, placed a
telephone call to his family at 865-773-8127, and the call was live monitored, During the
monitoring of the call, it. was found inmate Reynolds was using the telephone for an
illegal purpose, specifically by instructing his family members to file a false and
fraudulent tax return in an attempt to steal money from the Internal Revenue Service and
the United States Treasury. Inmate Reynolds instructed his mother and “Cisco” to file an
TRS 1040 form as well as an IRS Form 56, Notice of Fiduciary form using his name and
social security number.”

The DHO considered your staff representatives statement, “They let him send the paperwork
out. On the phone call I can’t tell if anything fraudulent is said.”

The DHO concedes that the IRS would state inmates can file tax returns.

The DHO conducted a review of your disciplinary history, which reveals you have history

of engaging in this type of misconduct.

The DHO reviewed the recorded phone call, which reaffirms the reporting officer's
statement that you were instructing others to file a false and fraudulent tax return,

The DHO reviewed your outgoing mail to reaffirm that you were following through with your
plan to have others file a false and fraudulent tax return.

The DHO considered your silence to the investigating Lieutenant, your silence was used as
an adverse inference against you,

The DHO considered your statement to the UDC stating, “Inmate states listen to the Phone

conversation,”

the DHO stating, ““They have to file tax returns for

The DHO considered your statement to
me,

INMATE COPY ,

   

DISCIPLINE HEARING OFFICER REPORT

 

 

 

JUSTICE FEDERAL BUREAU PRISONS
Reg. No.: | Hearing Date:
32349074 05-03-2019

 

INMATE COPY

 
      
  
 

 

INCIDENT REPORT

 

   

FEDERAL BUREAU OF PRISONS
's Name:
Fygnoids, Donald
Place tincdent

x Rageter Number: . Cale 5
32349-074, 03-14-2019 | 2:30 PM
Asaqnnant: &
7,
FCI Terre Have CMU Barber OUnk
aden Phone Absa, China se >
m ee * . -

Desciption: 1 03:24-2019 Thre: 230 2.m, Staff became aware of Incided): |
onMareh 24, DOtD at saproninnteis 2:30 p.m, inmate Reynolds, Donald, Reg. No. pag OTe laced Soe. @ call ae s femly
at 865-773-8127, and the call was live monitored. During the monitoring of the call, it was nun no sk .t
telephone for an'iilegal purpose, specifically by his family ‘oflie a fase return in an attemy

 

 

   

 

 

 

 

 

 

 

 

 

B. TheCommites is referting the Charge(a) to the DHO for futher
18. A. tis the finding of the committes that you: ral
committed the Prohibited yargod: ; ‘The Committe advised the inmate of its finding and of the right
Gavetcomnt » Prowled Ad Sa aTappeslittin 20 calendar cays.

 

 

 

 

 

 

 

 

 

 

 

20, Committee acti referred to upon "a

. thea UOC J
21. Date and Tima of Action: The UDG C1
accuratelyreflects tha UDC proceedings).

Ghakrnan (Typed Name/Signature); Member (Typed Name}: Wester (Typed Namey:

: ‘Ol Taaivy rule ao ‘only. we
piste: Oiginat Cental File Record; COPY-1-DHO: COPY-2-4inmate after UDC Action; COPY 3-Inmate within 24 hours of Part! Preparation

 

Prescribed by P5270 Replaces BP-A0288 of AUG 11
POF :

UNITED STATES GOVERNMENT

MEMORANDUM
FCC TERRE HAUTE

 

   
  

May 23, 2019
Attn Of: S. Harvey
Subject: ” Inmate Reynolds, Donald #32349-074

To: Regional DHO.

I Officer S. Harvey was. chosen b
dated 3-24-2019, after reviewin
Cisco to “Steal money from the

vy inmate Reynolds to be his staff Representative for the incident report
ig the phone call that inmate Reynolds was accused of telling his mother and
Internal Revenue Service” I-was unable to reach the same conclusion as the
eport. I conducted an investigation and found inmate Reynolds was allowed
ut through the unit monitored mail, I was also able to acquire a photo copy
1 il that was referenced in the Incident Report. Myself and inmate Reynolds
. attempted to show the material during the hearing and it was rejected by the DHO Officer.
The DHO Officer then concluded the hearing finding inmate Reynolds guilty and promptly dismissed
inmate Reynolds without directly letting him know that the sanctions of loss of phone privileges were
. Immediate, Inmate Reynolds received another Incident report for phone abuse dated 5-5-2019, had inmate
Reynoids been told of the immediate phone loss he would not have tried to use the phones to make a call.
Please note the phones are electronically controlled through Truelinks and any sanction shuld
loaded into the system and would have prevented inmate Reynolds from accessing the ph ot

EXHIBIT A-1

Case 2:20-cv-00012-JRS-MJD Document 18

  

 

 

 

 

 

 

 

11/20 Page 14 of 63 PagelD #: 139

EXHIBITS

tative

-? Memorandum by S. Harvey acting as Staff Represen’

xa Program stataventcPD/CPB 5265.14 (Correspondence) Under General Correspondence
d(4) %6 .

B-1 latter to CTU about taxes for 2007-2008 and other supporting information ‘

B-2 Court Document Evidence about REYNOLDS LACK OF Record for Taxes and corporation
Timeless Entertainment Inc. Case No. 3:08-cr-143 Doc 2004

     
    
     

Direction of an inmate's business (See § 541.13, Prohibited Act No. 408). An
mate, unless a pre-trial detainee, may not direct a business while confined. -

tis does not, however, prohibit correspondence necessary to enabie an inmate
Eto protect property and funds that were legitimately the inmate’s at the time of
commitment. Thus, for example, an Inmate may correspond about refinancing an
existing mortgage or sign insurance papers, but may not operate a mortgage or
insurance business while in the institution.

 

UEXHIBIT A~2

Prot

. 1 . . _
0.2019 Matthew Bender & Compsny, Inc., a member of the LexisNexis Group. All rights resarved, Use of this product is subject to the restrictions
and terras and conditions of the Matthew Bender Master Agreement. .

 

 
HE GPO VU PiT UEFS,

ona oo sec ewgeaag
“| 376 X X Photograph of a

111/20 Pali sarge Pagelp #: 140

i 485 X X Reynolds 2004 IRS Form 1040
3 486 X X Reynolds 2005 IRS Form 1040
489 X X Timeless Entertainment IRS Form 1120 for 2005
487 X X Reynolds 2006 IRS Form 1040
. > 490 X X Timetess Entertainment IRS Form 1120 for 2006

Aue R

: es Abxas Ser 2007-2608,
Case. 2:20-cv-00012,,JkRS-MJD Documentd8

 

As Whan W Concems!

     

: Ton 2008 bad my Lorerne Ctr Rete on extention Be the ton7
Aes ocr toy Porat nt 4 carpeting
_ Sailer % clots cat re 20s dan year, F vos, Sdecled Ho Ay AB my Cosporete
ein baa Veges, Neveda., on Sure 19,2008, 40 meet with NOM Orns,
Ais Tare 1208 dot, yes the dot ab Abe gel Search ond Bea
Wecrant executed on my Reticence. “Daring Ahie Scand ond te cute, WerTeng
Witheaat prchetde. Course, Iny Piecetal Ceanae Wee Rene,
oe this tc imponnitte, Aa me Saenphy 4 my Requested emersion
Featin, due Je lack ab tarde,
F woe Vor ‘ndlcled beers T. We ke % Kile all corperetions ond personas
Hows Soe Ye, 2007 Ye yeer, Becmwe ot this nerMilns TT wos.
30 mid Hpte come Ord Hod quily, Vowene, the Cou aid not Kres :
he Femin TX coud net Me taxes une beans We agente ed ‘
Thy Bis ond records tin Yhele porsestlon clang Wilt att Oscyarote leatne. . a
DCW my Renzoontbility oa The Former Cea I Coneplene wey Sehigattens .
Anis iw tre merier Yhet Som Ocdderw ins AY Yhe Ceuch, Wihkds it Peleus
Ye yng Ce ond cantetion, prier 36 being Yeead ih Ye Fear,
“Daring Anis Hime tn Ae, FEOP,, breve, Feces O95 Bond Cotes,
Rem lenke od Credit Cond Ogemias Agalast my Accawk hetd by, 8
them. these. Were cutstendios debts, Which Was Caused tay Ing as
Potement in yall during pretreat, Withet bhakey the Chance od
Cpparnnity Me Seite Crd Clote GN my Accounts -
Abe Toe Sich unliariticr With thy proper tae of Shue Hox Rorma, .
Crete A, 6, O10, ny, Mie Y jee) Uded by hdddacts Crt CorperaMens,

~=nt88 X X Timeless Entertainments Lack of Record 2001-2004; 2007
W OFFICER MARK FROST, Kingsville, TX a
562 X X Map of Kingsville, Tx
377 X X Photograph of white Range Rover
378 X X Photograph of wheel compartment

‘379°X X Photograph of density reader
380 X X Photograph of wheel well
381 X X Photograph of closed compartment

    
 
  
  

Fy reste, Cortirued Yo ee miskrected And douuscd oP Wegal Choral
Gakivity bnged on What other Phe cadit Gard halders, task Gomants or
Slee Prise, Whe hen Reve Experiene for incre ged Coeparattins
3 Sree Yropelad canete hove dore'cnd tied with thee Rem ramipte
FD Vrove, \oeee Feccving 196+ 199 ‘incident reparts by your walk on
From Ahan One comasion Obiut’ this iasue.
tor Baking Ab Oleckurn Je conwleHen » which the Colinue
IWkeefernce, toy Wel os bhackad Access 4S Count’ becouse oF Prete
Ps Undeestods .
ng
TNaT Complete Thy Ghligatien Concemirs try Hees ae LOT Loats Geer.
F om Betking Osa\atonce, Rom Yate bee abe do procemd Withad Ong
Mere \okeRrence,.
D rope thet’ Anis letter deers oe
Aer SPx ang Your statt, . i 1 : ; . .
Wale me, Aish a Vecdach Bir me tool : :
ao Vowtever WW wr mat By the Omaunt ot Hine Le tte be EXHIBIT B-2
. , ‘he mp Aedes nat be juiked bby Are: envinonent”
Deastiaction Wiregly Pcsed bby ‘newpedence ndividuels .
“Phere aseict me. with Yhis twler ond Pratde iretructtons an boss
F Seo ceccnmgtiah my bUigation - a.
: : Aresle Yur
EXHIBIT B-1- ,

bE Dee Rae

ap ny Misunderstanding Te my Commantation

 

 

 
tag aythev-$0012-JRS-MJD Document 18 Filed 02

U.S. Department of Justice
Federal Bureau of Prisons

Federal Correctional Complex
Terre Haute, Indiana

 

 

     

(7 Institution OZAjecion LC centrat

   

CMU Unit

 

 

 

 

 

 

Receipt of
Administrative Remedy
Inmate Name: Reynolds Jr Reg. No.: | 32349-074
Administrative 986334-R1
Remedy No.:

 

 

 

 

Received on this b re day of sdie , 2019.
TB ees

Signature/Title of Staff

If Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff
member by , 2019
, 2019.

Edits received by Unit Team on this day of

 

Signature/Title of Staff

  
    

 

Regional Administrative Remedy Appeal

f
f:Prisons
g. Part B - Response

Regional Office

  

tral

 
  
   

rative Remedy Number: 986334-R1
: eee

This is in response to your Regional Administrative Remedy Appeal received on July 30, 2019,

_ "regarding the decision of the Discipline Hearing Officer (DHO). You were found to have committed
~ “the prohibited act of Code #197, Use of the Phone for Illegal Purpose. You appeal this decision

stating the incident report was falsified in order to impede your access to the courts. You state you
and your staff representative presented documentary evidence at the DHO hearing, but the DHO
refused to accept and consider it. You further state the DHO noted in the DHO report you have a
history of engaging in this type of misconduct, which is not true. You request the incident report be

expunged.

In accordance with Program Statement, 5270.09, Inmate Discipline Program, the discipline process
starts when staff witness or reasonably believe that you committed a prohibited act. A staff member
will issue you an incident report describing the incident and the prohibited act you are charged with
committing. The incident report was written based upon a phone conversation you had with your
mother, where staff documented you provided instructions to file a frivolous tax return. There is no
evidence the report was falsified in an attempt to impede your access to the courts.

According to your DHO report, the DHO considered documents that you had mailed to your mother.
it was confirmed by the DHO these were the documents you presented as documentary evidence at
your DHO hearing. Your documentary evidence was refused as the discipline packet already
contained these documents. As this information was addressed in your DHO report, the DHO report
has been amended. A copy of the amended DHO report is attached for your records. If you
disagree with the amendment, you may include this in your appeal at the next level.

On appeal your history of misconduct was reviewed. It was noted you do have a history of attempting
fo file fraudulent tax returns. The DHO appropriately weighed and considered your history.

The DHO considered the reporting officer's documented report, the recorded phone call, copy of
documents mailed to your mother, your history of like misconduct, and your defense. Although, you
continue to deny the charge, the DHO sufficiently explained why the greater weight of the evidence
supports the charge. The discipline process was conducted in accordance with Program Statement

5270.09.
Based on the above information, your Regional Administrative Remedy Appeal is denied.
\f you are dissatisfied with this response, you may appeal to the Office of General Counsel, Federal

Bureau of Prisons, 320 First Street, NW, Washington, DC 20534. Your appeal must be received in
the Office of General Counsel within 30 days from the date of this response.

£4546

Date

 

 

   
   
     
  
  

J£1/20 Page 16 of 63 PagelD #: 141

    

»-DONALD RAY REYNOLDS JR, 32349-074 .
TERRE HAUTE FCI ONT: CMU QTR: DO4-051L

4200 BUREAU ROAD NORTH
TERRE HAUTE,

IN 47808

ISCIPLINE HEARING OFFICER REPORT

OF JUSTICE FEDERAL BUREAU PRISONS
'D. PURSUANT TO ADMINISTRATIVE REMEDY #986334-RI

 

Incident Report number: 3237478
REG. NO;: 32349-074 [ostr: a
Offense Code: 197

[Terre Haute
Donald

 

ident: Report: 03-24-2019
gident: 03-24-2019

‘of Charges: Phone Abuse-Illegal Proposes

“NOTICE OF CHARGB(S) -

s. Advanced written notice of. charge (copy of Incident Report i
~27-2019 at (time) 6941 (by staff member) Lots. Port) was given to innate on {date}

H. The DHO Hearing was held on {date) 05-03-2019 at (time) 1100.
Cc. The inmate was advised of the rights before the DHO by (staff member) :
Thomas _on (date) 04-02-2019 and copy of the advisement of rights form is attached.

STAFF REPRESENTATIVE

 

A. inmate waived right to staff representative. Yes No_x_.
B. Inmate requested staff representative and Harvey appeared,

 

TIr.

Iv,

C, Staff Representative statement:

They let him send ’
es the paperwork out. On the phone cali I can’t tell if anything fraudulent

D. Requested staff representative declined or could not ay
ippear but inmate was advised of
option to postpone hearing to obtain another staff represent
taci rh :
Staff Representative Name} P was selected. th the Zesult that: (New
.

E. Staff representative was appointed

.
PRESENTATION OF EVIDENCE
A. Inmate {admits} X__ (denies) (neither) the charge(s).
B. Summary of inmate statement:
“They have to file tax returns for me.”
C. Witnesses:
i. Inmate waived right to witness. Yes No_x

 

2. The following persona were called as witness at this heari
name and statement listed below): ng and appeared (Zach witness

3. The following persons Fequested were not called-for the re i

8 . ‘ason(s) given (Zach wit:
name and statement listed below): Inmate requested the Internal Revenue pervice as .
witness. No individual witnesses ware requested,

4. Unavailable witnesses were requested to submit written state
ments and those stateme:
received were considered (Each witness name and statement listed below). me

D. Documentary Evidence: In addition to the Incident Report and Investigation, the DHO

considered the following documents: Recorded Phone Call, Inmate Mail.
Recorded Phone Call, Inmate Mail.

E, Confidential information was used by DHO in st

i tupport of his findings, but was not revealed
cent eesnnate ane confidential information was documented in a separate report. The

ntial information has been (confidentii i
reliable becawne: { idential informants have been) determined to be

FINDINGS OF THE DHO

E__A. The act was committed as charged. C. No prohibited act was committed:

Expunge according to: Inmate Discipline ps.
B. The following act was committed:

ees
     

ASEPKED! McERRE HY] JID ~ Document 18

TICE FEDERAL BUREAU PRISONS
AMENDED PURSUANT TO ADMINISTRATIVE REMEDY #986334-R1

     
   
 

 

 

| Reg. No.: Hearing Date:
32349-074 05-03-2019

 

. SPECIFIC EVIDENCE RELIED ON TO SUPFORT FINDINGS {Physical evidence, observations,
written documents, etc.):

You were advised of your rights before the Discipline Hearing Officer and stated that you
understéod those rights. You requested a staff representative and you were provided with
one.

Administrative notice is given to your attempt to give the DHO copies of your
correspondence as documentary evidence. However, the DHO did not accept the copies of the
correspondence due to having copies in the incident report packet.

Administrative notice is given to there being a delay in the investigation and UDC of
this incident Report. Specifically the incident report process was suspended pending
referral of an inmate criminal matter for investigation on March 24, 2018, and released
for administrative processing on March 27, 2019. The inmate did not provide any evidence
that this delay hindered-his ability to provide a defense.

The DHO finds that beginning on March 24, 2018, you committed the prohibited act of Code
197: Phone Abuge-Illegal Proposes.

The DHO considered the Incident Report which the reporting officer states, “On March 24,
2019 at approximately 2:30 p.m., inmate Reynolds, Donald, Reg. No. 32349-074, placed a
telephone call to his family at 865-773-8127, and the call was live monitored. During the
monitoring of the call, it was found inmate Reynolds was using the telephone for an
illegal purpose, specifically by instructing his family members to file a false and
fraudulent tax return in an attempt to steal money from the Internal Revenue Service and
the United States Treasury. Inmate Reynolds instructed his mother and “Cisco" to file an
IRS 1040 form as well as an IRS Form 56, Notice of Fiduciary form using his name and
social security number.” 7

The DHO considered your staff representatives statement, “They let him send the paperwork
out. Om the phone call I can‘t tell if anything fraudulent is said.”

The DHO concedes that the IRS would state inmates can file tax returns.

The DHO conducted a review of your disciplinary history, which reveals you have history
of engaging in this type of misconduct.

The DHO reviewed the recorded phone call, which reaffirms the reporting officer's
statement that you were instructing others to file a false and fraudulent tax return.

The DHO reviewed your outgoing mail to reaffirm that you were following through with your
plan to have others file a false and fraudulent tax return.

The DHO considered your silence to the investigating Lieutenant, your silence was used as
an adverse inference against you.

The DHO considered your statement to the UDC stating, ‘Inmate states listen to the phone
conversation,”

The DHO considered your statement to the DHO stating, **They ‘have to file tax returns for
me.”

 

pent een

114 9014 9645 1828 1184 42

  
 
   
      
 

Regional Administrative Remedy Appeal

et terrrreerereeree)
pen. If attachments are needed, submit four copies. One copy of the completed BP-DIR-9 including any attachments must be submitted

 

SYNOLD ONALD R jo
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. ‘UNIT INSTITUTION

A~-REASON FOR APPEAL The DHO hearing and report is based on Fraud, un~-supporting facts,
nflict of interest, retaliation for attempting to, bring, legal action inviolation of the

First Amendment to the Const of the U.S, and invinlation of Program Statement 7740.02. and
3420.11. The Sanction of Code 197 {Phone Abuse-Illegal Purpose) was the loss of Phone for

180 days and a $50.00 fine, which should be suspended and the fine credited back to the trust

_ This incident should be expunged completely for the following reasons:

24, 2019, Jason Simmons, (PMB- Field staff), located at 796 N. Foxcroft Ave, Suite 201,
d maliciously falsified a (BP-A0288} incident report
Program Statement 7740.02. He knowingly claimed
that REYNOLDS instructed his family members to file a false and fraudulent tax return,specificall:
in an attempt to steal some unknown amount of money from the Internal Revenue Service and the
United State Treasury. Without J. Simmons having any knowledge about REYNOLDS case nor the fact
that he was the CEO and owner of 4 corporations prior to being confined within the BOP, nor the
fact that his family and former board uembers had his Power of Attorney and they continued to '
pay REYNOLDS property fees each year, Simmons assumed that REYNOLDS must be like moat prisoner's
and did not own anything based on his athnicity of African descent. J,Simmons,racist mentality
and behavior has caused injury and lost of REYNOLDS right to freedom in connection to his

Writ of Habeas Corpus being denied for continue inte: ce

O19 (see continue page 2) “By Agent

account.
On March
Martinsburg, W-V. 25401, knowingly an
outside his given authority in accordance with

 

 

SIGNATURE @F REQUESTER

DATE
Part B-RESPONSE *

  

REGIONAL DIRECTOR

DATE
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be reccived in the General Counsel's Office within 30 calendar

days of the date of this response.
ORIGINAL: RETURN TO INMATE

 

CASE NUMBER:

Part C—-RECEIPT
CASE NUMBER:

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Ben a —

SUBJECT:

 

BP-20013)

 

 

  
   

[20 SPaYSt OP eS PAGED #: 142
JUSTI FEDERAL. AU PRISONS
AMENDED PURSUANT TO ADMINISTRATIVE REMEDY #986334-RI

 

Reg. No.:

| Hearing Date:
32349-074

05-03-2019

 

‘he DHO considered your statement and denial to the charge against you, but was not
convinced. You provide the defense that through your outside contacts you have the right
to file taxes. The DHO agrees that inmates can file taxes. However, inmates are to follow
the Blue Bag Program (BBP) procedures for filing legitimate tax returns. You were not
attempting to file legitimate tax returns. You were trying to circumvent these program
procedures to file false and fraudulent tax returns. You have been incarcerated since
2010. You have not. worked to file a legitimate tax return. Therefore, you were using the
telephone for fraudulent activity. Thus, meeting the elements of the prohibited act. In
addition, you have an extensive misconduct history of engaging in fraudulent activity
while incarcerated. The DHO based the decision on the greater weight of the evidence.
Greater weight is given to the incident report, recorded phone call, outgoing mail, and
to your disciplinary history.

Therefore, based on the greater weight of the evidence the DHO finda you committed the
prohibited act of Code 197: Phone Abuse-Illegal Proposes.

 

VI. SANCTION OR ACTION TAKEN {List each prohibited act with respective sanctions for that act}:

Code 197:

180 Days Loss of Phone

$50.00 Fine

($200.96 balance as of 05-03-2019)

VII, REASON FOR EACH SANCTION OR ACTION TAKEN:

The action on the part of any inmate to use the telephone in an unauthorized manner poses
a serious threat to the ability of staff to control the use of the telephone and monitor
whether inmates are making calls for prohibited or illegal purposes. It is indicative of
the intent to participate in unauthorized activities that could lead to disruptive
behavior. The use of telephones is a privilege for inmates to maintain contact with
their family and to maintain ties with them and not for criminal use. The sanctions
imposed by the DHO were taken to express the gravity of the infraction and let the inmate
know that he, and he alone, will be held responsible for his actions at all times.

 

VIII. APPRAL RIGHTS: X% The inmate has been advised of the findings, specific evidence relied on
action and reasons for the action. ‘The inmate has been advised of the right to appeal this action
within 20 calendar days under the Administrative Remedy Procedure. A copy of this report has been
given to the inmate.

 

 

 

Ix. Discipline Hearing Officer
Printed Name (Signature Date
Original
J. Bradley DHO e i> 06-14-2019
Amended
E Q8-06-2019

 

 

 

DHO The Original DHO Report was delivered on 07-12-2019. This DHO Report was amended pursuant to
Administrative Remedy #986334-R1. This amendment does not restart the inmate’s appeal timeframe. Te
the inmate disagrees with the amendment, he may include this in his appeal at the next level.

Prescribed by P5270 Replaces BP~AQ304 of AUG 11

 

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 18 of 63 PagelD #: 143

Bx Why %

 

 

 

 

 

 

 

 

 

 

 

BP-A0294 Notice of Discipline Hearing Before the (DHO) cprrM
AUG 11 ,
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
-
FCI TERRE HAUTE
Institution
12/17/2019
Date
To: Gottesfeld REG. NO.: 12982-104
ALLEGED VIOLATION (S) ;: Extorting/Blackmail/Protecting
DATE OF OFFENSE: 12/06/2019 CODE NO.: 204A
You are being referred to the DHO for the above charge(s).
The hearing will be held on: at (A.M./P.M.) at the following location:
Next Available Docket
You are entitled to have a full-time staff member represent you at the hearing. Please indicate below

whether you desire to have a staff representative, and if so, his or her name.

I (do) x (do not)

 

 

wish to have a staff representative.
If so, the staff representative’s name is: Counselor B. Orr

You will also have the right to call witnesses at the hearing and to present documentary evidence in your
behalf; provided, calling your witnesses will not jeopardize institutional safety. Names of witnesses you
wish to call should be listed below. Briefly state to what each proposed witness would be able to testify.

 

 

 

 

 

 

 

 

 

 

 

I (do) (do not) wish to have witnesses.

NAME: CAN TESTIFY TO:
NAME: CAN TESTIFY TO:
NAME: CAN TESTIFY TO:

 

 

 

 

The Discipline Hearing Officer will call those witnesses (Staff or Inmate) who are reasonably available,
and who are determined by the DHO to have information relevant to the charge(s). Repetitive witnesses and
repetitive character references need not be called. Unavailable witnesses may be asked to submit written
statements. .

If additional space is needed, use the reverse side of this form. Date, sign, and return this form to the
DHO.

DATE: 12/17/2019 SIGNATURE: X For
¢

Notice of hearing before DHO given inmate 12-17-2019 249 S. Williams/
: Date/Time Staff Printed Name/Signature

 

 

 

(This form may be replicated via WP) Replaces BP-294(52) of JAN 88

PDF Prescribed by P5270

 
Case 2:20-cv-00012-JRS-MJD Do
or. cument1§ Kile 11/20 P ,

SENSITIVE BP-9/STAFF MISCONDUCT sip age 19 of 63 PagelD #: 144

U.S; DEPARTMENT OF JUSTICE 5.0.00 cere

Federal Bureau of Prisons

“REQUEST FOR ADMINISTRATIVE REMEDY

 
  

 

    

 

 

  
 

_Type_or.use. ball-point. pen..If-attachments are needed, submit four copies. Additional instructions on reverse.

From: _Gottesfeld, Martin, S$. 12982-104 __THA-CMU FCI-Terra Haute
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part AO INMATE REQUEST SENSITIVE BP-9/STAFF MISCONDUCT: EB@p FBOP staff are
retaliating against me for Constitutionally~protected and court-ordered help I am
providing to another inmate to fill out USM-285 legal forms in pursuit of his case -
in The District of Colorado (18-cv-02328) despite 58 CFR §543.11(£)(1), FBOP polic |
statement 1315.07(10), Johnson v. Avery, 393 U.S. %33; 21L.Ed.2d 718; 89 S.Ct. 747 |
(1969), Wolff v. McDonnell, 418 U.S. 2393 O37 S.ct. 20603; 41 L.ha.2d (1974), Bounds |
vy. Smith, 430 U.S. 817; ey T.bd.2d 723 9/ S.Ct. 1401 (1977), and Williams v. Lane, |
851 F.2d 86/7 (/th Cir. 1988). As such, lI do not believe that these FBOP personnel |
are entitied to qualified immunity in future litigation. Plesae see BP-A0288
Incident Report 3249328 attached hereto, as well as my draft statement for the DHO |
This post-hoc-dated and originally-unnumbered Incident Report was also delivered t
me about 24- hours later than my BP-8 contesting myy placement in a CMU, which
explicitly st#edd states my spotless inmate record (attached), and I believe that
this led to the decision of Mr. R. Blythe to retaliate specifically by making such
a frivilous allegation on a BP-A6288, a form which I do no t believe he is allowed
to use in thef-fist first place as PMB-Field Staff. I also wish to add that this
Incident report followed my Thursday, April 18th, 2019 10:00 A.M. discussion with
Ms. Seireveld, during which time I asked for a written copy of he for
communications. The UDC was also held in an intimidating manner. <
Pais-oh-O4-_ DATE SIGNATURE OF REQUESTERL—

Part B- RESPONSE ~

 

 

 

 

 

 

DATE WARDEN OR REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.
ORIGINAL: RETURN TO INMATE . . CASE NUMBER: _—

—_ — apn Tralee

CASE NUMBER: ——————__—_--
vs Part-C--RECEPT coe antennae renee TE TET re csecengeees : eeepc eee eR Ee ==

 

 

 

 

 

 

Return to: : . : _ = 7
opel. LAST NAME, FIRST, MIDDLE INITIALS REG. NO. UNIT INSTITUTION

- gunner: — a

 

—_——

 

 

——DMED @ oe RECIPIENT'S SIGNATURE (STAFF MEMBER)
TSP LVN vuoren pavers Avie

 

on BP-229(13) se
APRIL 1882
 

4
H
t
q

. Case 2:20-cv-00012-JRS-MJD Document 12. Filed 02/112 Oeuitaeen2O-6-63-Ra pel pH FAs:

(88 INCIDENT REPORT

ANAT - PO tok ; . ,
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

2 Part !- Incident Report

 

 

 

 

 

 

 

 

4. institution: THACMU eo ta incident Report Number: $244 SUT
2. inmate's Name: 3, Register Number: 12982-104 | 4. Date of Incident: LAW | 5. Time:
GOTTESFELD, Martin Apeit-49,2018 Apr, | (4 Jo/9) 8:40am est
_6. Place of Incident: 7, Assignment: 8. Unit:
D Unit : Unassigned/institution A&O D Unit |
9, Incident: Use of mail for abuses other than criminal activity 10. Prohibited Act Code(s) :
circumventing mail monitoring procedures... 296

 

 

  
      

41, Description of Incident (Date: 04/19/2019 _ Time: 200 p.m. Staff became aware of incident
On April 19, 2019 at 2:00 pm est, a review was conducted of inmate Martin Gottesfeld's Reg. No. 12982-104 outgoing TRULINCS e-mails,

_ ‘The review revesied that inmate Gottesfeld authored an e-mak to Dana Gottesfeld, his wife at DanaBarach@amail.com titted, “Service of
Process?’ In the e-mail to Dana Gottesfeld, Inmate Gottesfeld attempted to employ her to conduct a surface check to see if she could track
down the addresses of some individuals to be processed served (court summons from inmate Schaeffer Cox Reg. No. 16179-006) oni the
pehalf of Angela Clemons. Specifically, the e-mail to Dana Gottesfeld stated, “I believe that Angela Clemens is having trouble tracking down a
few people to be able to serve process on them. | know that you are obviously very busy and that this weekend Is most certainly ‘go time’ for
us, However, if you were to have an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you can track
down the current addresses for some folks, | believe that Angela would really appreciate it. It might actually be a fun challenge for you and
some of the researchers we know.” .

   

Inmate Gottesfeld’s request to Dana Gottesfeld Is an attempt to utilize her as a conduit to provide a service through Angela Clemons for

inmate Cox. Inmate Gottesfeld’s request to Dana Gottesfeld to conduct research to locate individuals on behalf of Angela Clemons and inmate .
Schaeffer Cox, does not represent a concrete object of value, but to provide a beneficial and favorable outcome for Clemons and Cox.

Further, even though the requested services are not tangible, it still meets the standards outlined in BOP prohibited acts policies.

Worth noting, inmate Cox has implored Clemons to find a way to identify the addresses of three individuals in the community before the court

imposed deadline of April 25, 2019. The court ordered that it was inmate Cox's responsiblity to locate and serve the individuals he's
attempting to sue in the state of CO, before the abovementioned date.

42, ignature of Reporting Employee: 13.Date And Time: ~
“ April 22, 2019 2:00 pm est
|

 

 

 

 

 

 

14. Incident Report Delivered vi teBy | | 15 .Date Incident Report Delivered: 46. Time Incident Report Delivered:
(Type Name/Signature): Ae Ge OT Yrerrg 122ey ars
~ Part II -Committee Action

 

_ 17. Comments of Inmate to Committee Regarding Ahove Incident: . ae
the ve ave 1S stel/ Unb ba “sp writen Statement
“Ind whtensti bak ona) ~ Sd oskia de natn

 

 

 

 

w wi _—_ _ : _
: Vv
18. A. Itis the.finding of the committee that you: B. The Committee is referring the
Charge(e) to the OHO for further
Committed the Prohibited Act as charged. Hearing."
:. Did not Commit a Prohibited Act. |: C. ____ The Committee advised the inmate of
~ Committed Prohibited Act Code(s). __ its finding and of the right to file

 

 

ae an appeal within 20 calendar days.
19. Committee Decision is Based on Specific Evidence as Foliows:

Na 4. WOE
key tO DK)
20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

‘ oe I
mo DA

tot GK - ae

 

 

 

 

 

 
. Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 21 of 63 PagelD #: 146
' -- DRAFT -- .

Discipline Hearing Statement of Martin S. Gottesfeld (12982-104)
Incident Report Number: 3249328

On April 19th, 2019, I lawfully engaged in helping another
inmate, Mr. Francis Schaeffer Cox, Reg. No.: 16179-006, properly
fill out USM-285 legal forms in compliance with a valid court
order in the case of 18-cv-@2328(Cox v. Dodd, et al.) in The
District of Colorado. This order is mentioned ex licitly in the
narrative of the incident report (number 3249328). However, what
isn't mentioned is that Mr. Cox and his associates--whom a
implicitly include myself and my team--were all ordered to
complete the service of process in that case. Thus, I have been
charged by Mr. R. Blythe for complying with a legal and valid
court order, of which Mr. Blythe himself was clearly well aware
when he submitted this untimely report. I cannot help but feel,
therefore, that this report is retaliatory and designed to put me
at jeopardy of significant losses in my own ability to litigate ~
my placement in the CMU while also forcing me to expend non-
renewable resources defending myself from this frivilous ticket.

“The conduct charged in this incident report is protected = '!
under 28 CFR 8543.11) (1) and explicitly mentioned and
authorized by the FBOP in its own policy statement 1315.07(10),
i.e. "Legal Activities, Inmate." It is further protected by
longstanding, clearly-well-established, and unambiguous law going
back roughly 50 years to the binding and enforceable U.S. Supreme
Court decisions of Johnson v. Avery, 393 U.S. 483; 21 L.Ed.2d 718;
89 S.Ct. 747 (1969), Wolff v. McDonnell, 418 U.S. 539; 93 §.Ct.
2963; 41 L.Ed.2d 935 (1974), and Bounds v. Smith, 430 U.S. 817;
52 L.Ed.2d 72; 97 S.Ct. 1491 (1977), as well as the decision of
The United States Court of Appeals for The Seventh Circuit in
Williams v. Lane, 851 F.2d 86/7 (7th Cir. 1988).

| Indeed, an emergency ex-parte motion for a temporary
restraining order is currently filed (pursuant to the prison
mailbox rule of Houston v. Lack) and pending before the U.S.
District Court for The District of Colorado which issued the
aforementioned order to complete service of process. This motion
seeks to bar this incident report from being adjudicated by the
FBOP. Additionally, motions for declaratory judgements holding
that FBOP personnel, including the DHO and Mr. Blythe, are not
entitled to qualified immunity from civil liability arising from
the adjudication of this incident report are also pending before
The Honorable U.S. District Courts for The District of Colorado
and The Southern District of New York. Since The Honorable U.S.
District Court in Colorado retains original jurisdiction over the
interpretation and enforcement of its own order and since courts
in general retain oversight of prison disciplinary proceedings,
including, of course, this one, it would be prudent to suspend »
this proceeding until the courts have ruled.

Further, it is my understanding that the FBOP has in the
past evaded civil liability for the actions of CTU on the basis
that CTU personnel are not FBOP employees. As such, under the
relevant FBOP Policy Statement (7740.02), CTU personnel are
instead "PMB-Field Staff," who are not authorized to submit
BP-A0288 Incident Reports like number 3249328. Rather they are
able to submit BP-A0583 forms. The incident report is thus
invalid.on its face.

Moreover, the report was untimely. The original "Date-of

 
_ Case 2:20-cv-00012-JRS- Document 18 Filed 02/11/20 Page 22 of 63 PagelD #: 147

~—VUBAPA ~ ~

Incident" in field 4 was clearly specified as "April 19, 2018"
(emphasis added), more than a year ago. When this report was.
amended post-hoc, it was not resubmitted by Mr. Blythe, but = -
rather changed by Counselour Hart. Additionally, the Incident
Report, as it was originally delivered to me, was unnumbered and
only later formally identified ender number 3249328, but again,
not by Mr. Blythe, but instead by Counselour Hart. A neutral UDC
should not--and cannot--amend an incident report on behalf of the
reporting staff member. Perhaps this explains why Counselour Hart
chose to have the UDC meeting in the unit Barber Shop, which is
one of the very few areas in the unit where the microphones do °:
not record well, so there is no record. Perhaps it also explains
why Counselour Hart broke FBOP policy by failing to display a
name tag and failing to provide her first initial when I asked,
referring me to the partially-illegable handwriting she scrawled
on the report, and why she seems to have conducted the UDC
hearing in an intentionally coercive and intimidating manner,
also in clear violation of FBOP policy for staff-inmate
interactions, and not in any way as a neutral fact-finding body.

Now, even when the report was amended to include a plausible
date and incident report number, Mr. Blythe had still not signed
his incident report until nearly 72 hours after his “April 19,
2019 at 2:00 pm est" review, and the report was not actually
delivered to me until about 72 hours later still. The report was
signed by Mr. Blythe on April 22nd, 2019 and delivered to me 6
days following the alleged incident, on April 25th, 2019.

Thanks for your consideration,

“Martin Gottesfeld, Reg. No.: 12982-104

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 23 of 63 PagelD #: 148

oe Soe Attachment 1
FCC Terre Haute

Administrative Remedy — Informal Resolution

Register #.12982-104-.
Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative
Remedy, BP-229 (13), you must attempt to informally resolve your complaint through your Correctional
Counselor.

Section 1a: Briefly state your specific single complaint: I was not given any hearing
before I was placed in a CMU and my current offenses of
|conviction and offense conduct do not indicate a substantial
likelihood that I will “encourage, coordinate, facilitate, or
otherwise act in furtherance of illegal activity through
communication with persons in the community," especially in
light of the simple fact that in my 3 years in custody prior to
arriving at the CMU I had never once been adjudicated guilty of
a single inmate disciplinary charge and I was never placed on
restricted correspondence or communications in any way prior.
Section 1b: Briefly state the resolution you request I wish to be moved to a
facility commensurate with my status as a non-violent first-
time offender who is 35 years old with a high-school diploma,
located within 500 miles of my wife and with contact visits.

 

 
 
 
 

 
 

 

 

 

 

 

 

 
 
    

 

 

 

 

[ate Bus

 

 

 

 

 

 

 

 

 

 

Unit Mgmt G . Unicor 0 Education
OQ. Psychology Medical O Chaplain O Recreation
O° Trust Fund O Custody ' Facilities O Safety
O: ISM/Mailroom O Admin. oO SIs

    

Department Head Response ©.
Issue Resolved Comments:

   

 

 

Issue Un-resolved Comments: Yu, are currently in & General population uni wits Too%
| Communication meniforing. Upeh & malty level review, +f was determined that Your Aesiqnation
He @ Communication Management Unit was and SHIV LS approeriate.

 

Unable to Address Issue Comments:

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate Signature if Resolved: , Date: .
Staff Signature p< 72 Date: 4/¢e/4
| BP-8 BP-8 BP-9 issued | BP-9 To Admin Returned
‘| issued to returned to | to inmate returned to Remedy as Rejected
inmate Counselor Unit Team Clerk
Date | 4-79-79 | Yfagii | 4/30/19
Time | Jays [Dom | 2:47 pm
Staff [R-Euele | OD R- Eisele

 

 

 

THX-1330.18C : Page 7

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 24 of 63 PagelD #: 149

.

REJECTION NOTICE - ADMINISTRATIVE REMEDY

DATE: MAY 8, 2019

    

CO

TO : MARTIN GOTTESFELD, 12982-104
TERRE HAUTE FCI UNT: CMU QTR: D04-0411L
4200 BUREAU ROAD NORTH
TERRE HAUTE, IN 47808

FROM: ADMINISTRATIVE REMEDY COO
TERRE HAUTE FCI

FOR THE REASONS LISTED BELOW, THIS ADMINISTRATIVE REMEDY REQUEST
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY :
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID > 977009-F1 ADMINISTRATIVE REMEDY REQUEST
DATE RECEIVED : MAY 6, 2019

SUBJECT 1 : COMMUNICATION MANAGEMENT UNIT

SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1: YOU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.)
ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED.

REJECT REASON 2: YOU MAY ONLY SUBMIT ONE CONTINUATION PAGE, EQUIV. OF ONE
LETTER-SIZE (8.5 X 11) PAPER. TEXT ON ONE SIDE. THE
TEXT MUST BE LEGIBLE.

REJECT REASON 3: SEE REMARKS.

REMARKS : DOES NOT STATE A SPECIFIC REQUEST OR RESOLUTION.

 

Monday, May 20th, 2019

Specific Incident Report # 3249328 appears explicitly in the text of the
SENSITIVE BP-9/STAFF MISCONDUCT. Specific District of Colorado Case No.:
18-cv-02328 also explicitly appears therein. “ ~ -

There are no continuation pages and all attachments are provided in quadruplicte, as
required. BO

A remedy request filed for staff misconduct requests the correction of the
underlying staff. misconduct.as:necessary to.comply with the law and the relevant
regulations.

Signed Monday, May 20th, 2019,

CY

Martin S. Gottesfeld, Reg. No.: 12982-104 -

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 25 of 63 PagelD #: 150

_*

'* REJECTION NOTICE - ADMINISTRATIVE REMEDY
1 a

DATE: JUNE 3, 2019

 
  
  

  

i
\ VJ

FROM: ADMINISTRATIVE REMED
TERRE HAUTE FCI

  

  

TO MARTIN GOTTESFELD, 12982
TERRE HAUTE FCI UNT:
4200 BUREAU ROAD NORTH

TERRE HAUTE, IN 47808

QTR: D04-041L

FOR THE REASONS LISTED BELOW, THIS ADMINISTRATIVE REMEDY REQUEST
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 977009-F2 ADMINISTRATIVE REMEDY REQUEST
DATE RECEIVED : JUNE 3, 2019

SUBJECT 1 : COMMUNICATION MANAGEMENT UNIT

SUBJECT 2 3

INCIDENT RPT NO:

REJECT REASON 1: YOU MUST PROVIDE MORE SPECIFIC INFORMATION (E.G. CASE NO.)
‘ ABOUT YOUR REQUEST/APPEAL SO THAT IT MAY BE CONSIDERED.

REJECT REASON 2: YOU MAY ONLY SUBMIT.ONE CONTINUATION PAGE, EQUIV. OF ONE
LETTER-SIZE (8.5 X 11) PAPER. TEXT ON ONE SIDE. THE
TEXT MUST BE LEGIBLE.

REJECT REASON 3: SEE REMARKS.
REMARKS : DOES NOT STATE A SPECIFIC REQUEST OR RESOLUTION.

THERE ARE INCIDENT REPORTS AND 2 PAGES ATTACHED WITH
NO SPECIFIC REQUEST.

 
‘Case 2:20-cv-00012-JRS-MJD Document18 Filed 02/11/20 Page 26 of 63 PagelD #: 151
U.S. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons

rere Le
Type or use ball-point pen. If attachments ‘are needed, ‘submit four copies. One copy of the completed BP-DIR-9 including any attachments must be. submitted
with this appeal. :

From: _Gottesfeld, Martin, S. - 12982-104 CMU FCI-THA

LAST NAME, FIRST, MIDDLE INITIAL 2 ogee: NO. UNIT INSTITUTION

Part A~REASON FOR APPEAL J am appealing the rejection of the BP-9 which follows in accordance
with 28 CFR §542.17(c). I was not provided with a date by which to wesum resubmit the BP-9 at
the institutional level as required by 28 CFR §542.17(b), so appeal of the rejection is
appropriate. A specific request has been made at the SENSITIVE BP-9 level for the correction
of the underlying staff misconduct as necessary to comply with the law and the relevant
regulations. I do not believe that this BP-9 weas-re was rejected in good-faith. All attachments
are non-continuation pages and continue to be provided in quadripliicate, as required, with some
miniaturization to save paper.

INMATE'S SPECIFIC REQUEST: I wish for my administrative remedy to be aceepted for filing and for
the correction of the underlying staff misconduct as necessary to comply with the law and the
relevant regulations.

 

June 10th, 2019 J bES (=

DATE SIGNATURE OF REQUESTER
Part B—RESPONSE

 

 

 

DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar ,
days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:

Part C—RECEIPT
CASE NUMBER:

Return to:

 

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

® BP-230(13)

wane ree NaTe x wee . a CANA TIIDE DECTDIENT AC DECIANAT ADDGAT APRIL 1982

SUBJECT:

 

 

 
~~ Case 2:20-cv-00012-JRS-MJD ‘Document 18. Filed 02/11/20 Page 27 of 63 PagelD #: 152

 

   

 

“RETECTTON NOTICE = ADMINISTRATIVE REMEDY

 

: ADMINISTRATIVE REMEDY COORDINATOR.
. (NORTH CENTRAL REGIONAL OFFICE

  

 
  
  

TO... MARTIN. GOTTESFELD, °:12982-104 BEEP Rae
-;... TERRE HAUTE. FCI UNT:..CMU.. QTR: -D04-0411L
4200. BUREAU. ROAD NORTH 2 oe
TERRE HAUTE,..... IN. 47808...

 

   

- FOR. THE- REASONS. LISTED BELOW, “THIS” REGIONAL (APPEAL S S
IS: BEING REJECTED: AND. RETURNED TO YOU. YOU SHOULD. INCLUDE A COPY :
OF THIS. NOTICE: WITH ANY, FUTURE CORRESPONDENCE REGARDING ‘THE REJECTION.

  

-. REMEDY ID... : 983561-R1. REGIONAL APPEAL
DATE RECEIVED. : JULY 2, 2019 ee
“SUBJECT 1° ADMINISTRATIVE REMEDY PROCEDURES. oo
SUBJECT 2... : OTHER. COMPLAIN? AGAINST. STAFF. ee
INCIDENT RPT NO: we
a

   
 

 

ee

: | REUECT BE SON 1 You. MUST FIRST FILE A BP-9 REQUEST. THROUGH. THE INSTITUTION
os =o “FOR THE ‘WARDEN'S REVIEW AND RESPONSE’ BEFORE FILING AN APPEAL.
AT THIS LEVEL.

 

 

spews meant
Lampe temac mee
sanipnboybne ero Hee

 

septa mane tPCT A
peso

 
my us aS 2:20-cy- -00012- JRS-MJD Document 18 cli itt Rl iG RPGR 153

oe Federal Bureau of Prisons: © . - S ae ; Ns - = :
4 = Eee ; . 2 2 et 2 j

me Type or: use ball-point pen: If attachments.are- needed, submit four, copies. One copy. each of the completes BP-DIR-9 and: ‘BP-DIR-10, including any aitach-_ es
“cments. must be submitted with this appeal... mee : ce

 

~COELSSTEIA, Martin, So “2987-100 : oy FCI“THA

4 : “LAST NAME, FIRST;:-MIDDLE INITIAL” eee REG. NO? poe “UNIT. PERVADES a INSTITUTION
_ Part AREASON FOR APPEAL I an appealing the rejection of. the BP-9 that follow in accordance with 2GR.
§542.17(c). I was not provided with a date by which to resubnit: ‘the BP-9 at the institutional level as reqired by 8
~ GER §542.17(b), so appeal. of the rejection vas appropciate and timely filed in the BP-10 that follow. A specific request
“was made at the SENSITIVE BP-9 level. for the correction of the underlying staff miscondct as necessary to comply with —

_ the law and the relevant reeulations. Again—A BP-9 was timely filed and is inchrled—end I ch rot believe that this BP-
Se Gan eameiino oeome pate es, Hey Were &

TVATE'S SPRCIFIC REUEST: T wish for istrative rerady to be anepted for filing at the institutional leel and
ic the correction of the undetlying: staff tnlsoaict a= teesery ely with the law and the relevent’ regulations. :

T asked for IE-tis on previaus eka 1B ir op vill Tse peel

: From:

    
  
   
 

   

   
   
   

    

 

 

 

 

 

  
  

——_——_--— "SIGNATURE OF REQUESTER
Par BRESPONSE cea

 

   

 

a “| GENERAL - COUNSEL SS

  

DATE...

 

 

 

ORIGINAL: RETURN TO INMATE ee OS GE es Gage NUMBER:
Part C-RECEIPT
CASE NUMBER: -
Return to: fetes ute TEs : eee 2 : :
: LAST NAME, -FIRST,; MIDDLE. INITIAL | ces : REG. NO... . UNIT : INSTITUTION

SUBJECT: : ee

DATE . : eo) : : Bo SIGNATURE OF-RECIPIENT: OF CENTRAL OFFICE APPEAL BP-231(13)

: Printed on Recycled Paper : a a . : ; APRIL-1982

USP LVN
Case 2:20-cv-00012-JRS-MJD Document18 Filed 02/11/20 Page 29 of 63 PagelD #: 154

REJECTION NOTICE - ADMINISTRATIVE REMEDY

+

DATE: OCTOBER 16, 2019

wal |
tA

" FROM: ADMINISTRATIVE REMEDY COORDINATOR
CENTRAL OFFICE

TO : MARTIN GOTTESFELD, 12982-104
TERRE HAUTE FCT UNT: CMU QTR: DO04-041L
4200 BUREAU ROAD NORTH
“TERRE HAUTE, IN 47808

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID

DATE RECEIVED
SUBJECT 1
SUBJECT 2 :
INCIDENT RPT NO:

REJECT REASON 1:

REJECT REASON 2:

REMARKS

 

983561-Al1 CENTRAL OFFICE APPEAL
OCTOBER 3, 2019

ADMINISTRATIVE REMEDY PROCEDURES
OTHER COMPLAINT AGAINST. STAFF

CONCUR WITH RATIONALE OF REGIONAL OFFICE AND/OR INSTITUTION
FOR REJECTION. FOLLOW DIRECTIONS PROVIDED ON PRIOR REJECTION
NOTICES.

SEE REMARKS.

: A REJECTION IS NOT A DENIAL. FOLLOW INSTRUCTIONS,

MAKE CORRECTIONS, AND RESUBMIT AT THE APPROPRIATE
LEVEL. :

 
Case_2:20-cv-00012-JRS-MJD Document 18 . Filed 02/11/20 Page 30 of 63 PagelD #: 155

axl (2

 

‘ . . . Attachment 1
FCC Terre Haute

Administrative Remedy — Informal Resolution

Name: 7 a REGIS #2080108 ms
Un Joe fy hs 1) Date Submitted: Odtaber. 25th, 2OL0. = =
Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative
Remedy, BP-229 (13), you must attempt to informally resolve your complaint through your Correctional
_{ Counselor, —_
- Section 1a: Briefly State your specific single complaint I am being singled out for non-
random shakedowns as a direct result of my First-Amendment--protected
activities and the media response thereto, to wit; the October 7th, 2019, |
interview of my wife on Real News with David Knight; the October 8th, 2019,
article about the FCI-THA CMU published by The Daily Caller; my district-
court filings in S.D.N.Y. case 18-cv-10836-PGG-GWG; and my attempted .
correspondente to Senate Minority Leader Charles Schumer (D-NY). At my
recent team meeting, R. Eisele spontaneously and explicitly told me that my
cell is clean and that I'm "not a dirty-birdy," and my cell was not an issue
in the last umit-wide shakedown, after which i itiltions.
Section 1b: Briefly state the resolution you request! Please stop BOP agents--specifi #Lly |
including but not limited to Travis ‘Weber--from retaliating against me/for
me Constitutionally-protected petitions for the redress of grievances to
relevant govert ici d i i >Spor
Inmate Signature; as
Counselor Printed Name/Signature:

36 “Department Assigned: = a0

 

 

   
        

 

    

 

 

 

  

    

      
 
  
 

 

 

 

 

: Secti “Depa
Date Assigned: 0.7"

 
 

 

      

 

 

 

 

0 Food Service Q Unit Mgmt ~ QO Unicor O Education
QO Psychology , 0. Medical O Chaplain DO Recreation
O. Trust Fund - O Custody Q Facilities OD Safety

O . 1ISM/Mailroom O- Admin. G sis

 

 

 

 

 

 

Section. 3: Deparment Head Response. po
‘| fssue Resolved Comments: i

 

| Issue Un-resolved Comments:

 

Unable to Address Issue Comments:

 

 

 

 

 

            

 

 

 

  
 

 

 

Inmate Signature if Resolved: Date:

Staff Signature: , Date:

- BP-8 BP-8 - BP-9 issued | BP-9 Admin Retuined
issued to .» | returned to | to inmate returned to Remedy as Rejected
inmate «| Counselor Unit Team Clerk

Date f/g3s-ier dg .

Time p2ys ,

Staff

 

 

 

 

 

 

 

 

 

THX-13930.18C 0 | ' _ Page 7

 
’

77 CasespgOp apt pao MP Document 18 Filed 02/11/20 Page 31 of 63’ PagelD #: 156 |
gir

BP-Aoz88 _ SL
JAN 17

U.S, DEPARTMENT OF JUSTICE __

INCIDENT REPORT
| _ FEDERAL BUREAU OF PRISONS

Part | - Incident Report

 

 

 

 

 

1. Institution: THA CMU incident Report Number:
2. Inmate's Name: 3. Register Number: 12982-104 4, Date of Incident: 5. Time:

GOTTESFELD, Martin April 19,2018 8:40 am est
6. Place of Incident: 7. Assignment: 8. Unit:
D.Unit Unassigned/institution A&O D Unit

 

 

 

9, Incident: Use of mail for abuses other than criminal activity

circumventing mail monitoring procedures...

296

 

10. Prohibited Act Code(s) .

 

11. Description of Incident (Date: 04/19/2019 Time: 200 p.m. Staff became aware ofincident):

On April 19, 2619 at 2:00 pm est, a review was conducted of inmate Martin Gottesfeld’s Reg. No, 12982-104 outgoing TRULINCS e-mails.

The review revealed that inmate Gottesfeld authored an e-mail to Dana Gottesfeld, his wife at DanaBarach@amail.com titled, “Service of

Process?” In the e-mail to Dana Gottesfeld, inmate Gottesfeld attempted to employ her to conduct a surface check to see if she could track

down the addresses of some individuals to be processed served (court summons from inmate Schaeffer Cox Reg. No. 16179-006) ori the

behalf of Angela Clemons. Specifically, the e-mail to Dana Gottesfeld stated, "I believe that Angela Clemens is having trouble tracking down a

few people to be able to serve process on them. | know that you are obviously very busy and that this weekend is most certainly ‘go time’ for
us, However, if you were to have an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you can track |
down the current addresses for some folks, | believe that Angela would really appreciate it. It might actually be a fun challenge for you and

some of the researchers we know.”

inmate Gottesfeld’s request to Dana Gottesfeld is an attempt to utilize her as a conduit to provide a service through Angela Clemons for
inmate Cox. Inmate Gottesfeld’s request to Dana Gottesfeld to conduct research to locate individuals on behalf of Angela Clemons and inmate .
Schaeffer Cox, does not represent a concrete object of value, but to provide a beneficial and favorable outcome for Clemons and Cox.

Further, even though the requested services are not tangible, it still meets the standards outlined in BOP prohibited acts policies.

Worth noting, inmate Cox has implored Clemons to find a way (o identify the addresses of three individuals in the community before the court
imposed deadline of April 25, 2019, The court ordered that it was inmate Cox's responsibility to locate and serve the individuals he's
attempting to sue in the state of CO, before the abovementioned date.

 

 

 

 

 

 

 

 

 

 

12, Fyp: 2/Signature of Reporting Employee: 13.Date And Time:
_ + April 22, 2019 2:00 pm est
14. Incident Report Delivered to Above Inmate By 15 .Date Incident Report Delivered: 16. Time Incident Report Delivered:
(Type Name/Signature¥ 7, OF YLI-0F (2,28 fm:
7 Part ll - Committee Action :
17. Comments of Inmate to Committee Regarding Above Incident:
k

 

 

18. A. Itis the finding of the committee that you: B,

‘Committed the Prohibited Act as. charged.
__ ‘Did not Commit a Prohibited Act. . Cc.
Committed Prohibited Act Code(s). ,

 

 

___. The Committee is referring the
Charge(s) to the DHO for further ©
Hearing."
The Committee advised the inmate of |

~~ its finding and of the right to file
an appeal within 20 calendar days.

 

.19. Committee Decision is Based on Specific Evidence as Follows:

 

 

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

 

 

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 32 of 63 PagelD #: 157

 

— 7 Attachment 4
4 FCC Terre Haute

Administrative Remedy — Informal Resolution

 
   

 

 
  

 

  

 

  

      

 

 

[am este fer #/40%8—o yp 12982 10A
Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative

comedy. BP-229 (13), you must attempt to informally resolve your complaint through your Correctional’
ounselor.

Section 1a:. Briefly state your specific single complaint: The CMU handbook says that I have th
right to be informed of all of the rules of the institution, yet there are
many communications rules regarding third-party communication, financial
documents, media access, process service, mail to the OIG, etc. which do not} .

appear to be written anywhere. This present serious issues, including for
Constitutional Due Process and Protected Speech. —

 

0)

 

Section 1b: Briefly state the resolution you request: Please tell me where T can Find each
and every communications rule in a written form and how I can access this
set of rules from inside the unit. :

Inmate Signature” Lex (3—
Counselor
‘Section 2:
| Date.

 

 

 
   
    

 

   
    
 

 

  

igne

 

 

 

 

 

 

 

 

 

 

Department Head Responsé-
‘Issue Resolved Comments:

 

 

0." Food Service 4A Unit Mgmt Q. Unicor QO Education
‘QO: Psychology . OQ Medical O Chaplain - D0 Recreation
Q Trust Fund O Custody _ .0 Facilities QO Safety .- *
__ 0 _ISM/Mailroom 0 Admin. o sis |

 

, Issue Un-resolved Comments: Nechonal and oce| poley is Qnailable in the Law
JL bearys This 1s updated Tegularty, ,

 

Unable to Address Issue Comments:

 

 

 

 

 

     

 

  
   

 

 

 
 
  

 

    

 
 
   

 

 

 

 

 

 

Inmate Signature if Resolved: : oO Date: a
Elsele Gn Date: cfishs !

me Qe, Di REE Ss ee

BP-8 BP-9 issued | BP-9 To Admin Returned :

1) issued to returned to | toinmate ~ | returnedto: | Remedy as Rejected

= inmate © Counselor : Unit Team Clerk :

Date. |S =9-19 | S-Jo-n9 | oe
Time i420 es" oh i

ve = Tgp Sn nn LEE
, * KGsele- KeEtsee— 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 33 of 63 PagelD #: 158
U.S. DEPARTMENT OF JUSTICE REQUEST FOR ADMINISTRATIVE REMEDY

Federal Bureau of Prisons °

 

 

Type or use bail-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

From: Cotestad 4 Mack \ S, AQ Go * ADU : CM FcR “ThA

LAST NAME FIRST, MIDDUE INITIAL REG. NO. INSTITUTION

Part A~ INMATE REQUEST

Pleese See cthoelen RE-%, TWwere. Ore Men palictes onbanen M NW Guy wail Ore. nok
ocean) Mw ve low Vy Cord One Wists, me Vion Vclos ths arts signed by other
Yrences WY weil todhe DDS There one weny Sversucls ealicles nor uniter Onsen -

Remeils Reg yeded” Plecse bln Where D cot FS couche on) evens CoMMUniecravis:
mle My a written Sean ow \\ous EL don otvess Aan so ores Yow IAS ‘Me nite |

 

 

Magy 20 Qn em

DATE “SIGNATURE OF REQUESTER
Part B—- RESPONSE

 

 

 

DATE _. WARDEN OR REGIONAL DIRECTOR
Uf dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:

 

 

 
—_ ct tone

 

 

Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 34 of 63 PagelD #: 159

Remedy No.: 979747-F1 FCC Terre Haute, IN

-

PART B - RESPONSE

This is in response to your Administrative Remedy receipted June 3, 2019, in which you

allége that there are many policies enforced in the Communication Management Unit

(CMU) which are not located in the law library. You allege that you are prohibited from

including affidavits signed by other inmates to the Office of Inspector General (OIG). As
_ felief, you request access to every communication rule in. its written form.

A review of your request reveals that national and local policies are available in the law
library and are updated regularly. You are not allowed to send mail on behalf of another
inmate. Please refer to Program Statement 5265.14, Correspondence.

Therefore, this response to your Request for Administrative Remedy is for informational
purposes only.

If you are dissatisfied with this response, you may appeal to the Regional Director, North
Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Suite 800,
Kansas City, Kansas 66101. Your appeal must be received within 20 calendar-days of
the date of this response. . OO

 

 

il} aula Buc
Date . Lammer, FCI Warden

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 35 of 63 PagelD #: 160
U.S. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons

    

 

- Type or use ballpoint pen. If attachments.are needed, submit four copies...One copy of the completed BP-DIR-9 including any attachments must be submitted
with this appeal. :

From: Gottesfeld, Martin, S._. 12982-104 evil __FCI-THA

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A—REASON FOR APPEAL Please see attached BP-8/BP-9. licies enforced in the FCI-IHA CMJ continue to be
cbsnt fron the lav Libcary. One prohibits me fron inchuting affidavits cise by obec imetes in ty Oxmeganriace toro th
OIG, which isn’t sent on behalf of anybody else, but rather as relevant evidence to suppoct my claims in my mail to the OIC.
Aoother forbids me fron helping inmates locate defendants dodging sexvice of process in some cases, but not others, based or
the capricious discretion of the FCI legal department. Ye¥This unwitten nule is unlawful as per SCOIUS decisions like
Johnson v. Avery. Yet another rule forbids me fron identifying myself as press even thogh a U.S. District Court stark dow
this sane restriction and it has since been nullified in its written fom by the BOP (see McGowan v. U.S. in 2nd Cir.). Yet
- another unwcitten nile forbids (MJ inmates fron receiving certain financial documents that immtes elseshere are allowed to
veceive and this nule is not codified anywhere in the law library. Katherine Siereveld of the FCI Legal. Pesxt Dept. has
further admitted on m ultiple occassions that there is no set of actual weitten nules.

INMATES SPECIFIC REQUEST: ‘The FCI~IHA CMJ handbook says T have the right to know all of the rules for the unit, so please
tell me where I can find each and every written mule, inclustirg the above, in written form and how I can access this set of
tules from inside the unit given that we do not receive the federal register. .

Thn., Jily 25th, 2019 CYC ZA
DATE SIGNATURE OF REQUESTER
Part B—RESPONSE

 

 

 

DATE , REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar ,
days of the date of this response.

ORIGINAL: RETURN TO INMATE . CASE NUMBER:

Part C—RECEIPT
CASE NUMBER:

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. ‘UNIT INSTITUTION
_.. SUBJECT:

 

 

 

a ~ BP-230(13)

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 36 of 63 PagelD #: 161

U.S. Department of Justice
Federal Bureau of Prisons Regional Administrative Remedy Appeal
North Central Regional Office . Part B - Response

Administrative Remedy Number: 979747-R1
Reena eee ee eee

This is in response to your Regional Administrative Remedy Appeal received in this office on

August 8, 2019, in which you contend several policies and procedures are unavailable for your review.
For relief, you request access to the policies, procedures, and rules, of the Communications
Management Unit.

We have reviewed your appeal and the Warden's response dated July 1, 2019. As indicated in the
Warden's response, all policies, procedures, rules, inmate bulletins, etc., are available for your review
in the law library. Additionally, all updates are available as they become implemented.

Based on the above, this response to your Regional Administrative Remedy Appeal is for informational
purposes only. .

If you are dissatisfied with this response, you may appeal to the Office of General Counsel, Federal
Bureau of Prisons, 320 First Street, NW, Washington, DC 20534. Your appeal must be received in the
Office of General Counsel within 30 days from the date of this response.

Date J. E. Kruéger, Regional Director

OF 2/)9 pr "Mahe

 
Case 2:20-cv-00012-JRS-MJD Document 18,

U.S. Department of Justice

_ Nee .
. Federal Bureau of Prisons
ca

SEG Rp aaa 202

 

 

'Fype or use ballpoint pen. If attachments are needed, submit four copies. One copy each of the completed BP-DIR-9 and BP-DIR-10, including any attach-

ments must be submitted with this appeal.

From:+_Gottesfeld, Marti
LAST NAME, FIRST, MIDDLE INITIAL

Part A—REASON FOR APPEAL | INMATE'S SPECIFIC REQUEST: ‘The FCI~THA (MJ handbook says I have the right to know all of
the nules for the unit, so please tell me where I can find each and every written mule, inchuting the below, in witten
form arri how I con ancess this get of niles from inside the unit given that we dp not receive the federal. mpister.
Please see attached BP-8/sp-91 Fey pilicies enforced in the FCI“IHA QW continue to be absent fram the law library. One
peohibits me fron including affidavits signed by other inmates in
of else, but rather as relevant eviderce to support my claims in

inmates locate defendants dodging service of process in same cases, b not others, based on Sime eT
ten is

FCI-THA
INSTITUTION

-102 CMU/D

REG..NO. UNIT. -

ce to the OIG, which isn't sent on behalf
mail to the OIG. Another m

eeether-eule-ferbids the arbitrary ani capricious discretion of the FCI legal department. ‘This unit
as per SQOIUS decisions like Jdmson v. Avery. Yet another rule forbids me fron identifying myself as press even thagh a

U.S. district court struck don sar restrictim

and it has since been nullified in its written form by the BOP (see

MGowan v. U.S. in 2nd Cir.). Yet another unwritten rule forbids (MJ inmtes fron receiving certain financial documents

t inmates are allowed to receive and this rule is not codified anywhere in the law library. Katherine
Siereveld of the FCI Legal. Dept. has further admitted a multiple occasions that there is no set of actual witten niles.

Fri., Sept. 27th, 2019

DATE
Part B—RESPONSE

 

 

 

DATE

   
 
 

ORIGINAL: RETURN TO INMATE

Part C-RECEIPT

_ Return to:

— SIGNATURE OF REQUESTER

 

Adminisirative Remedy Section
Federai Bureau of Prisons |

 

 

GENERAL COUNSE ps
CASE NUMBER: LL TF / A/

CASE NUMBER:

 

 

_ SUBJECT:

 

 
 

USP.LVN-

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
DATE ‘ @.. : SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL BP-231(13)
on Recycled Paper ‘ APRIL 1982
Case 2:20-cv-00012-JRS-MJD Document 18. Fil Of 63 PagelD #: 163

  

Administrative Remedy No. 979747-Al
Part B - Response

This is in response to your Central Office Administrative Remedy
Appéal where you claim there are several rules and polices of
the Communications Management Unit (CMU) that are not available
in the law Library. You contend it is a violation of due
process to implement rules that are not codified and believe
there are “no set of actual rules,” for the CMU. You request to
know where you can find each and every written rule of the CMU
and how you can access the set of rules inside the unit.

The Warden and Regional Director adequately addressed your
complaint and we concur with the responses provided. As noted,
National and local policies are located in the Law Library. ‘The
rules and regulations for the CMU are outlined in Program:
Statement 5214.02, CMU, as promulgated in 28 CFR §540, as well
as Institution Supplement THX5214.02B, CMU. Inmates are also
provided with a CMU handbook. There is no indication you have.
not been provided with access to the rules and regulations of
the CMU that apply to your designation. Your claim of a due
process violation is not supported.

Accordingly, your appeal is denied.

\ w(K Os \\ L
Date an Connors, Administrator
National Inmate Appealstpge

 
CAS Geter Palv=-0001 9-1IRBS_M ID. Deer

he Bibi 3

 

 

 

 

 

 

 

 

 

0288 INCIDENT REPORT
AN IT - Figg .
U.S, DEPARTMENT OF JUSTICE ee FEDERAL BUREAU OF PRISONS
Part !- Incident Report
1. institution: THACMU hoofs incident Report Number: $24 4514
2, Inmate's Name: 3. Register Number: 12962-104 | 4. Date of Incident: CA- | 5. Time:
GOTTESFELD, Martin bprit49,2048 Apr, | (9 20/G1 8:40 am est
_6, Place of Incident: | 7, Assignment: | " B. Unit:
D Unit Unassigned/instiution A&O D Unit
9. Incident: Use of mail for abuses other than criminal activity 10. Prohibited Act Code(s)
circumventing mail monitoring procedures... 296

 

 

    
   

41. Description of Incident (Date: 04/19/2019 Time; 200 p.m. Staff became aware of incident):
On April 19, 2019 at 2:00 pm est, a review was conducted of inmate Martin Gottesfeld’s Reg. No. 12982-104 outgoing TRULINCS e-mails.
_ The review revealed that inmate Gottesfaid authored an e-mail to Dana Gottesfeld, his wife at DanaBarach@amail.com titled, “Service of
Process?’ In the e-mail to Dana Gottesfeld, inmate Gottesfeld atlempted to employ her to conduct a surface check te see if she could track
down the addresses of some Individuals to be processed served (court summons from inmate Schaeffer Cox Reg. No. 161 79-006) ori the
behalf of Angela Clemons. Specificalty, the e-mail to Dana Gottesfeld stated, “I believe that Angela Clemens is having trouble tracking down a
few people to be able to serve process on them. | know that you are obviously very busy and that this weekend Is most certainly ‘go fime’ for
us, However, if you were to have an extra 48 or 20 minutes over the weekend just to have a surface check performed to see if you can track
down the current addresses for some folks, | believe that Angela would really appreciate it. It might actually be a fun challenge for you and
some of the researchers we know.”

 

Inmate Gottesfeld’s request to Dana Gottesfeld is an attempt to utilize her as a conduit to provide a service through Angela Clemons for

inmate Cox. Inmate Gottesfeld’s request to Dana Gottesfeld to conduct research to locate individuals on behalf of Angela Clemons and inmate .
Schaeffer Cox, does not represent a concrete object of value, but to provide a beneficial and favorable outcome for Clemons and Cox.

Further, even though the requested services are not tangible, it still meets the standards outlined in BOP prohibited acts policies.

Worth noting, inmate Cox has implored Clemons to find a way to identify the addresses of three individuals in the community before the court
imposed deadline of April 25, 2019. The court ordered that it was inmate Cox's responsibility to locate and serve the individuals he’s

attempting to sue in the state of CO, before the abovementioned date. ;

 

 

 

 

 

 

 

12, pelSignature of Reporting Employee: ~ , 13.Date And Time: -
, April 22, 2019 2:00 pm est
44. Incident Report Delivered mate By 15 .Date Incident Report Delivered: 16. Time Incident Report Delivered:
(Type Name/Signature): er Yr2rxneg 1222y are
Part it - Committee Action
- 17. Comments of Inmate to commute Regarding Akove Incident: . ae
ihe Ve DAVE 19°S elt Lindi bua ee writen talon.

 

 

ind uhtmstbbonap - SV big et ale ¥
Pe ; w)

 

 

V2
18. A. itis the finding of the committee that you: B, The Committee is referring the
/ , Charge(s) te the OHO for further
: Committed. the Prohibited Act as charged. ! Hearing.’
Did not Commit a Prohibited Act. mo C. ____ The Committee advised the inmate of
* Committed Prohibited Act Code(s). its finding and of the right to fite

 

 

a an appeal within ZO calendar days.
19. Committee Decision is Based on Specific Evidence as Follows:

vO \ Sw
kel tN)
20. Committee action and/or Tecommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

i ; > ~1oN
Det ta _ DA)

Hod |e vas |

 

 

 

 

 

 
c U.S. DEPARTMENT OF JUSTICE

. Case 2:20-cv-00012-JRS- JD Document 18 Filed 02/11/20 age.40 of 63 PagelD #: 165

 
  
    

‘

. { oR :
Bp-$294.052 NOTICE, OF DIS + HEARING BEFORE THE (DH u
MAY 94

 

an aT ek eee

 

TCS
USP TERRE HAUTE,.- TH

Institution
Oo {zo f/zor9
: . Date
ro: CaatkesCe ld Macha | [nec wo; LAGE COT
“ALLEGED VIOLATION (S) ‘Use ot Moh adous £5 othe Von cnn na Oca ty

 

 

 

 

pare oF orFeNse: | 44{70!19 : Code No.: 2419 ©
| 7 T
You are being referred to the DHO for the above charge{s).
The hearing will be held on: AT DHO’S at . (A.M./P.M.) at the following location:
DISCRE ,
~ - wo

 

You are entitled to have a full-time staff member represent you at the hearing. Please indicate below whether
you desire to have a staff representative, and if so, his or her name. - ,

I (do) wv (do not) : wish to have a sant gunn a
You will also have the right to call witnesses at the hearing and to esent documentary evidence in your

behalf; provided, calling your witnesses will not jeopardize institutional safety. Names of witnesses you
wish to call should be listed below. Briefly state to what each proposed witness-would be able to testify.

If so, the staff representative's name is: “  {\L0 d-
, it £

 

 

 

 

 

 

 

I (do} ' (do not) wish to have witnesses.

NAME: : : Can Testify to:
NAME: , ; Can Testify to:
NAMB: : Can Testify to:

 

 

 

The Discipline Hearing Officer will call those witnesses (Staff or Inmate) who are reasonably available,
and who are determined by the. DHO to have information relevant to the charge(s). Repetitive witnesses -and
repetitive character references need not be called. Unavailable witnesses may be asked to submit written

statements. :
If additional space is needed, use the reverse side of this form. Date, sign, and return this form to the
-DHO.

 

 

 

 

” Date/Time Staff Printed Nate/Signature
Replaces BP-294(52) of JAN, 8&8

mame f-2G-]0, | sxesanons: X/)CD | |
Notice of bearing before DHO given inmate 4975 [32 pPy: NEHe nt KEK DA

(This form may be replicated via WP)

 
+, Case 2:20-cv-00012-JRS gui Document 18 Filed 02/11/20 ggage 41 of 63 PagelD #466
Bp-s293.052 INMATE RIGHTS AT sh —1PLINE HEARING  cpFRM 2

MAY 94 . '
.S. DEPARTMENT OF JUSTICE ee 5 FEDERAL BUREAU

sce a “ Perenrenen :

BUREAU OF ERt so

rar rr eres eee ay

    
 

  
   

 

 

   

¥nstitution: USP TERRE HAUTE.

;+,\s an inmate charged with a violation of. Bureau of Prisons rules or regulations referred to the
~jiscipline Hearing Officer (DHO) for disposition, you have the following rights:
1. The right to have a written copy of the charge(s) against you at least 24 hours prior to

appearing before the Discipline Hearjng Gfficer;

2. The right to have a full-time member of the staff who is reasonably available to represent
you before the Discipline Hearing Officer;

(or present written statements of unavailable witnesses) and

3. The right to call witnesses
your behalf, provided institutional safety would not be

to present documentary evidence in
jeopardized; ;
4. The right to present a statement or to remain silent. Your silence may be used to draw an
adverse inference against you. However, your silence alone may not be used to support a
finding that you committed a prohibited act; ‘

5. The right to be present throughout the discipline hearing except during a period of
deliberation or when institutional safety would be jeopardized. If you elect not to appear
before the DHO, you may still have witnesses and a staff representative appear on your behalf;

"the facts supporting that decision, except.

6. The right to be advised of the DHO’s decision,
and the DHO’s disposition,in writing; and,

where institutional safety would be jeopardized,

7. The right to appeal.the decision of the DHO by means of the Administrative
to the Regional Director within 20 calendar. days of notice of the DHO’

disposition.

Remedy Procedure
$3 decision and

e that I have been advised of the above rights afforded me at a hearing before

the Discipline Hearing Officer. J have further been advised that if I have previously received either

a presumptive or effective parole date from the Parole Commission, a finding by the DHO that [I
committed the prohibited act(s) may result in a rescission or retardation by the Parole Commission

of the presumptive or effective parole date. . : .
printed: Got 4s Cele, Modan Reg: No.: (29%S7- 104 vate: 41g /299

Inmate Signature: KVL [%
/time): y faa [1g J 4 ow }

4
Yotice of rights give th sfmate (D
g Op A

é/Signature

I hereby acknowledg

   

onl,

    
  
 

by:

‘ : Inmate Rights At Discipline Hearing (continued)
Institution: THA Oo
Where an inmate has been advised of the rights afforded at a hearing before the DHO, but refuses to
sign the acknowledgment, the following should be completed.

I have personally advised (Inmate’s Name/Register No.):
of the above rights afforded at a discipline hearing before the DHO;
however the inmate has refused to sign the acknowledgment.

 

 

Signed:
Staff Typed or Printed Name:

 

Date:

 

WAIVER OF 24 HOUR NOTICE.

en copy of the charge(s) against me at least

T have been advised’ that I have the right to have a writt ]
ght and proceed with the DHO

24 hours prior to appearing before the DHO. I wish to waive this ri
hearing at.this time. . .

Signed:

 

 

Typed or Printed Name:

 

“Register Number:

Time:

 

Date:

 

Witnessed by:

 

(Staff Printed Name/Signature
"Replaces BP-S293(52) of JAN 88.

oie,

_This form may be replicated via WP)
(End of form) .
12

bref Fe E38 >a

 

FROM: 12982104 7 be\, A AY
TO: Gottesfeld, Dana . \.

SUBJECT: Service of Process -
DATE: 04/19/2019 08:40:25 AM

 

My Darling Dana,

| believe that Angela Clemens is having trouble tracking down a few people to be able to serve process on them.

| know that you are obviously very busy and that this weekend is most certainly “go time" for us. However, if you were to have
an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you'can track down the current
addresses for some folks, | believe that Angela would really appreciate it. It might actually be a fun challenge for you and some
of the researchers we know.

My Love Always,
Marty
This message was sent at approximately 8:41 A.M. on Friday, April 19th, 2019.

 
vo . {

Case w20 ws nA MJD Document 18 Filed 02/11/20 Page 43 of 63 PagelD #: 168
y x
“nN ty -
— .

To: Ms. Seireveld - Legal Dept.

CC: FCL Terre Haute CMU Unit Discipline Committee (UDC)
From: Martin S. Gottesfeld, Reg. No. 12982-104

Date: Friday, April 26th, 2019

Subject: In’ Re: Unnumbered Incident Report (Form BP-A0288)

- Salutations Ms. Seireveld,
I hope you are well.

I am writing because I wish to elect you as my ‘staff

representative in the adjudication process of the attached,
unnumbered, BP-A0288 (Incident Report). . *

I do not believe that either: the FBOR nor the FBI-are
entitled to qualified immunity for their blatant reprisal ‘against
me for engaging in Constitutionally-protected conduct pursuant” *.
to valid and court-ordered legal pursuits while accepting nothing
of value for myself in return. I wish to note’ Johnson v. Avery,
393 U.S. 483; 21 L. Ed. 2d 718; 89 S. Gt. 747 (1969), Wolff v.
McDonell, 418 U.S. 539; 94 S. Ct. 2963; 41 -L. Ed. 2d 935 (1974),
Bounds v. Smith, 430 U.S. 817; 52 L. Ed. 2d 72; 97 S. Ct. 1491
(1977), and Williams v. Lane, 851 F.2d 867 (7th Cir. 1988). I
hope that you will help me present the relevant case law to the
discipline hearing officer (DHO) and/or the unit discipline
committee (UDC).

I further wish to note that the incident report which I

received was both unnumbered and:luntimely. The date of the +
incident itself was clearly alleged as “April 19, 2018"~--more
than a year ago and long before my arrival at Terre Haute.
However, even making the charitable assumption that the report
Meant to allege--but did not actually do so--that the incident
supposedly occured on April. 19th of this year, then there was
still a delay of more than 3 days before it was signed by the

‘Reporting Employee" on April 22nd. There was then another
approximately 3-day delay before the report was delivered to me,
without an “Incident Report Number." I believe that, in contrast,
I was supposed to receive a copy of the incident report within 24.
hours, rather than more than 147 (more than 6 times) later.

Additionally, I believe that the relevant FBOP program
statement, number 7740.02, from November 21st, 2014, does not
allow for "PMB-Field staff," such as the report's author, Mf. 'R.

Blythe, to submit BP-A0288 forms. Rather, it appears that Mr..
Blythe is supposed to use BP-A0583 forms. — .

 

If upon your review of the relevant documentation, you have
other questions regarding these circumstances, please just let me
know. Otherwise, I look forward to seeing you at my DHO hearing.

Regards,

/ ( :
Martins. Gottesfeld, Reg. No.: 12982-104

DS ~The. talSmmaan ial, amg Raa ag wi wea fo hap cnlhertnibe illo USM-RES Ban

~ Page 1 of 1 (figel. attachments) -

 
 

 
  
 

IE ted 02/11/20 Page 44 of 63 PagelD #: 169

Regional Administrative Remedy Appeal

 
  
 

  

U.S. Department of Justice

Federal Bureau of Prisons \uilee AG

Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-DIR-9 including any attachments must be submitted
with this appeal.

From: ¢ Gottesfeld, Martin, S$ 12982-104 FCI-THA-CMU FCI-TH

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

 

 

Part A-REASON FOR APPEAL SENSITIVE BP-10/STAFF MISCONDUCT: I had a DHO hearing in the
CI-THA-CMU with DHO Bradley on Friday, May 3rd, 2019 at approx. 10:B30AM. DHO

radley became agitated and belligerent briefly into my statement regarding Inciden
eport # 3249328 (attached hereetto). He would not let me finish my statement and h
lso interrupted my staff representative, not allowing him to finish either. Mr.
cadly irritably said, "I don't case about your case law." He chose to reach his
ecision and mete aut sanctions before he had examined all of the applicable info a
nd to preempt pending motions before The Honorable US District Court for The
istrict of Colorado and The Southern District of New York. He also refused to
ccept a copy of the original, unmodiffed incident report from me for the record,
nough he did purport to accept my written statement and attachments. If Mr. Bradle
annot or will not maintain his composure, examine all of the facts and documents,
ad consider U.S. Supreme Court case law, then he is not qualified to be a DHO. He
as unprofessional and did not conduct himself in such a manner as to preserve
Jalified immunity for the FBOP. I would like a new hearing before a qualified and
ympetent DHO. Please see D. Col.,Case 18-cv-02328 for emergency ex-parte motion fo
TRO and both D. Col. 18-cv-02328 and S. D. NY 18-cv-10836-PGG for motions for

no Taragery nten They are pre-existing open cases for similar Violations.
, Me, 3g) 2645 CVS

DATE” “SIGNATURE OF REQUESTER
Part B—RESPONSE

 

 

DATE . REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar ,
days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:

Part C—RECEIPT
CASE NUMBER:

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

®, BP-230(13)

USP LVN DATE Pravinus editians nat neshle SIGNATURE. RECIPIENT OF REGIONAT, APPFATL. APRIL 1982

 

SUBJECT:

 
 

 

0288 INCIDENT REPORT

ANAT -

U.S. DEPARTMENT O: FEDERAL BUREAU OF PRISONS

F JUSTICE

   

 

Part | - Incident Report

 

 

 

 

 

 

 

 

1. Institution: THACMU ‘ ‘ incident Report Number: 924 4 $19
2. Inmate's Name: 3, Register Number: 12982-104 4. Date of Incident: KCA— | 5. Time:
GOTTESFELD, Martin Apit49,2048 Any; / (> 20 /9| 8:40 am est
- ; / -
. 6, Place of Incident: 7, Assignment: ° B. Unit:
D Unit Unassigned/instiution A&O D Unit
9, Incident: Use of mail for abuses other than criminal activity 10. Prohibited Act Code(s)
circumventing mail monitoring procedures... 296

 

 

41, Description of Incident (Date: 04/19/2019 _ Time: 200 p.m. Staff became aware of incident):
On April 19, 2019 at 2:00 pm est, a review was conducted of inmate Martin Gottesfeld’s Reg. No. 12882-104 outgoing TRULINCS e-mails,
The review reveled that Inmate Gottesfald authored an e-mail to Dana Gottesfeld, his wife at DanaBarach@amail.com titled, “Service of

~ Process?” in the e-mail to Dana Gottesfeld, inmate Gottesfeld attempted to employ her to conduct a surface check to see if she could track

down the addresses of some individuals to be processed served (court summons from inmate Schaeffer Cox Reg. No. 16179-006) ori the
behalf of Angela Clemons. Specifically, the e-mail to Dana Gottesfeld stated, “I belleve that Angela Clemens is having trouble tracking down a
few people to be able to serve process on them. | know that you are obviously very busy and thal this weekend is most certainly ‘go fime’ for
us, However, if you were fo have an extra 15 or 20 minutes over the weekend just to have a surface check performed to see if you can track
down the current addresses for some folks, | believe that Angela would really appreciate it. it might actually be a fun challenge for you and

some of the researchers we know.”

inmate Gottesfeld’s request to Dana Gottesfeld is an attempt to utilize her as a conduit to provide a service through Angela Clemons for

inmate Cox. Inmate Gottesfeld’s request to Dana Gottesfeld to conduct research to locate individuals on behalf of Angela Clemons and inmate .

Schaeffer Cox, does not represent a concrete object of value, but to provide a beneficial and favorable outcome for Clemons and Cox.
Further, even though the requested services are not tangible, it still meets the standards outlined in BOP prohibited acts policies.

Worth noting, inmate Cox has implored Clemons to find a way to identify the addresses of three individuals in the community before the court
imposed deadline of April 25, 2019. The court ordered that it was inmate Cox's responsibility to locate and serve the individuals he's
attempting to sue in the state of CO, before the abovementioned date. -

 

 

12, ignature of Reporting Employee: , 13.Date And Time: -
April 22, 2019 2:00 pm est

 

 

 

 

 

 

 

 

 

 

 

14. Incident Report Delivered mate By 15 .Date Incident Report Delivered: 16. Time Incident Report Delivered:
(Type Name/Signature): er Yr 2rerg l2:eyanm:
‘ Part fl - Committee Action
- 17. Comments of Inmate to Committee Regarding Akove Incident: ote —
bhp ve DA nl 1S Stel/ Uunbisvy ba -Se 6 writen statonos A.
| : ~ Saskia de min 3
iA, wikle J . : —_—
V2
18. A. It is the finding of the committee that you: B. The Committee is referring the
- Charge(s) to the OHO for further
Committed the Prohibited Act as charged. Hearing.’
_ Did not Commit a Prohibited Act. : C. The Committee advised the inmate of
Committed Prohibited Act Code(s). its finding and of the right to file
ie an appeal within 20 calendar days.

 

 

19. Committee Decision is Based on Specific Evidence as Foliows:

 

. 1 Ss td
Key tt DK)

 

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate committed prohibited act):

 

' =p |
pet ty DA)

 

Ha ad
  

Case 2:20-cv-00012-JRS-MJD Document 18

Discipline Hearing Statement of Martin S. Gottesfeld (12982-4104)
Incident Report Number: 3249328 :

On April 19th, 2019, I lawfully engaged in helping another
inmate, Mr. Francis Schaeffer Cox, Reg. No.: 16179-006, properly
fill out USM-285 legal forms in compliance with a valid court
order’ in the case of 18-cv-02328 (Cox v. Dodd, et al.) in The
District of Colorado. This order is mentioned explicitly in the
Barrative text of the incident report (now numbered 3249328).

In order for Mr. Cox to com lete service of process, as
referenced, he must properly filt out and return the ‘
aforementioned USM-285 forms. These forme are provided by the
court to indigent plaintiffs who open lawsuits. The plaintife
must then properly complete the forms so that the U.S. Marshaké
Service can complete service of process on the defendants. As
such, they are a vital step in litigation. And in order to
properly £111 out a USM-285, the plaintiff, in this case Mr. Cox,
needs to know the address of the corresponding defendant.

The Federal Bureau of Prisons (FBOP) does not provide inmate
Plaintiffs such as Mr. Cox any assistance whatsoever to roperly
and accurately track down defendants ‘and complete USM-2858. This
is important under relevant U.S. Supreme Court case law for .
reasons I will explain later. i

“For now, what isn't mentioned in the incident report itself
is that the court explicitly ordered Mr. Cox and his associates °
to complete the service of process and that his associates
implicitly include myself and my team. Thus, I have been charged
by Mr. R. Blythe for complying with a valid and. legal court
order, one which Mr. Blythe himself knew to exist when he wrote
and submitted this untimely report. I cannot help but feel
therefore, that this incident report is intentionally retaliatory
and designed to place me in Jeopardy of significant losses to my
qa ability to litigate my own issues, specifically including my -

esignation to a CM + while also designed to force me to expend
non-renewable resources defending myself from this FElvilous and
blatantly unconstitutional ticket. |

. The conduct charged in this incident report is mentioned and
explicitly protected under both 28 CFR §543.11(£)(1) and by the
FBOP in its own policy statement 1315.07 §10, i.e. "Legal
Activities, Inmate." It is further -protectdd by longstanding,
clearly-well-established, well-known, and unambiguous UiSi |
Supreme Court case law going back roughly 50 years to the binding
and enforceable-decistons of Johnson v. Avery, 393 U.S. 483; 21
L.Ed.2d 718; 89 5.Ct. 747 (1969), Wolff v. McDonnell, 418 U.S,
539; 93 S.Ct. 2963; 41 L.Ed.2d 935 (1974), and Bounds v. Smith,
430 U.S. 817; 52 L.Ed.2d 72; 97 S.ctl 1491 (1977), as well as the
decision of The United States Court of A peals for The Seventh
Circuit in Williams v. Lane, 851 F.2d 867. (7th Cir. 1988).

Further, an emergency ex-parte motion for a temporary
mere ans order. is currently filed (pursuant to the prison-~
mailbox rule of Houston v. Lack)' and ‘pending before. the Honorable
U.S. District Court for The District ‘of Colorado, which issued “1
the aforementioned order for. Cox and his associates to complete
the service of process--not before April 25th, 2019, as Mr. R.
Blythe's reckless incident report inaccurately indicates--but
before May 20th, 2019. This motion seeks to bar this incident

- Page t of 3 -

}

i
i
‘

member. |

Perhaps this explains why UDC Member Hart chose to have the
UDC meeting in the unit barber shop, which is one of the very few
areas of the unit here where microphones do not record nearly any
and all conversations well, and, thus, why there is likely no
good record of what was (and wasn't) said. :

Perhaps this also explains why Counselour Hart broke FBOP
policy by Failing to display a nametag and failing to provide:her
First initial when I asked politely. Instead, she referred me to
the partially-illegable handwriting she scrawled on the report
which she modified. Finally, maybe this helps explain why Ms. -
Hart seems to have conducted the UDC hearing for this incident
report in an intentionally coercive and intimidating manner, also
in clear violation of FBOP policy for. staff-inmate interactions,
and not in any way consistent with the conduct of a neutral fact-
finding body.

“an incident report post-hoc on behalf, of the reporting staff

Now, even when the incident report was amended to include a

Plausible date andlincident report number, this did not change 31
the fact that Mr. Blythe had not signed it until "April 22, 2019
2:00 pm est," i.e. nearly 72 hours after his "April 19, 2019 at
2:00 pm est" review. Nor does the post-hoc amendment of the
incident change the simple fact that it took a further 3. days
still for a copy of the unnumbered and unmodified report to be
delivered to me on April 25th, 2019--some 6 days after Mr: Blythe
became aware of the charged conduct and far too late to begin the
adjudication process according to policy and due process. .

Finally, I wish to note that I neither sought, was of fered,
nor received anything of value in return for my help in filling
out Mr. Cox's USM-285 forms, and that’ there is no such allegation
in Mr. Blythe's report. : .

Since the FBOP does not provide legal assistance to inmates
to help them £111 out forms like USM-285s and since I received
nothing ‘of value in return for my efforts, the condtict: with which
I have been charged by Mr. Blythe is clearly and irrefutably
authorized and protected by FBOP policy, federal regulations,
U.S. Supreme Court case law, and The Constitution. The incident
report should therefore be dismissed.

Thank you for your consideration,

G- Ploy, inh 204%
Martin-S<“Gottesfeld, Reg. No.: 12982-104

P.S. For convenience, I have included pages from 28 CFR §543.
(please see (£)(1) on page 3); FBOP Program Statement 1315.07,
"Legal Activities, Inmate” (please see £.(1) on page 4); and FBOP
rogram statement 5214.02, "Communications Management Units"
(please ise (10) Legal Activities on page 7); as well as FBOP
program statement 7740.02 “Oversight! of Private Secure
Correctional Facilities" (please see "REFERENCES(BOP“Forms)" on
page 3.. :

-~ Page 3 of 3 ~

   

_ 18, Commites Decision is Based.on Specific Evidence as Follows:
. . ‘

92/11/20 Page 46 of 63 PagelD #: 171

‘report from being adjudicated by the FBOP and for The Honorable
Court to order a stop to any further interference by Mr. Blythe
and the FBOP in the Lawful conduct of Mr. Cox and his associates
in the litigation of case 18-cv-02328 pending before that :same
Honorable Court. The protection of The Honorable Court's own
processes and the expeditious, litigation of the cases before it
are clearly matters of The Honorable Court's sole and exclusive
jurisdiction. As noted U.S. Supreme Court Justice McReynolds
‘wrote more than 75 years ago in his opinion in Sorrells v. United
States, 287 U.S. 338; 77 L.Ed. 413; 53 S.Ct. 210 (1932), "The -
protection of its own functions and the preservation of the °
purity cf its own temple belongs only to the court. It is the
province of the court and of the court alone to protect itself
and the government from such prostitution of the criminal law.”

. The same applies to Mr. R. Blythe's attempted prostitution
of the FBOP discipline system in order to interfere with the °..
itigation of Mr. Cox's case in Colorado. And since The Honorable
+S. District Court in Colorado retains original jurisdiction

over the interpretation and enforcement of its own order for Mr.

Cox and his associates to complete the service of process; and

since, in general, courts retain oversight of prison disciplinary

proceedings, including, of course, this one, it would be prudent
to suspend this proceeding until the courts have ruled. |;

Additionally, motions for declaratory judgements holding
that FBOP personnel, including the-DHO, and contractors,
including Mr. Blythe, are not entitled to qualified immunity to
shield them Erom any and all civil liability arising from the
adjudication of this incident report have also::been filed.
(pursuant to the prison-mailbox rule of Houston v. Lack) in both
The District of Colorado and The Southern District of New York.
Once again, it would be prudent to suspend this proceeding until
the courts have had an opportunity to rule.

Further, it is my understanding that the FBOP has evaded.
civil liability in the past for similar unconstitutional actions
by CTU on’ the basis that CTU personnel are not FBOP employees. As
such, under the relevant FBOP Policy Statement (7740.02), CTU.
personnel are instead "PMB-Field Staff£i" who are not authorized
to file BP-A0288 Incident Reports like number 3249328. Rather, it
appears that they are supposed to submit BP-A0583 forma instead.
The incident report is thus invalid on its face and must be
dismissed.

Moreover still, the report was untimely. The "Date of
Incident" in Field 4 was clearly specified as "April, 19,:2018"
originally (emphasis added), i.e. more than a year ago and long .
before my arrival here in Terre Haute. When this report was then
amended post-hoc, it was not resubmitted by Mr. R. Blythe in
accordance with policy, but rather it was changed by UDC member
Hart during the boc hearing itself. Once more, the Incident
Report, as it was originally delivered to me, was unnumbered,
likely because as "PMB-Field Staff," Mr. Blythe could not:
offictally file it himself. This incident report was then only
later: formally identified under number 3249328, but again not by
Mr. Blythe, the reporting stafE member, but instead by UDC member
Hart during the UDC hearing. A neutral UDC capable of !
recommending appropriate sanctions should not--and cannot--amend

a)
- Page 2 of 3 -

! :
i

Brace _ | INCIDENT REPORT ;
JANAT . os ;
U.S, DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
a

 

 

Part} - incident Report
. {

 

 

 

 

 

 

 

 

1, Inetflution: THA CMU incident Report Number: * |
2, Inmate's Name: 3, Register Number: 12802-104. A, Date of Incident: : [f. Tine:
GOTTESFELD, Martin : Api 18, 2010 3:40 am est
B. Place of incident: | 7. Assignment: , . 8. Unit:
‘D.Unit Us és D Untt
8, Inchdent: Use of mall for abuses other than criminal aciivity 10, Prohiblied Act Codo(s}
chcumventing mall montioring procedures... ; 298 . .
11, De of Incident (Date: 04/19/2019 _ Time: Staff became aware of Incktent):

On April 19, 2019 at 2:00 pn est, a review was conducted of ismate Marin Gottasfoid’s Reg. No, 12082-104 outgoing TRULINCS a-matis,

Tha review revesied that innate Gottesfeld authored an e-mal lo Dens Goitasfeki, his wife al DanaBarachMomal.com wed, “Service of
Process?" In the e-mall fo Dana Goilesfeld, inmate Gottesickd ailempted to employ her to conduct a surface check lo see Hf she could Irack
down the addresses of cone Incividunis to be processed served (cout summons from inmate Schseffer Cox Reg, No, 16179-006) ori tha .
behalf of Angela Clemons. Specifically, the e-mail lo Dang Gollesiold atalod, "l befleve that Angela Clemens fs having trouble tracking down .
few people lo be abla to serve process on them. ! know that you we obviously very and thel this weekend is mosi certainly ‘go Hme’ for
us. However, If you were to have an extra 16 of 20 minutes over the weekend just to have a surface check performed to eve # you can track
down the current addresses for some folks, ! befave thal Angels would really appreciate A. H might aclually be = fun challenge for you and
some of the researchers wa know.” * { . . j

inmate Gottesfeid'’s request to Dana Gollesfold Is an attempt fo utlize her as @ condull lo provide a service through Angela Clemons for
famats Cox, inmate Goftesteid’s request! to Dana Gottesfold to conduct research to focale individuets on behalf of Angela Clemons and inmate .
Schseffer Cox, does nol represent @ concrete object of value, but ta pravide a beneficial end favorable outcome for Clemons and Cox.,
Further, oven though ths requested services are nol tangible, stl moots the slanderde oulfined in BOP prohibiled acts policies,

Worth noting, inmaje Cox hae implored Clemons 0 find a way to kdanilfy the addresses of three Individuats In the community before the court
knposed deadiine of Apri 28, 2019, The courl ordered thet It was inmele Cox's responsibifly to locale and serva the individuals he's
atlempling to sue in the slate of CO, before the abovementioned date, }

13.Date And Time:

 

 

 

 

 

 

 

 

 

 

 

1 ature of Reporting Employos: | i
. i April 22, 2019 2:00 pm est
44. Incident Report Above Inmate By 15 Date Incklont Report Delivered: | 16. Time incdant Report Delivered:
(Type Name/Signatureyé oe i Yl IreF. . (RET Om .
: : Part il - Committos Action iy
17. Comments of Innate to Commies Regarding Above Inckfent: i
: : . i
4 . i .
; 1 ‘
16, A. ills the finding of the commillee ihat you: : B. The Committee fs rofening tha
. . Gharge(s} to the DHO for Axthor
: Committed the Prohibited Act as charged, He ha i :
tt _ Old not Commit « Prohibtied Act. . | C, ___ The Commities advised the inmate of |
—__. Committed Prohibited Act Code(s), . fis finding aitd of the right to fife .
: an appeal within 20 calendor days,

 

 

 

 

20, Cominlice eciion andior reconimendalion W relerred to OHO (Conlingenl upon UNO fnding bnels commited prohiblied acl}:
: i i “

 

 

 

 

 

 

 
 

  

JRS-

0-cv-00012

MJD Document 18 Filed 02/11/20 Page 47 of 63 PagelD #: 172

hsauemnideniieememeemenalacaimmcmetenenntoel

, wo

biqeuoesa: ¥ YoruSTep 40 uorreRasBoe ty eTeUAN Ue MOLE BEES URPIEAL SY) “HESUMDD [EPO
suedasd 01 Ayonaroddo we mua Snore ‘sreusyew jee 03 seaco8 Jo SURAT B DOHENY BAIUUIETERADE

#0 copefades Lemaidhonp i pouguoo enmzny us mpyaoud Went tepuEyy oY “SEMEL
aco pure pees 70 AinqeyeAe emp put RarsURy s9t70 10 epeOt exp JO WOHTRZAPESOD IAA (1)

. “HPALOS

18a 4g wondrunp enpen moqia seouance peucntorrm rena My erunyZOD [Tes SHURE

08S “PRAIANO “SURPKOP UNOS KiURUEE UE :99K0 0} RRDARNORS © SOTUIOUIOP OY SHURE

sseaydedioune.

aM1g saqduitoons opqnd op hazy jo oeundeo oxy scrtve you Lew worrgysm; 97 204 “wopronT
i OF opm

 

*L P ual 07 Sad

“wupdonp 20 ‘soqu0 pod "AMoue NORTE Jo MASON OY Uy OTR,
JapOUn 0] SoURIRSEE svete OF Uo FOO NyLLR ood AuL UOXOREN Lun I wapLEN 911 (y)

‘Tramnoy payonace m1 seaRA 01 20 seKIES [HRpONN [ELPA eA RUZ HOHNER
SPTea] yequsen wy FeywURG 10 spoou iwEe{ 94) 0) worrEIDpERIOD Fe:20de OAfd Kew UOpseA, MII (c}

“Tim Farete ue OG HeSTeU fea] SAsLnEs 20 BpLAoid 01 s9pI0 w WaUUEEE POR

20 uedlond pempeqre © nag sonesqe soug © wanbex Amu seRipwep sano RISURIREN We UM eTEURE
ry “su aamea| amy 20 Scan FyaZerEH [eBa| 2 40 Ky aAeLTID pur sprAoud RL SEERA OY
"Ae-TUOLpIQ) “LorrEDd] PersuBiap mupO 40 Ara 3) LOY STUD TaD jwB9; JOY JO sry SURASLONZ POR
rapwscad 109 epqemaodsns g epmany wr ‘pasopuss Tuneq  scenneeE 91 SpA woTEDS) parnieep
Jeqp0 50 Amuagg at] ony «1 eoszad UTM! 100 peau pormste Soroq amuna vin UPNOMY (7)

“sandago xp zo (8) LE § mp suoumun, Aisadod em 01 refgne ane Korg “woHEDOY

+

yOT-Te6ZT t'On “Sey ‘PIEZs0I709 OFI2Ey

BE,

‘woypavaspysues anek 207 equega

“61x '4IG2 Izy Uo ‘aueppoUT padeTTe ayy BuAcT107 eiep
9 Om cl peseatiap pue sioz ‘Puzz Tidy uo eysttg +ay 4q peutys
SRA yr0der SUL *TT}28 20387 sINOY Zz INOGe TzaIuN aM OF peasariep
AT [eae Jou sea yaoder aya pus taazaea 280 wd O17 9" GIOL
‘ot Lyady,, #Ty a0age ancy 77 A1z¥eu TyquN as0de2 3uepzoUT sty
i S2equno Jaedaz quepy>uz pur eaep

BRA ja0de2 2y9 GBYR UdAD ‘AOR
# Ava Aus ay 20U pus ‘su0zaS"ze305
SaemUT-278IE 30) ADFTOR JOGA Jo BOF2eTO}s ZeeTo Uy este
‘anuuen 2uyaepTepeny pus sapoavoD sTpeuoyauesUy UE Uy Soqawey
DOR ya pesonpuos svey OF BuURS BYE Aun puR *aacde sya uo
peTAesde eye Muy 7 Fampuey a7qeFeTTT-ATTeyIzed wya Oo; wm SuTazezes
‘peqse J veun TeTaTUT watz sey BpTAord og YuyT Tey pue 3eq sare
© Aeqdetp 03 Suyryey Aq AazTod goad ey03q 3284 anoTesUNED Kya
SUTETAXS OsTe Ay sdryzag “Pp2ovss ob 8} 21843 OB “TTeA pao>Ra JOU
‘Op seucydesote ey2 e2EYA JZUN OY UT seezR ADy

  

 

339H Ancjesunog Ayn suzetdxe e7y3 Edeuseg “2eqmew 7878 Buta 2edex
9ua Zo ZTHYeq Wo Z10de2 queproUT Ue puewE--JoUURD puL-z0u PTnoYE
900 Tezanew y *aae_ anoyesuney <q pRaaeuy 3nq ‘eusdig “aK 4q acu
‘utwSe ang “ezesrze aeqanU sepun Perazauepy Ap 1ewaoy 29227 Ayu0
pues ppasgenuun sen ‘em oq pazaatiep AT{PUT2II0 BEA ay re
Wwepysuz oya ‘AT reuCyITPPY *248H AnoyeEUNED Aq pe
nq ‘euyadta “3H AQ peATEqnseD Jou awa 3} SDOYy~9
a F8A Jiode2 G7YI Udyy soe zee w weYD Blow *(peppR Tee)
wBIOZ ‘GT Tr2d¥, #8 peTZTIedS ATAwOTS fen y PyS}Z kT ,,Juspyou’

-

 

Mons oq syruered je8o] ppuotzed yo zunoure oy Heyt See> ou UL ‘srEYOFRD Fee euDLiod jo KNOG

‘9 on rromunoop jo uoqrenndaa! pre amar oj ecemoge out sods sa CS SOA aL)

Sap wg eatvon panyssar aw Anca yop 50 BHA sep WI Lezop Ave Jo oxseiny sep BAPE TIE

    

 

 

s omamhdanialnom teaensinlatenerateateraton]

© wo

Pareufyeop sano 20 Arege an a Spetino RREUNSOp aaa; suey oreusa: Fmsrose oc ua POE
‘Ausadoad Telly, spywunn Suevers exp 99 01 pesepysuoo tou 328 syRp pus saj0u sear | -{sjoreu
Aan 30 (s)oarey ax 40 apy juoUMDeD 10 WoRdED ssED B MEWDOD 10u OP EBERT YEP oq) EY Fro]
08 ‘eBeapend Jo syerp woryLmpeny esestod pus dopanap one Aun oye Sonstese oy) “(s}ou
by 20 On MERANDOP made | GyEWCS yOU.Op M1! Bar BOO,
Porecysep sore 20 Lreey op way $9100 seOT) SAouAs 67 Pere F210U UTTLSApUEY Sop OF
Poumaued & syewma Sopmere uy “ucHEDO porm@ivep sano so AreIgR Mey OY) GHOG “ETmsoVEW eR
91130 sdoo Sanprqo “spray yee] Sorminy satqloue enous 100 -Aear oymuRy SeeTe TL (1)

“Foreaiipssp.08 wap, Bop 71 VOHTEDO] EqnONN
15 pus Conary ae] WEA SuON IONE oe wy syeURT 2oyR0 oI SuNReTE sey Mesa BS SHUN
-Enpous eeessod Leu eywann ue ‘voroee enp 20 (y)4) udatered wm soy papiacid ve ydooxg (7)

          

70 Ree 8 0; Borsmuages sqy FAIOUMOOP JeSe JO LorrEredoad ay) puE Yareeess [wED} MIA (BODE :
Ox aang] Joy 20 Oy BEND,

 

expo vane An oman wx ‘woRDOE 970 (4G) Ndesered wy 365 peptacad ve ydaorg (1)
CE ne hq Botepane south ve pas sopeanay £9 poreanbes we DMIZOD
S08 oR DS WopET “nes 9 FesMNGOp SEES 3 enor yeu ry

maoeves Soydooqomoy 40 Aumses 6} svmeauncoe Loni OrwuK, We secs jah,
Jo onowe orp sum Aut upTE yA OR] WoHTDeF HN 30 (Z)) Gdedared yo sacra eT ©) HofgnE
‘2yeung Zq}OUR Jo TEUSyeu [eF2] ot71 Seegtod 07 ZyTURE UE OWE COTE Anu DIS “FuONSR EBD UNO
evecay op soy Azessazen exe Tampa MeDIND Jeol ofoK sversod o) oyMUKE UE MORE Aw URIS (Z)

‘yma prised
se eagtend pear op smi SoyAFUDA Jo orodend stp 203 20 purqes7a0. 30} poyoodiam oq Awus Koch
‘aeRo Torys tt ‘(Kousone ov wog Jo Yn0o 5 way prec ‘ockirexa 209) neu jeiseds ey pune Aedoud

Poides 20 peau oq Asca pur uorseden: 07 eeiqne are Saeren je8o 94) “Aawore poured 8 Og
Js Keaton pacpotpes we yBnoxn 30 (J pur g sredqna ‘ops wed YO $7 eet) souspuodsauas

20 Fuonesgqnd Sumuowy uo muormAced en yum oOUBpLODO8 on FEZ EU: AO] sty] aAECA)
‘fumn srruRe MLL “LOTMINEY xp spin Woy HEL feRe send 30 yoROS Ae orHURR Ty (1)

‘(ears superes # 19 Aeeagy aj 218g 20) hrmqy aoe ura
BOURIDET] OT I eqURRAS yor Ore Gora sTUaVMN SOTO feBS Pere “HRI BOURIAO) TBH JO
adozogd ‘ons oxnensrunups KoreunA De O) Buranted ExCMDOp ‘sed yn on uc podmip ~

sorearmg, TeUysEI0 By] +ATeETIUN SER azodex wy ‘aeacelog
: 20987 827 90: DyTeAUy
enua sf asodes Queppouy wy, -ewxoz CEsov-dd_ ATeqns O32 S708
ean AoyT 2OYINN “BZEEeTE JoqumG wxy] F12009q IUepPToUl BezoV-dE
3Fwqns 0g pazzacyyne row sae OYA 'FIFIS PIPTI-ONd, PUPISUT
ea Teuvoszed 19 $(zo"09¢L) aueweasas Aottog gag sueasyes
ya Zepun ‘yons sy “ssedoTdus aog2 20u #28 [eusosaed 715 qeys
STSeq BY] LO ALD JO SUOTIDE BY2 10) AITITGETT THATS pepeas eed
Ou] OF Bey goad OUT WFYI SuzpuRzErepun Aw eT 3y ‘aeyang
*“peyna easy e92ne> aya y33uN Suzpessesd e7yT
* puedsns 03 auspnad eq pynon aq ‘uo spy3 ‘esanoo Jo ‘Buzpayouy
‘e¥uypeecosd Azeayzy{dyosTp uoezad Jo yyFJereac UTEGEA 1 eI1DUEs uy
872005 SSUzs pus TePIC UA £3] JO JUPEBOTOZUP puE UOTIBIPAdAALT
9ya seao uoTIoppeZANf TeeTTAG eUTeIer opeadyzoy UZ IaNCD 32729079
SA PTQRIOUOH PRL BIVTS *Y204 ABR ZO 3DTIISTO LIBYINDS By PLE
Operoyoy JO 395238}q YL 10g F1aNGD I>42338TO “Sth STQRIOUCH eyr
g2070g Serpued OfTe Bre TI0dez ZUSPTOUY sTUI JO UOFINOTPNI PR ays
Moay Suyepae AatTIQeTT TTATS Gory AITUNMMT Pet TTeNd 02 psTiqzaue
JOU sav ang °aW PUP ON 94y2 BurpnzouT ‘yeutorzed goe? 3euy
Juzpyoy saueweSpn{ Aacqeseqowp 207 muoTION ‘ATT RUOTATPPY -aoad
sya 4q peaestpatpe Sxyeq woay yzode2 quepyouy eTya 30q 03 sypeR
BOTIOM ETYL “sse0OAd ZO SOTARRS BZeTdwOD 0] ZEPIO PTO; UMMEIOZe
TR Peneny uotun Speacten yo soraseTa eur 207 a3neD asTaaFFG
*S*p aya S20zeq Suypued pur (497 “A LOZENAY zo oyna xeqr rem
woetad 942 62 Jaensand) Peltz Ay{ueaInD Bt ABpz0 Suzureszees
Azexodas] © 30) votjom ej2ed-xe ArusBiswe ue ‘peepuy
[C864 “31D 422) 498 PE°d Tse ‘ourt +a swan ttg
UZ FNDATD YuwASS sur Joy s]Teeddy Jo Jano> ewIeIs pesznA eyy

smeadns “s'g ayqaazozue pus Puypuya ey; 09 #2"es OF f1URNO y>RR
Tuzo® avy enondzqueun pur ‘paustiqeass-179A-A1380TS (30ypueas: OT
4q peqoeqoad 2eyz2ny Sy 37 ,,"8aewuy sezazATISY TeIsT, “ery
*(COT)ZO'STET JuOMPQHIZe ADF IOd UAC EAT LT gog2 Oya Aq pEZTzougne
pase peuoTiope ATITOF[dxe pus (1) (a) TEse9s: 239 gz 2epun

1 peaceaoad «7 alodaa AuePTIUT S74 Up PSAreyD IDApuos ayy
*UWRTT HMO T TATA NIG, wry ZTPeAM Luypusszep eerznosex eTqQEacusz
@TTRa NWO 8 UT quemeoKid dw
_ 8292794 03 AITTIGe uno dw UT sReROT JUEDTTIUETS jo Apredosl ax
au and 02 peuStsep pu 420287 ‘saodex’ squa 2bya ‘az0z22049
. 7097 ang dyTey youues y "y20des AyemTIGn STUI para zeqns sy uEyA
olend [em Ayaeeyo fen gTeeury OYSATE “2K YOUR Jo sepae ganes
PHIBA pus Te%ezy w YIyA SupATdaes Joy wyTATE “u -an 4q pezeqs
waeq envy fenyy * aPua UT ses007d Jo eDTAAPE 943 PIBTdEOS
03 peaepae Ty --wae3 AB pur 378eh@ Bpnyouz ATI z9TTdaT
Bot WOUN--F87NTOREW CTY pe xXOd “2H FYI FF peuotauee 3 usy
IVYA ‘aeaBmoH “(BZEEHZE J9qQwNU) a2oder JUEPyIUT oyI JO eATIPLIU
aya uz ATayOTTAxXs peuczyuee £} awpsro s7yL ‘opwszozoD yo aDzAIsTG
SUL UT (TH 38 "ppog *a x0D) BZELO~AD-ET_JO S882 HY OF 2epI0
3an0D pTYSA © YaFA SouezTdwOD UT suI0y Te¥eT cez-NEN Ine 137
Ayaedoad 909-6291 2 om Sy (xOD aUZIOWYDS eTOUNTZ “ay ‘eQeeUT

qeysoue Fupcyay By pedelue Ayingnet 1 ‘g10% ‘UIST THady uo
ezesyze *3equNR JaOdey auepzouT
Trot-ze6zT) PTEFEeIAIOD *s UTIANN JO BaweIeIS FUpawey BUT TdTOETC

‘snou puede 02 se Suya203 06:

  

 

 

se Lavud --

 

 

Lammpahdantiainomaeradeincademmimelontenind

' “wD

Attarexvoad nondes osvo 20/pur sures Raven on UyETUOD Yorym KpOg SATrESURUPR 10 FRIPNE
22x10 YM 20 UND # 1 eTeLAR af Aq poAUNgnE 99 o1 SFuupEmd jo syeup ‘kpog santenerURpE
20 pripnl soioms GU 30 tiNOD Pay woEq OAL FE (Odeu 2onaUDEEUd 8 HE HONE)

Swoumop pur sSuyprayd s,ereuny os 01 powniR] JOU ae 1ng OpmysuT Seo pelo; SoeeuRN tty (p)

“Gardeye amp jo 195 wad ees) uouos Aremydronp Sinoesen Aqecusd
PF Pango mn n tre A . & 7 ny “Areag
AR oyeuny om] Jo wen SuyuraKO$ sasmpasnid TwOo| pur eaTU Jo STRUT OE ORAPE iMmUE ZeIG (0)

‘peomda axe sqeseymt poSsump 40 20) set poe

roy day oo Krung me ore Hoes w seeuoreul mn GWU Aqeoyponed [ys wopIEM mL (@)

“way aang mony
PIE A, OB Mt

we tong

   

p rey asedaxd 03 pow ;
ay Reqredronred yoo 1 openrny og; eqs “81 YeIp)

“ssqustansop wa] Jo wopesedasd Pow yaavoses fe301 IT'Eys § :

[1361 ‘p 20cr ‘eases ua ov)

“Hmoumoop pela 20 wopreredasd

303 pas ‘esunes peBo] 0} pow mecrarett soma7a0l peSo] ©) esedoe 107 Gampeccad pue ‘Kraay
2nd] SPRENT UE YSETHISS [Pays GORI A, OY] “FOUND Teo] suedasd o1 AyemOddo sqeuOTEL
‘PRR "ToRENOS Pay SpE OTEU [eos 01 KAODIE BIQUEONED! OMNI UE SpIQGTE TOY JO EOE OL

codoat pus sroding or'trs §

SIILIALLOV TV9O7T ILYWNI — & LUVdENs

= % 507 eteg -

 

‘heaany oan (dyey anok 307 apedescquens Ay
*s3uepuszep
se sauemoguy Idd Bupayoauy agen Tazo eayazeuss-AT [ROTI T TOE
T2351 woaz seaeeuy qusAuad 63: aiedex quepyouT ue

   

 

  

-xe A0USS2008 UP BP [Jen Bt ‘420, ABY JO IDTI38TO uapyinoes uy
D9d-9FSOT-Ad~GI JO PEND BUA PUR Operojoy Jo JOFIAS;G eYL UT (“TE
«30 'ppeg +a x03) gZEz0-49-81T 20 Seed ay3 UZ BuTpURd equemespne

     

 

1 aD

“VTL TL 0 “660-560

dD Be ‘08-129 DOVE! DIS “605 “D'S'N £7 ‘6tOs ‘(amp MAN wye Finm209 OPUOD

9) 58 9961 ‘Tl F2q0120 poTwede~) #70E-900E ‘(LEGIT “I ZAqUIBAeA J>yR Jo YO BulLMI00 TeNIpUCD
1 se ured am powednd) Zev ‘1BOP ‘Leow ‘10Gy ‘yZSE “TZIE “IZ9E “O'S'N Rt HOE D'siNs

SULLLVW TYD21 ~ Ty THVE

6 40 ft eang ~

AsOUNAV[DOP JOZ FUOTIOW AOW.23y v29yz ‘ATOIeMyATNUD

"ALO 023/02 suo; wOTUNEEOD

yone Xue Suypnyooy ‘sepa Jo preys om oa eTqeTTRAR epee

9q BED YOTYA 20595] $7u2 C2 peTeTer MpIz0De7 pUe esuepuCdaBazoD
UdII;IA TLe pus due euper:

   

        

TEc PEPE z
ve *30°S 68 FSTL Pr“ Par 1 3 “sO LabAy a
silepearad Sanop sussdng “gh snenayeweus’t hu
| BY poe LOT cO"STET auemeawas Aop1eg goed SCI)GYIT CM wad OZ
coats 304952 6TyI Suypaeser wozgekza 7] Tysjo emnanz uy da taney
POTZFIEND saTeDes 03 soedxe Z7e98 ONC PUR DdN FINSH e320, 151
2OYTOYA 0] £0 AuBEQaEdep Te¥e] 9y7 YITA SazNbuy BeweTd tosty
*WOTMEEZATT Tayo yo sesodand
dyg 207 203;ee2049 Pearesead osze UOYT pur OG sy] 03 pazuesesd
par pearssesd oq 03 ‘pessnuaga nod YoyyA ‘auseqandep TeSer
ua ata vofesnoerp (ATeagesxoadde) sywey oOIOT “ETOZ “yIeT Tyady
‘depeanyy dw Jo o}pne wya guy {sender 62 sexed nok 307 B47]
PING J -peyuep useq saey 07 ATMO Sy7qNd vE; Ya;A SUOTIBOTUNMECD
Rwy YoTprzefes. prox aut 20 sata, 942 10) vray JueNQredep
TeBeT Bya pexee ATENoTAesd oavy 1 ‘weay leNOTasPpE ue By

*TTen se dourdsaceyp e747 30
2ya sbyape eseeTd 09 ROX 203 BATT: pIHOA J
‘huowyaeea Teaoyesez¥ucp uzons ‘aiewoqeas
oya aed ee suze] yezieje3 Futen oq PINoys
‘QU peaqedy weyA suz03 ggzoY-dg Yo Baioder QuBPTOUT azeqns 03
aoygne s,220¢ei By] 207 egeTadorddeuy ey 2y ‘yone BY ¢Bagne 1 TAyS
UF AITTHGETT Speas o2 aepz0 uy YaTe] pook uy sQano> “s+ O39 Yona
peqaeesr ATEnotavad sey dogs 242 28Y2 pus svasetdey dda AtTengse
Jou wae Tauuoszed ALO IeYa Luppueysrepan Ku sy az *aeNaINg

Suzws] Foppzefer senssy at)

Jo saay augmnaedep Teter oua setapy seuezé 03 NOX 303 BATT DIBA
1 -6T0z ‘yagz Tiadv uO em oz pareazrep 3827; sen ai0de1 aya 36

Adod © wz0z0q Aetep seyiany jo anoy.7¢ Ateateyzxaadds sq pencrtyo) -

id ‘2x Tyady ue nlp iq paige #0 AF Baezeq ABTOp ancy

wUd © Aqauea T1}ae sen mous ‘eroz ‘er ready 03 (4taaeuta 307 Ty

sdeyaed) pez202205 nou prey} Ie] YITA UoAs
Ul *(peppe Eyseudes) .st0z ‘st Tady,, poze AT.
0% pareazTep ee ‘azodex [eTITUT ayy ‘areAe eae nok

   

  

    

 

 

e204 quewiaedep pai

    

   

*yexa93z03
© 0] pesoddo se gpzoy-dg & B® perategne Suzeq 77 YatA ee 1T®s ce
Isodes:.042 JO SeeUTTOwTINN ByryINOgQR sUseDUEs MNOTIeS aARYy ]

saouegeyene anod aguyoaadde yona
Aaa I *BZEGOZE 320de2 aUspTouyY pesequnu-s0y-3¢ed 70 UoTZwOTPATpE
Oya 303 BATIRGUeseades ZZU3E Au 2q 02 Buyaerte 303 nok queqy,

' Aeaavy 2894590 190079902209 200g

eORLy NI 'saney waaay
ff X0g torg
BoTINITISUT TeuoTAexI07 Terepey
YOI~ZS6ZT FON * Bo
PT8zZRBIQOD <5 UTI

 
JRS-MJD, Dofument 18 Filed 02/11/20 Page 48 of 63 a #: 173

Case 2:20-cv-00012

 

‘ ‘ati pg ecuemnne, ermsnasier “OK OWS UID HT Ven KHORENBOY HORE FIOT/IOY LOVITH

18 en sams 20 pezope) eau w uso Hupumede “sw yo poried popuanis wn Joy Apumumues
917 a paziTestoy ‘ ‘sXep pvares monuNUED Of Wm ssoW 29) LORMNEW: BYR JO 190 VIEq

‘og reRTUY sao u9 ABojoyadg # raemour panunes Kyiu 204 “8u0;) mateo THMOHY (C1)

~fanimanngs sp seg) 20 Worumaneu sep TH SEATS apQEIEAS 8] EvED yeypeus KouesaUy “sereWY
NID YOU ayn Fren6o 70 98] ,earrON sans KD EOOYpRED JepEN “MpuN RaAeE Epyeoy Ure
#,uopnesuy sip ut popyscud oq Lau soapases pazysfoods fun sin Uy PassRelU]UIE pus perentiop
25] ONE YM EUODEDPSpy “TqUN sip w] {pe NOS Opfacud yrms ENALAS WHEN “OED fe>HPOW (ZI)

“mapeelZ pee gee eno WoUaMS uNBON
APL PUT "ges wed WutD 87 0d seogzead puw ayeTeq snodi ye snemnd Amw sarin] “words (11)

‘nwo
‘4p Uy seve On pagiddly “armor “epApY [eRe] WeUsIMS arEZoly sf B] popincid be ‘ExeH
183] uuopsed ty sXourope Aq surnerese Jo een eu, “sien ‘MeATETY [ude] nMUOMNS WEsioLy
ip pen Cys red aD gz sad sopianoe yea] undped Aew eapewoy “eRARSY TeFeT (01)

“wepre ny, ey £q poupunoren se woreindod
juuscal vonmpsu: sip on seuns Konssyuumies ep 0% stooge anny soyunt “LiveruMZer (6)

-aoade siquypean 20 ‘sopmyees ‘Asapes any 30 suneens soy ping; 99 Kew Lusdoud
Truoneg -Ausdasd pruoued jo nunour efqwvotwar aany Amu soyeune] “Lausdorg wartsed (1)

“muopsaeqon nncup>-pasoya Suyen umOYT aE EADY, “B¥AED VOUALIOD
pun Uy atqu EAR wre suOHEasye|, “sepHUMOddo YEEDIQgod fs |Tem Fe ‘sRERpaDOUd WORMEM qm
eDUrepONIN Wy SetHAITDE PRUOTEEIIED BALE pur BAfteed snow popyAcud ane ZeVOUAT] “BE EMINNO
temogp suowess Aiezet 20 Gynces fayjedence taajun saneiomy oh 9}qDIFEAE 99 Im PRaID Oem)

Pare zeyren ‘eon rn *“kyyseagpeg,

 

smun0 Bupsnp adeors “uspae a, ein Ag persanp s8 opeado Jo Enoy
wopmapeyy Ayrep pan e002 cn peryuued Ajyseurpa

 

 

“Mnaa] neeiialg Hopeuzey pre ‘Fepang wasdosy ous] 2nH]
Pen Seoyer] ‘aopeseng sowens umBalY sp pum ‘pps sxed YD §7 sed somasoe Areaqty Of
Sra0ce sAsy sain] “peruoulojdun wre soyjod woNEINPS fRUOHEN “wosMessny/uonKoNPA (2)

 

‘Arev0y2OFG ART

£, ACTH UITH pesetder useq sey AxrevoszoTO NET F,eUTIUe
+ (PIT TRUOTIPUZeIUT SYOTIFOTTANg) ePrAD

rebey Atrwez © ,vey Wat

    

  

Tezepez &,predeys Byx ‘uoTze>

FvOTIeITD JvewusTddns Terepaz pu FIwITD 1. ree oped pa aus

 

: 6h pg suopneure Bopesmayhe sods BnA dD 37 wey SUORENBSY PHEDeE —FELIOY rine
svopnansu; ap Aq popiaodd gyesu orenbope Ajjmuoninnu satsoas sereury) “yest (9)

sseotsues anro sey 0) te2008 anny FaeUNIT “XiJup aIGELIEAR ate Si2mOUS “FUE ouaTTAY
fevoesed anyone fo, “04400 pure uysng yemm wey SFODON MARY son] “wum/ELH fuUDEIe” (5)

“petyrens 11 vay 20 Suypoys s8ueyoxe o1 ronmuodde
Gatry Avy “xeamqog; Surprise: “Sunpoj wonrynsyy qenbaps exjaoa: Emu “Beng (p)

*susuyy adlumyaie 01 Fepyunizoddo
any Any ‘urdooys 20) svsut poe “Moyyd v nequeyg ‘seam w aarece BEEN] Buippeg (C)

“Hrans vogefasSee Keuyidronp 40 wopumiep sarrensujupe uy paced Sursq seu Jy
‘se fuoy st swesingso jesonippe azwownne Anus ‘sanemoy “uapIEA BALL “poLtap aon Kemp
\U>qum 20) seuednose yo sequeew ain Xyu0 osnoy AjueuypuT EUAN Baar] “wewalyeey yD (z)

“Doprpuce Lniuns 2 91 pauymoew prt
‘peveat Agen sdonide ‘port Ajemenbope ‘paneyusa from sue aiouzenb Sunt) yeommenany (1)

eats wt

nu “mopomrang any Pe ‘hays
tevegedasog mauris unesBo2 mp yaya SOUEPIOSIN Ty PUE EmotjO) FF a7e FoR ND

(20) MeauaU UD? JO svOTIpuOS UuTNRTUTEE "aAORE POpLADN st KleOXy “MOPED MOMENI

emuryy Jeswefeuepy Manoa Woworng waFay ei 0 Sulpsosoe posseoasd
9 en aanoenp [ruoTeY 40 Aatjod neaung Aue Woy Barre, “Ko{t0d shun Gy ApUaIoUTP pepyaomd
Aqresyreeds sxajen snyi> 01 syvunyt 01 Aide ssapooup jrucpen pus tarojjod muoed Jo wean

Ire ‘djjuoryppy “peayen aq rouues per srry Ai o1 Aude (xojru) suopreynas fmsOpeY TY

ANAWINIANOD 20 SNOLLIGNOD “5

pun furmoyy NID sue sip Hi peENOL aq yoH Amu UerwaL Atm 20) ,semerndos,,
WAT 948 ons sormuruy “nrune NYE) yoR Jo reSuTDE! eMadaxkde 19OW ou FuNsUD MY],
“THD ayrsede sarepep Fee WI

SINSIANDISSV CXID) ONTIOLINOW 2LVWNE TVELNEO “Y

swesBo.d Apeures sapeqepiiipe s,nneung sin YBNOAR ‘uerey weWeUyLES
0 ;Dedst Aue pus ‘voepep UoReUByeep NWO en Busy Aw azeuns 641 (9)

“pescwez useq
Teyeper yz 70
WOT TGnp Queserd

bey dnozp asen Aq peuettand seurteprnp Butovea
uoTaype 2 we
wepen. Paso pod eas peqyun ey2

          

Seunyor asaya deex o2 end’
yoTHA veya: ATABUT and OTaET TEA
Srus “fegearaeul wOTaeoNPR ee orrana) zexzodey mez Cae3stTH

promt -qou

SP rclesdubesnskolecnatasterermasetl
“nea an Oh Foe epee oe

: “Hedane snip nim
Juage]suCD ‘BupeyvoU 1640} Jo OB oy aamyoe OF AreeseceL sx pau og KeU!
Aqununwo ety U; SuOSIOd LAYA FONWUOD BHEWU! MAND 70 ‘spoyyew puE ‘AoueNbay
‘eumyon au “SuGNE etn Jo LORDMOUd pus ‘seniTiag) [UCR DELO? Jo NOHO
duepso pure ‘Aunoes 'Ayajes yy eansue oy Areseeseu 8) voprojunwuies ons:
Joyuow 07 Ayae UL “AyuNUAWOD S17 UL suORIEd PU SrPED Ul SATE] UREMIEG
MOREOTUNUNUOS aoqUOW KfeARoeYe GOW 6; BEDE EEQEUS YU WeUWWOAUE
qqun Bujsnoy eqruss] ue epjroud oF #1 sD 30 esodand ey; "ERDF eho (2)

“erams vopeBeuBes Asmuyjdjoeip 20 uoAUeyep eanenequtupe u eeyeruLy JO
Bujsnoy peyeSesSes 0) peyeripep syed jo ebuer & URC? Aew sow ‘AisUORIPPY.
“NIND 91 40 seUyUCD 919 UNAM ‘CujUMEZBOId om pur QueweerELL

aun “‘Guniea ‘snoiSyeu evopResces ‘JEUORONpe [te Uy syedioqued pure yee ‘apne,
AIMEU[piO seyeuny Wey YUN BujsnoY LonSnded prusuad © a] ND VY AS (9)

“RenTIDB, NeEING UNAM (ENWD) SUN BusencH jueweSeuEN

‘suopEofUNUNUCD ‘o] eNjEWU! JeUD{sep PU ‘sRIede o AyoiAne {nveing)
s*Uoetd Jo nusing muepes oy Seuyep Wedgns ey, TIRE ST} eso” (x)
-edoss pus ssodind o0z'ore §

24098 ONY 3S0cund “1

suetuig Jo nanang sop soeg
“at “Henuneg “g sapey ‘panouddy
a

SYUN JuUaweBeUeW sUOeD]UNLIOD

Siz" tedy vaLvo

mrrits | 7URAWAN

Lovad> 140
ANGWSLVIS NYYDOUd

fuorid }o mesung jeu>pay
sopmap jo leawusedag “$7, P

 

0 ‘smpuvzowe_ suOTINZEGO RUT zee anpure owe: 20 eetudno:
qensod zo Ata Aq cuotanayasuy eyQ eqUOD O02 SOTTO Te 2
eya BSuyACTY® epnTouT sebueys sul SINE #0 REOeDE z

(Cegueensop TebeT zo uoTaeredezd
0g poe ‘qesunes TebeT of pul steqzeave eovexezer TeSer oy

Sprxogze suvowtzg yo Hwerng wUZ «= “OT EES HEOOE GN EEOEMGd) =“
BRrecr TsepyyaTaoy TeSeT zoarens

 

 

 

 

 

su0mid 20 neeng muepes
wopene jo ounzeden "57

®

Fen ap PSV ese] = {LOarans

66/S/T ‘ELV
LO'Ster «= - AIAN.
290 10

ey TY PL MET ae CNN en

          

spaydoo 30 prez aq gou Awe pue ‘ATuo TyWe TeqDeds
70 eqezqued 36x voT{Seds1

Aauz0a3¢ ue woxz 31
© BAUEPUBZEP=0D YDTY

esdoo 20 pres #4 UFO puF

      

Ny Np AIO NUE Je RN pe mn

 

(1661 “cw sancaye °(R) ydeifend jo souonuss ise an poe ())

par '(p) “(9) ayciestered por ‘2661 ‘TE TEL “EARY ‘DEY Wi 29 LON ZLVG BALA]
“TTL Ze10 660-560

USD Bt *OR-1L9T Dovel “OLS ‘60s DSN 87 ‘C05 “orp MRA 2AYE FuTO20 PrpUCD

918 #861 ‘Zi 2QOHO PoradTy) FZOS-9ONE “(R61 “1 saqDAON AGE 20 GO EOUM00 HNIC?
01 se und ui poyeodoys) ZBOP “LRGY Thor ‘LOR “VEDE “ZZIC'IZIE DSN 1 ‘oe INS

(eet ‘te
Wes "CORY ‘OGD UA 79 ‘OGST ‘EZ AIM “Z6GET Ud SF FE POpuOUD FF ‘ELET “ET DUNT “COTEL Ld HF)

“pareny Sdooyssnoy 10 ‘Kunoes uonatues ‘ory & 960d O1 Fe
co
a.
c

G
E.
5

Oo ied
Qe
a .
a
5
=
”)
oO
5

poot2

h commneh nehiatadaibmeanshecaneenetnitannenlaal
On fe redsvepn areemt ey ereee Pa mpe a ahaa Y A RS FAK

» w

SAEHONEN  UOIRID}0p 20 VorERasON tw STUY Hs MOTTE RUUE COPE A, Sy] “HeUTDO reo

predoid of Knorszeddo we quas Beore “seustma pelle] 1 eanon Jo ReERD F MONUROp OALEITUREpE

20 WorreBasdoc Lreaydecrep wy pouyuns syeaius tru epraoud eqs UapstAy sq) ‘soaMoTeS
2270 pus yas Jo Agee ay oon pur arsung ssene JO speed oq) Jo LOTesepRHOD UTM (D)

. 0 Se

pfs <q vondeunp enpun ince EXNANE jRLOUMHINN TRNE>) NY OFUTTWOD AUT STEN,
YPts ‘ARMING “PUNPCOP Lanod yuaURUNT We 19900 0 WIRDAANbas B ESTEETOMNEP OLA STEIUE
UY 0} UMUNZEP JO nepemdand pn gaze ley ate MOTE sun peoodE al ReyS topo, OC (1)

4

Mp WEG acTroU poatsoas anny Aan Won JO Roudhs a of Amep dirs Jo vraag ay snape
Bhg “eqdedoons onqad an Buy jo oniode sy) suumsre you Kew wore, O71 ING ‘tor

= cv

_ Gase ae

aymaqdep "gus Aq poympaqos oun ze pue ssenbes nareunmy ov vodn ‘pee pers BouMEN oe (F)

. <” ‘pundiagp 20 apie pood *Kranoss wormatny JO wesoR Og) | aT

Burmoy payoujues oy sayeang of 10 8293099 peEpeAD pwOPay W) srUEIS DONTYDTE
ane rovous wy soroun, JO spoau rem oy) OF MoKIRZopIRUGD FeIandE Saif LOUD vopTEAA MUL (C)

tilt “sre fhapsyssu we og gruaed eBay sxouyOs 20 oppacud O 0} ps0 wy RUE TES yI0m
+ 20 weutoad pornpmypat © son souatge souq « pronhor Kew malprsp MO HARA UE KT BrearU

Uy “ori arena] soy JO 4g Soup syeLssyeU pe] Joy Jo MY SAME PUT smAId EU STOURA M71
‘AUMUIPIC “UDITED0, pereElDp souTO 20 Kem ep BOY searoU j9Fo] 204 20 MY SULATINOL Pe

_ «|| Suapenoid 204 epegevodenr 9 spew. ang ‘posopua: funsq n soureimese a ony vosteaoy DoteuhIOp

J2qj0 20 Arasggy asi yi ty yoosond russ you pace pornsya Susoq orouna a qrowty (0)
cand mp to (ELT ESS § 41 PuONMRUY Auzedord sip 0} 22lgne ave Lowy “anyTEDOy

Apne oq seyTEW yeho) pevotnd Jo Row SiN YRYS SHED OU U| “HRLDIEU! [Aol jruoHIAd jo FRONT

poreuysop sey 40 Astra] aur 9m) apne sHERWNODp aseqy Fay sre FopETD aC) UOYA pre
*Kusdosd pela, xeyouny Sy nere ap 9¢ 0) poesprruoo ou sxe ryeIp pus serou Bese, “(s}oreuRT
dae yo (s)oures tp 20 op tu9UMD0p Jo wondis sre0 8 iEIDE> Lot Op SHrpertd Yep oe te Boo}
on ‘churpeayd Jo ryesp vorpimpany ssorrod pow doqoaap one Anu opwury Siqrsiess su, “(sory
Aare 36 ($)oarel agi 20 ayy TesUINDOp 40 WoHdes asEd 8 wEEIDOD 20u ‘Op sprou may ji VorrEDa]
paweaisap ovo 20 Lruqy 99) 09 20700 eFoq) KOLO! OF punt RaLoW HatiumpURRY STR 1
perused m oreury Sopesee wy “vortesq] porsudisep suo 10 Aaa ty ay) Woy “Reo [ESD
aytzo seqdeo Suxpryser ‘gqeuereu pefoy Fereuru soyyour sxowas :0u Avut sreweu, Sunrsiere O11), (5)

“socEinep os uspre yy 9g) J! UOTEDoY saNOKy
“pire Krenag ay armas georgia 91 4 sem 20 ann Bones op eres pea] Ea veU

ampoue sseseod Kew sicunn ot ‘unqiaot 2991 30 (0) destared o 59 ppwond m sory (2) .

‘govrean 9a Joy Kaestoncn one yorym sqeuaiaa E89] srry Frossod 0} ovary tre more Aww nis (2)

yes pods

fe sagen prow oq sey: SAA jo sxodmd aq) 2 s0 pusqanuos sey poradin2 hod ho
RDS TOMA WH “(AcUOTIN re Og 40 ENO F WOR peu ‘aydurees 263) put pmsods su uot Aodoud
age 30 Kousonie poureyez » way yes ower porcine ee YENOAT paatesal are Any sau
pads 20 pea) aq Ama put nonsodsyy 0} Joolgns ese ReuaTeu jeBo] 84) Aowone power! # wog
yma Amuone pervornne ox ySnazy: Jo (J pue g sedgns ‘pps wed Y2> g7 995) ssuapuodsou09
20 Tuorespgnd funuoagy uo ruciaasd 94) yim aouepzo298 Uy sere yuo ou) SAiS3or

Ana rung, ALL “oO EUNT ap epesmo aOR spesaieus jeHo] areyomd 20 HaHOs Aint oleuRE try (1)

“(chives sugjares uy Areacyy ase] opteg 20) Cragg ace] ret

woe, og sqm ou ae yagy ears oon ey pi eR Hnos27 83 Jo
soudeamoyd ‘ores sanmistwmuape sareunn ve 0) Suroreizod swusumoop ‘ofed wey oqt wo paednp

haummashdniescimimesaroesadee atemeanenlsatmenael
aromas iol rte oe 70 2a ‘posses wmf IY “iret SOTO ye sage 9 “Oey Votan

t

Aprnqnond vores ares 2o/pare sureu gereuru etn Wye KES Ysa Apog annerEURLpE 30 10 TROPA
2pO TYR 20 unoD B OF SreUNG ey fq PorRUqHE 99 07 STApED{d Jo SyEIp “Xpoq aAlEAORUpE
29 Pepel soqioue yim 30 Unos uy pay B99q ane sey) GuOds) SoUD WISI F ‘BSE qons)
‘eoumoop pur oypesd sareuny ap OF porRUY OU ene tne Spry Reo [eB fsrouRN UY (p}
“(eoedirge ojo fey Wed 098) uopoe Aneydionp Sqmretren Aesouo$

[98 ponqyoid © sompreuco orang we Xq seuoren Lreany Jo DoseKsod poxsoysnee/] “Lmet
ast] ater oy) 30 9m Buyumanod sounpasodd peor perm eaynU JO STeuRN Ow ssiApe jms eS (9)

‘poooyds: exe syeyayeus podeurep 20 180) tet pur
soon relay ae Arig any 01 Caen oar repartee eae PML)

“eign anne 9
We fupnp eepend Seay 9 sreon0p 30 msoente npn ne

JO Yomow syqroorsay t ‘DIRUNH WE ALOITE jTeut SOpAEAS serio peaysam pos SumaA9 Bur
‘Tossed snc geen fone see 9} Freya oogws preys VapNyy wy |

“ssyusumnsop p29] 30

(1261 ‘y 29c ‘soses ue 97]

“Fwaumsop je2oj jo vonesedad

203 POs ‘farunon eBay oy pow syrurmyen eoesugj24 [eID] 0} fee30" IO; saIMpo2OId puR ‘Kreg
nt] STOUR UE Gees? [TOYS UBPIE AM MLL TEINDOp eBoy asodoud oy Xnunwoddo qquuoray
[PAE "}esuNGS pus speUsiour feFo] O1 xeRooE SIQUUOTED! oRUNN We FPIOYE suOrAY JO NAME ML

“adoas puv etoding at-rps §

SALMALLOV TVOTT ILYWINI — @ LUVGENS

eran por fee pedo 0207 pan ofl ey “Vt eye
v

SYILLVW 1Y9a1—

 
Case 2:20-cv-00012-JRS-MJD Document 18

OPI: _CPD/PMB

‘NUMBER: 7740.02

DATE: 11/21/14

SUBJECT: Oversight of Private Secure Correctional Facilities

 

U.S. Department of Justice

’ Federal Bureau of Prisons

 

  

|Program
Statement.

  

 

 

 

  

 

    

 

    

OPI: CPD/PMB NUMBER:
DATE: November 21,2014 cs
Oversight of Private Secure Correctional Facilities

7740.02

 

 

   

Approved: Charles E. Samuels, Jr, Director, Federal Bureau of Prisons
1, PURPOSE AND SCOPE

To establish the authority and responsibilities involved in the oversight of privately operated
secure adult correctional facilities under contract to the Bureau of Prisons (Bureau).

This Program Statement outlines the major responsibilities of components with a primary interest
in contract oversight of these facilities.

For further direction on procedures for contract oversight, staff should refer to the contract,

proj
1
© 2019 Matthew Bender & Company, Ine, « member of the Lexish om AY i

‘and termra and conditions of the Matthew Bender Master Agreement,

 

REFERENCES
Program Statements

P1221.66 Directives Management Manual (9/15/1997) P1210.24 Office of Internal Affairs
(5/20/03)

P1240.05 Records and Information Management Programs (9/21/00) P3420.11 Standards of
Employee Conduct (12/6/13)

P3906.21 Bureau Mandatory Training Standards (1/24/07) P4100.04
Acquisition Policy (5/19/04)

Bureau of Prisons

P5250.02 Public Works and Community Service Projects (10/2/00) P1351.05 Release of
Information (09/19/02)

Other References

: Federal “Acquisition Regulation (FAR) Justice Acquisition Regulations (JAR) Freedom of
“s Information‘Act (5 USC 552) Privacy Act (5 USC 552a) ,

: BOP Forms woe ea ee
BP-A0583 Report of Incident’

BP-A0586 Alter-Action Review Report ~ Use of Force/Restraints/Chemical Agents/ Non-Lethal
Weapons” : ene : .

 

Records Retention Requirenients: ;

* Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sailyport.

proj

©2019 Matthew Bender & Company, Inc., 2 member of the L
and terms and conditions of the Matthew Bender Master Agreement...

ts subject

 

Filed 02/11/20 Page 50 of 63 PagelD #: 175

which outlines monitoring requirements and steps to address non-compliance with contract
requirements.

  

Pro;

. 2
0.2019 Meuhew Bender & Company, Ine., » menider of the LexisNexis Group, All rights reserved. Use of this product is subject lo the reaitictions
‘nnd tens nad conditions of the Meithew Bender Master Agreement.

 

SENSITIVE BP-10/STAFF MISCONDUCT /
U.S. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons

 

 

Type or use ball-point pen. TT attaclwncns are needed, submit four copics. One copy of the completed BP-DIR-9 incloding ny mtschntonts mnt be submiltied

this appeal,
From: -Gottesfeld, Martin s 12982-104 FCI-THA-CMU FCI-TH
1.AST NAME, FIRST, BEDDLE IAL, REG, NO. ‘UNIT INSTITUTION

Part A~REASON FOR APPEAL SENSITIVE BP-10/STAFF MISCONDUCT: I had a DHO hearii § in the
*CI-THA~CMU with DHO Bradley on Friday, May 3rd, 2019 at approx. 10:B30AM. BHO
3radley became agitated and belligerent briefly into my statement regarding Inciden
Report # 3249328 (attached hereetto). He would not let me finish my statement and h
also interrupted my staff representative, not allowing him to finish either. Mr.
jradly irritably said, "I don’t case about your case law." He chose to reach his
jecision and mete out sanctions before he had examined all of the applicable info a
ind to preempt pending motions before The Honorable US District Court for The
district of Colorado and The Southern District of New York. He also refused to
accept a copy of the original, unmodiffed incident report from me for the record,
hough he did purport to accept my written statement and attachments. If Mr. Bradle
sannot or will not maintain his composure, examine all of the facts and documents,
and consider U.S. Supreme Court case law, then he is not qualified to be a DHO. He
vas _unprofessional and did not conduct himself in such a manner as to preserve
qualified immunity for the FBOP. I would like a new hearing before a qualified and
competent DHO. Please see D. Col. ,Case 18-cv-02328 for emergency ex-parte motion fo
1 TRO and both D. Col. 18~cv-02328 and S$. D. NY 18-cv-10836-PGG for motions for

ee ie They are pre-existing open VEX for fn violations.
DAT! SIGNA’ (E OF REQUESTER

Part B—RESPONSE

 

DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may sppeul to the General Counsel. Your appeal must be received in the Geners! Counsel's Office within 30 calendar ”
days of the dete of this response,

ORIGINAL: RETURN TO INMATE

CASE NUMBER;

Part C-RECEIPT
CASE NUMBER:

 

Return tox

 

LAST NAME, FIRST, MIDDLE INITIAL UNIT INSTITUTION

SUBJECT;

 

RA
 

Case 2:20-cv-00012-JRS-MJD Document18 Filed 02/11/20 Page 51 of 63 PagelD #: 176

Attachment 1
FCC Terre Haute

Administrative Remedy ~ Informal Resolution

Gotes Rid iF (fe
URIS (UGS ir | Date: Submitted: June: 25th, 2019":
Section 1: NOTICE TO INMATE - Be advised, normally prior to filing a Request for Administrative
Remedy, BP-229 (13), you must attempt to informally resolve your complaint through your Correctional
Counselor. .
‘Section 1a: Briefly state your specific single complaint’ T have not received DED Jas Bradley's
| weitten report.of Incident number 3249328, which was heard by him on May 3rd, 2019. This is
making the aduinistrative remady process unavailable to me as I camot appeal his firdti
without his written report. According. to BOP Progran Staterent 52/0.09 ch. 5 §(h) (page 34)J
“The TED gives the inmate a written copy of the decisions and disposition, ordinarily
Within 15 work days of the decision."| {H. Bradley's decision was made.cn May 3rd and the
sanctions were enforced inmadiately. ‘That was 36 "work days" ago. Please give me a copy of
TED Bradley's report so that I can file an appeal with rezioml.

 

  

  
  
    

aos.

 

  

 

 

 

 

 

 

Section 1b: Briefly state the resolution you request: Please give me a copy of TED Jason Bradley's
May 3nd, 2019, decision regarding incident report mmber 3249328 so that I can file a
adninistrative remedy with regional and so that adninistrative remedy is available to me. .

won ra Jw’
Inmate Signature” ZAC

Counselor Printed Name/Signature:
Séction 2, Department Assigned.” 12

 

 

 

  

   

 

   

 

-~

Date Assigned? .*

    

i LEN | Date Duero RS aS
0 Food Service Unit Mgmt QO Unicor O Education
O Psychology Medical QO Chaplain QO Recreation
QO Trust Fund Custody  O Facilities O Safety
QO 1SM/Mailroom D Admin. | O SIS
SéCiion 3 Départiient Head Respons6 i Sn
| ssue Resolved Comments:

 

 

 

ooo;

 

 

 

 

 

   

 

 

Issue. Un-resolved Comments:

 

Unable to Address issue Comments:

 

 

Inmate Signature if Resolved: ; : Date:
Staff Signature: . Date:
Section Ae Trackingy. sg ne ee
oo BP-8 BP-8 BP-9 issued BR-9 Fo Admin Returned
issued to returned to | to inmate returned to Remedy .as Rejected

inmate Counselor Unit Team Clerk
Date 16-24-19

Time 1250 Pm
Staff FR: Gisele

 

 

 

Soo ae

 

 

 

 

 

 

 

 

 

 

 

 

THX-1330.18C a SURES es — Page 7-710 eee

 
7 ay
| DEAR HAREU ESC - ment 18 Filed 02/11/20 Page 52 of 63 PagelD #: 17
vs: zt 8 BRSMID Docu REQUEST FOR ADMINISTRATIVE REMEDY

Federal Bureau of Prisons

  

    

ES Spee eee aerate as ee ea eer tap tere a ash aeenrd

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse,

o

From: _Gottesfeld, Martin, S. _ 12982-104 CMU FCI-THA
LAST NAME, FIRST, MIDDLE INITIAL ° REG. NO. UNIT ; ’ INSTITUTION
Part A~ INMATE REQUEST Please Provide me a copy of BHBP DED Jason Bradley's May 3rd, 2019, decision regarding
incident report nurber 3249328 so that I can file an administrative remedy with regional ands so that the
ede adninis trative remedy system is available to me.
I filed the BP-8 corresponding to this request on June 25th, 2019 but never heard back despite miltiple follow-up .
atterpts. I would attach those follow-up requests here, but then the acninistrative-renedy Clerk here would use their
See ree os a illegitimate excuse to neject this BP-9 to coer for Bradley's illegal acts taken under the
color of federal authority. My written followup requests are available should the warden wish to see than.

NO RETALIATION PLEASE

 

 

Ge. tba oe

ee DATE SIGNATURE OF REQUESTER

Part B- RESPONSE

 

 

 

 

 

 

 

 

 

g

: DATE WARDEN OR REGIONAL DIRECTOR

issatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:
BS CASE NUMBER: a
Part C- RECEIPT

: LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
‘DATE RECIPIENT’S SIGNATURE (STAFF MEMBER) BP-299 13)

@ APR sao)
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 53 of 63 PagelD #: 178
U.S. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons * ,
Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-DIR-9 including any attachments must be submitted
with this appeal. > :

From: Gottesfeld, Martin, S. 12982-104 CMU/D FCI-THA

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A~REASON FOR APPEAL Please provide me a copy of DHO Jason Bradley's May 3rd, 2019, decision
regarding incident report number 3249328 so that I can file an administrative remedy with regional
and so that the administrative-remedy system is available to me.

I filed the BP-8 corresponding to this request on Jume 25th, 2019, but never heard back despite
multiple follow-up attempts. I did not attach those follow-up requests to the corresponding BP-9,
which I filed on September 12th, 2019, because the administrative-remedy clerk at FCI-THA would
have used their presence as an illegitimate excuse to reject that BP-9 to cover for Bradley's
illegal acts taken under the color of federal authority. My written follow-up requests to the BP-8

remain available upon request. I never heard back on the BP-9, and pursuant to 28 C.F.R. § 542.18,
I take the omission of a response thereto as a denial of that BP-9 and file this appeal pursuant

to 28 C.F.R. §§ seta} and eet} I note 18 U.S.C. § 241, 28 C.F.R. 543.11(£)(1), and

BOP Program Statements -O/ § an 14.02 § 5(10), as they apply both to the original

incident report and its adjudication by DHO Bradley, and to the denial through deliberate omission ,
of Bradley's written report, which are denying me access to the courts unlawfully. :

I CONTINUE TO INSIST: NO RETALIATION AGAINST ME PLEASE.

SIGNATURE OF REQUESTER |

 

October 25th, 2019

' DATE

Part B—RESPONSE

 

 

DATE ‘ REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar _
days of the date of this response.

lV-
ORIGINAL: RETURN TO INMATE CASE NUMBER: _ AAWUSe

Part C—RECEIPT

. CASE NUMBER:

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

Byncenccome . BP-230(13)

ATOM ATM PHOMIMAMmM AM Heo MAATAT annmat APRII 10R9

 

Ta eee narnr = .
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 54 of 63 PagelD #: 179

w

&

- a REJECTION NOTICE '- ADMINISTRATIVE REMEDY

+

DATE: NOVEMBER 7, 2019

FROM: ADMINISTRATIVE REMEDY COORDINAT
NORTH CENTRAL REGIONAL OFFICE

TO : MARTIN GOTTESFELD, 12982-104
TERRE HAUTE FCI UNT: CMU QTR: DO04-041L
4200 BUREAU ROAD NORTH
TERRE HAUTE, IN 47808

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 996452-R1 REGIONAL APPEAL
DATE. RECEIVED : NOVEMBER 6, 2019

SUBJECT 1 : ADMINISTRATIVE REMEDY PROCEDURES —
SUBJECT 2

INCIDENT RPT NO:

REJECT REASON 1: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
: FOR THE WARDEN'S REVIEW AND RESPONSE BEFORE FILING AN APPEAL
AT THIS LEVEL.

REJECT REASON 2: YOU DID NOT PROVIDE A COPY OF YOUR INSTITUTION
ADMINISTRATIVE REMEDY REQUEST (BP-9) FORM A COPY
OF THE (BP-09) RESPONSE. FROM THE WARDEN.

REJECT REASON 3: SEE REMARKS.

REMARKS : YOU FAILED TO INCLUDE A COPY OF THE WARDEN'S
RESPONSE.

 
Case 2:20-cv-00012-JRS-MJD Document18 Filed 02/11/20 Page 55 of 63 PagelD #: 180
U.S. Depantment of Justice Central Office Administrative Remedy Appeal

Federal Bureau of Prisons

 

 

Type or use ball-poift pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(13), including any attach-
ments must be submitted, with this appeal.

From: .GOttesfeld, Martin, S. 12982-104 D/CMU FCI-THA
“LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- REASON FOR APPEAL Please provide me a copy of DED Jason Bradley's May nd, 2019, decision regarding incident |
report nutber 3249328 so that I can file an administrative ranedy with regional and so that the adninistrative-renady
systen is available to me. |
I filed the BP-8 corresponding to this request.on June 25th, 2019, but never heard back despite multiple follow-up attempts. |
I did not attach those follow-up requests to the comesponding BP-9, which I filed on Septerber 12th, 2019, because the
adninistrative-remady clerk at FCT~THA would have used their preserve as an illegitimate excuse to reject that BP-9 to
cover for Bradley's illegal acts taken under the color of federal authority. My written followup requests to the BP-8
remain available upm request. I never heard back on the BP-9, and pursuant. to 28 C.F.R. § 542.18, I took the omission of

a response thereto as a denial of that BP-9 and timely filled an appeal. (BP-10) pursuant ‘to a oRe Se a) and
oe by 1). L contine to note 18 U.S.C. § 241, 28 C.F.R. § 543.11(£)(1), and BOP Progran Statements 0/ § 10 and

4.02 § X10), as they apply to the original incident report and its adjudication by DED Bradley, and to the denial
through deliberate omission of Bradley's written report, which are in tum denying me access to the courts unlawfully.
Pursuant to 28 C.F.R. §§ 542.15(a), 542.17(b), 542.17(c), and 542.18, I appeal. the respanse of the regional director. I did
not fail "to Incite a copy Of the warden's response,” because as noted supra and inter alia in my BP-10, Warden Lanmer
responded via amission pursuant to 28 C.F.R. § 542.18 and I noted explicitly this response-by-onission in my BP-10. ‘the
rejection by the regional director is missing the required signatyre "by the Administrative Reanedy Coordinator’' mandated by
28 C.F.R. § 542.171 - {peal is thus also appropriate under 28 C. R Api), note also Ross v. Blake, that I an

“we Now ae A being "thwarted" fron using the so Zo ’

adnin-renedy system. —

DATE SIGNATURE OF REQUESTER

 

 

 

 

Part B - RESPONSE

 

DEC @@ zoe

Ww

AMIN str suy..
Federai Ebay

  

 

 

 

DATE . GENERAL COUNSEL

Part C - RECEIPT
CASE NUMBER:

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL _ REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

 

DATE . SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL
. &® BP-231(13)
Case 2:20-cv-00012-JRS-MJD Document 18° Filed 02/11/20 Page 56 of 63 PagelD #: 181

* . :

REJECTION NOTICE - ADMINISTRATIVE REMEDY

a

DATE: DECEMBER 13, 2019

FROM: oe ove REMEDY COORDINATOR

CENTRAL OFFICE

TO : MARTIN GOTTESFELD, 12982-104
' "TERRE HAUTE FCI UNT: CMU QTR: DO2-010LDS
4200 BUREAU ROAD NORTH
TERRE HAUTE, IN 47808

FOR THE REASONS LISTED BELOW, THIS CENTRAL OFFICE APPEAL
IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 996452-Al CENTRAL OFFICE APPEAL
DATE RECEIVED : DECEMBER 9, 2019

SUBJECT 1 : ADMINISTRATIVE REMEDY PROCEDURES
SUBJECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: CONCUR WITH RATIONALE OF REGIONAL OFFICE AND/OR INSTITUTION
FOR REJECTION. FOLLOW DIRECTIONS PROVIDED ON PRIOR REJECTION
NOTICES.

 

 
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 57 of 63 PagelD #: 182
Fadirni 88

Affidavit of Donald Reynolds:

I, Donald Reynolds -  , do hereby affirm
that the following is true and accurate to the best of my
knowledge, information, and belief on this 5th day of

May » 2019:
4. My name is Donald Reynolds

2. My federal registration number is 32349-074

 

3. IT am an inmateiin the communications. management unit
(CMU) at the Federal Correctional Institution (FCL) Terre Haute,
Indiana.

4. I have had at least the following number of disciplinary
hearings before Discipline Hearing Officer Bradley:

5. My most recent discipline hearing before Discipline
Hearing Officer (DHO) Bradley occured on or about: 05/03/2019.

6. I have-recently reviewed page 12 of the "FCC-Terre Haute,
Indiana Communications Management Unit HANDBOOK[sic],'' i.e. the
section dealing with inmate rights and responsibilities.

7. DHO Bradley did not treat me "respectfully, impartially,
and fairly," as required by the inmate handbook.

8. Neither DHO Bradley nor any other member of the FCI Terre
Haute CMU administration have ever informed me "of the rules,
[and] procedures" of the CMU as required by the inmate handbook.

9. DHO Bradley was irrational instead and would not hear me
out.

10. DHO Bradley became agitated when I questioned the
factual accuracy of the incident report which had been filed
_ against me and did not consider my version of events.

11. DHO Bradley violated my rights as an inmate and my Due
Process right under the U.S. Constitution.

12.-DHO Bradley has never disclosed any potential conflicts
of interest which he may harbor to me regarding his possible
relationship(s) to reporting staff members.

‘Signed under penalty of perjury,

by inca Be Reyrutee By

Donald Reynolds

, . - Page 1 of 1 -
Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 58 of 63 PagelD #: 183

Affidavit of Christopher G. White

'I, Christopher G. White - , do hereby affirm
that the following is true and accurate to the best of my
knowledge, information, and belief on this 3th day of

May , 2019:

1. My name is _Christopher G. White .
2. My federal registration number is 43152-013 .

3. I am an inmateiin the communications. management unit
(CMU) at the Federal Correctional Institution (FCL) Terre Haute,
Indiana.

4. I have had at least the following number of disciplinary
hearings before Discipline Hearing Officer Bradley: 3

5. My most recent discipline hearing before Discipline
Hearing Officer (DHO) Bradley occured on or about: 01/15/19.

6. I have-recently reviewed page 12 of the "FCC-Terre Haute,
Indiana Communications Management Unit HANDBOOK[sic]," i.e. the
section dealing with inmate rights and responsibilities.

7. DHO Bradley did not treat me "respectfully, impartially, .
and fairly," as required by the inmate handbook.

8. Neither DHO Bradley nor any other member of the FCI Terre
Haute CMU administration have ever informed me "of the rules,
[and] procedures" of the CMU as required by the inmate handbook.

9. DHO Bradley was irrational instead and would not hear me
out.

10. DHO Bradley became agitated when I questioned the
factual accuracy of the incident report which had been filed
against me and did not consider my version of events.

11. DHO Bradley violated my rights as an inmate and my Due
Process right under the U.S. Constitution.

12.-DHO Bradley has never disclosed any potential conflicts
of interest which he may harbor to me regarding his possible
relationship(s) to reporting staff members. ;

13. DHO Bradley knowingly incorporated false information
into his report of my discipline hearing on 08/24/18, after which
I filed remedies and he continued hearing other incidents of mine
despite this conflict of interest.

Signed under penalty of perjury,

Rhictrle, (grb.

'Chistopher G. White

- Page i of i -

 
Case 2:20-cv-00012-JRS-MJD Document 18 . Filed 02/11/20 Page 59 of 63 PagelD #: 184

Affidavit of

I, Gabriel -Rodriguez '_, do hereby affirm
that the following is true and accurate to the best of my
knowledge,, information, and belief on this 6th day of

May , 2019:
1. My name is _ .
2. My federal registration number is 71587-051

Gabriel Rodriguez

 

3. I am an inmatetin the communications. management unit .
(CMU) at the Federal Correctional Institution (FCI) Terre Haute,
Indiana.. ‘

4. I have had at least the following number of disciplinary
hearings before Discipline Hearing Officer Bradley: 1.

5. My most recent discipline hearing before Discipline .
Hearing Officer (DHO) Bradley occured on or about: 05/03/2019 .

6. I have-recently reviewed page 12 of the "FCCG-Terre Haute,
Indiana Communications Management Unit HANDBOOK[ sic]," i.e. the
Section dealing with inmate rights and responsibilities.

7. DHO Bradley did not treat me "respectfully, impartially,.
and fairly," as required By the inmate handbook.

8. Neither DHO Bradley nor any. other member of the FCI Terre
Haute CMU administration have ever informed me "of the rules,
[and] procedures" of the CMU as required by the inmate handbook.

9. DHO Bradley was irrational instead and would not hear me

out.

~ A. )- /DHP |] Bradley Pacarfe apitaged 3 enf. gesthoned the
tual jacgutdcy of /¢he AdcAdbn yeport which/Wad/been £71led
abtis e and dtd tot ‘cotfsider meWvertsfoto events . Zl

it. DHO Bradley violated my rights as an inmate and my Due
Process right under the U.S. Gonstitution.-

12.-DHO Bradley has never disclosed any potential conflicts
of interest which he may harbor to me regarding his possible
relationship(s) to reporting staff members. ;

Signed under pettalt o£: erjury,

  
  

   

abriel Rodriguez

- Page 1 of 1 -

 

 
a

. ~

Baa eA ate RS-MID Document 18 Filed 02/11/20 Page 60 of 63 PagelD #: 185

 

 

 

ee

BP-A0304 DISCIPLINE HEARING OFFICER REPORT

JAN 17

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU PRISONS
Institution: FCC Terre Haute , Incident Report number: 3338082

NAME OF INMATE: Gott'esfeld, Martin REG. NO.: 12982-2104 juNIT: cMU

Date of Incident Report: 12-09-2019 —loffense Code: 204A

 

 

Date of Incident: 12-06-2019

 

 

Summary of Charges: Extortion (Attempted)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tT. NOTICE OF CHARGE (S)
A. Advanced written notice of charge (copy of Incident Report) was given to inmate on (date)
12-09-2019 at (time) 1739 (by staff member) B. Devlin. .
B, The DHO Hearing was held on (date) 12-20-2019 at (time) 1120.
CG. The inmate was advised of the rights before the DHO by (staff member):
S. Williams, Counselor on (date) 12-12-2019 and copy of the advisement of rights form is
attached.

if. STAFF REPRESENTATIVE :
A. Inmate waived right to staff representative. Yes No_X
B. Inmate requested staff representative and appeared.
C, Staff Representative statement: No procedural errors noted. Inmate states he was
quoting statute and not attempting to extort anyone. ,
D. Requested staff representative declined or could not appear but inmate was advised of
option to postpone hearing to obtain another. staff representative with the result that: (New
Staff Representative Name) Warden Appointed was selected.
B. Staff representative T. Feuquay, Case Manager was appointed.

IIIT. PRESENTATION OF EVIDENCE
A. Inmate _ (admits) _ xX (denies) (neither) the charge (s).
B. Summary of inmate statement:

’ “That is the document I handed to Ms. Eisele, but I was not extorting anyone, I was quoting
DC statute. This incident happened on the 6% not the 9** so the report is late. Video and
audio will show this.” *

C. Witnesses:
1. Inmate waived right to witness. Yes No x
2. The following persons were called as witness at this hearing and appeared (Each witness
name and statement listed below):
3. The following persons requested were not called for the reason(s) given (Each witness
name and statement listed below):
4. Unavailable witnesses were requested to submit written statements and those statements
received were considered (Each witness name and statement listed below). Inmate Gottesfeld
waived in person witness and the following witness provided a written statement. William
Harris #40743-050. “Marty did not intend to extort anything from R. Eisele. He simply was
xequesting the copy of his order of commitment which is consistent with the statutes
regarding the same. Eisele read Marty's document before leaving the library.”
D. Documentary Evidence: In addition to the Incident Report and Investigation, the DHO
considered the following documents: Written correspondence from inmate Gottesfeld addressed
to Ms. Eisele and other individuals, US and DC statutes, video and audio recordings of the
of the incident.
EB. Confidential information was used by DHO in support of his findings, but was not revealed
to the inmate. The confidential information was documented in a separate report. The
confidential information has been (confidential informants have been) determined to be
reliable because: N/A.

IV.

FINDINGS OF THE DHO . : ,
: C. No prohibited act was committed:

_X A. The act was committed as charged. Expunge according to Inmate Discipline PS.

B. The following act was committed:

 

 

 

 

~ INMATE COPY
> Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 61 of 63 PagelD #: 186

 

 

 

BP-A0304 DISCIPLINE HEARING OFFICER REPORT

JAN 17 ¢

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU PRISONS
Name of Inmate: Reg. No.: Hearing Date:

Gottesteld, Martin ‘ 12982-104 a 12-20-2019

 

 

 

 

 

V. SPECIFIC EVIDENCE RELIED ON TO SUPPORT. FINDINGS (Physical evidence, observations, written
documents, etc.):

You were advised of your rights before the Discipline Hearing Officer and stated that you
understood those rights. You requested staff members SOS S. Harvey, SOS B. Eddy and Counselor R.
Orr to be your staff representative all of which declined. You were then appointed Case Manager T.
Feuquay. Additionally, you requested the inmate William Harris as a witness and authorized use of
a written statement. You presented the following as documentary evidence on your behalf: Inmate
Request to Staff Member, dated 12/06/2019, Title 18 USC §3621(c), D.C Code §16-1905, D.C Code -§13-
421, D.C Code §13-422, D.C Code §13-423 (a).

- The DHO finds that on December 6, 2019, you committed the prohibited act of Code 204A, Attempted
Extortion or Blackmail.

The. DHO considered the Incident Report which the reporting officer states, “On the evening of
December 6, 2019, at approximately 1920 hrs, inmate Gottesfeld, Martin, Reg. No. 12982-104, handed
me two inmate Requests for processing. I briefly glanced at them, noticed he requested a copy of
what I thought was his Judgement and Commitment, on one of them and I verbally explained to him he
would have to ask the Records Department to view his Judgement to see if it is any different from
the copy I had already given him. I brought the requests to my office, scanned them and left them
for further processing on the next business day. On December 9, 2019, I began processing the
requests I had collected and noticed inmate Gottesfeld’s request includes a demand for a
“statutorily-mandated sum” which I interpreted as money. The demand is to myself and approximately
72 other individuals, agencies, and entities demanding a true copy of his Order of Commitment.
Specifically he states” I have searched my records for an order of commitment (sic) allowing each
of you, jointly and severely (sic), to hold me against my will and found no such order... I hereby
demand a true copy of the order of commitment (sic) under which each of you, jointly and
severely(sic) is detaining me against my will. This demand is self-executing every twenty-four (24)
hours; and each of you whom neglects to deliver to mea true copy of the required order of
commitment (sic) shall forfeit to me the statutorily-mandated sum.”

I feel threatened by inmate Gottesfeld’s demands and I believe he is trying to extort me (and
others), both personally and professionally. Inmate Gottesfeld is attempting to intimidate and
compel me (and other staff, agencies, entities) by threat of financial demise into providing him a
document (to which I have no access) and potentially assisting him in securing a fraudulent release
from custody.”

The DHO considered your statement to the investigating Lieutenant, where you stated, “This is
unconstitutional and retaliatory to my pending litigation. I request for the record that you save
the video and audio files of this encounter.”

The DHO considered your statement to the UDC stating, “I did not extort anyone. I quoted relevant
law nearly verbatim. See attached. This incident report is unconstitutional and those involved with
its preparation and any sanctions will likely be held not to have qualified immunity.”

The DHO considered the statement by your staff representative stating “No procedural errors noted.
Inmate states he was quoting statute and not attempting to extort anyone.”

The DHO considered your statement to the DHO stating, “I did give Ms. Eisele those papers but I was
not extorting anyone. This incident. report is late. It happened on the 6 and I wasn’t given a
copy until the 9t, IT used language right from the DC statue.”

The DHO considered your statement and denial to the charge against you, but was. not convinced. The
DHO believes you would deny the charge to avoid possible disciplinary sanctions, if found guilty.
Staff clearly report that you attempted to extort or blackmail them. You admitted to giving Ms.
Eisele the written correspondence that contained threatening language. The DHO can find no evidence
that the date of incident should have been December 6, 2019, instead of December 9, 2019. The video
of the incident was reviewed by the DHO and your interaction with Ms. Eisele was not captured
inside the Law Library. The audio was reviewed by the DHO and was only able to make out muffled
voices. Ms. Eisele clearly states in the incident report she did not become aware of the incident
until December 9, 2019. You received a copy of the incident on December 9, 2019, at 5:39 p.m.
Therefore, the DHO finds the incident report is within the timeline outlined in policy. The DHO

INMATE COPY
* Case 2:20-cv-00012-JRS-MJD Document 18 Filed 02/11/20 Page 62 of 63 PagelD #: 187

 

 

 

BP-A0304 DISCIPLINE HEARING OFFICER REPORT

JAN 17

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU PRISONS
Name of Inmate: Reg. No.: Hearing Date:

Gottesfeld, Martin * 12982-104 12-20-2019

 

 

 

 

considered your statement that you were quoting statute and not attempting to extort anyone but was
not convinced. Upon reviewing the statutes you requested the DHO finds while you have the right to
litigation, however; you do not have the right to attempt to extort or blackmail staff into
complying with your demands.

Therefore, based on the greater weight of evidence the DHO finds you committed the prohibited act
of Code 204A: Attempting to Extort or Blackmail.

VI. SANCTION OR ACTION TAKEN (List each prohibited act with respective sanctions for that act):

Code 204A:

27 Days Disallow Good Conduct Time
90 Days Loss of Phone

- 90 Days Loss of Commissary

$50.00 Fine

(balance $401.55 as of 12-20-2019)

VII. REASON FOR EACH SANCTION OR ACTION TAKEN:

The action/behavior on the part of any inmate to carry out an act of extortion/blackmail on another
inmate or staff member, poses a very serious threat to the health, safety and welfare of not only
the inmate involved, but that of all inmates and staff. Past acts of this nature have resulted in
drugs, guns and other weapons entering the institution, as well as escape attempts being carried
out. This type of action/behavior cannot be tolerated at any time. The sanction(s) imposed by the
DHO were taken to let the inmate know that he, and he alone, will be held responsible for his
actions/behavior.at all times. Although not directly related to the infraction, loss of privileges
was invoked to deter the inmate from this behavior in the future.

 

VIII. APPEAL RIGHTS: X The inmate has been advised of the findings, specific evidence relied on
action and reasons for the action. The inmate has been advised of the right to appeal this action
within 20 calendar days under the Administrative Remedy Procedure. A copy of this report has been
given to the inmate.

 

IX. Discipline Hearing Officer

 

Printed Name . Signature Date

D. Matthews, Alternate DHO [) N) oc dbo? 01-22-2020

 

 

 

DHO report delivered to Inmate by: 2 DL .
R Eisele Ceo orfetleore 1504h«
Printed Name (Staff) Signature: Daté and Time:

 

 

Prescribed by P5270 Replaces BP~A0304 of AUG 11

INMATE COPY
pp-aoseascAR oh YOO 2-JRS-MID TNOLDENTI RAPOREC 02/11/20 Page 63 of 63 PagelD #: 18§an 17

 

 

 

 

 

 

 

U.S. DEPARTMENT OF JUSTICE FEDERAL. -BUREAU OF PRISONS
Part I - Incident Report =
1. Institution: FCC Terre Haute Incident Report Number:
2. Inmate’s Name: 3. Register Number: 4. Date of Incident: 5. Time:
Gottesfeld, Martin | 12982-104 - January 5, 2020 7:45 AM
6. Place of Incident: 7. Assignment: ao 8. Unit:
CMU SHU (D02-103LDS) CMU UNASSIGNED : . D (CMU)
9. Incident: 10, Prohibited Act Code(s) :
Refusing an order . 307

 

 

11. Description of Incident (Date: January 5, 2020 Time: 7:45 AM Staff became aware of incident):

 

 

At approximately 07:30 AM CMU staff contacted the lieutenants office and stated that inmate Gottesfeld, Martin Reg. No. 12982-104 declined
to exit his cell for a required medical assessment. The medica! assessment was required, due to the inmate missing 79 consecutive meals; since
Dec 10, 2019. | arrived to CMU and spoke with inmate Gottesfeld at approximately 7:45 AM and informed him as to why the medical
assessment was required and as to what was needed of him. At that point | asked him if he would allow medical staff to conduct the medical
assessment. He replied that he was willing to be restrained and removed from the cell, but he would not cooperate with medical staff and that
he was refusing any and all medical assessments and/or medical treatment unless his legal counsel was present.

Proper notifications were made to the appropriate staff and a use of force team was authorized by the Warden, so a medical assessment could
be conducted. At 9:12 AM the use of force team assembled and arrived at CMU SHU cell D02-013, where inmate Gottesfeld was ordered to
submit to hand restraints. Inmate Gottesfeld obeyed all staffs orders and was removed from the cell where a medical assessment was
conducted on him without incident. Afterwards, inmate Gottesfeld was be placed back in his assigned cell. No staff or inmate received any
injuries.

 

 

12. Typed Name/Signature of Reporti Employee: 13. Date And Time:
R. Cruz / Lieutenant | January 5, 2020 / 10:30 AM
. aaa
14. Incident: Report Delivered to Above 15 .Date Incident Report 16. Time Incident Report

 

 

Inma (Type Name/Signature) : Delivered: Delivered: 1
Oe Soo (/5/ 0.0 Sp lO

Part II - Committee Action

 

17. Comments of Inmate to Committee Regarding Above Incident:

 

 

 

 

 

 

18. A. It is the finding of the committee that you: B. The Committee is referring the
~~ Charge(s) to the DHO for further
Committed the Prohibited Act as charged. Hearing.
Did not Commit a Prohibited Act. c. The Committee advised the inmate of
~~ Committed Prohibited Act ~~ it's finding and of the right to file
Code(s). , an appeal within 20 calendar days.

 

19. Committee Decision is Based on Specific Evidence as Follows:

 

 

 

20. Committee action and/or recommendation if referred to DHO (Contingent upon DHO finding inmate
committed prohibited act):

 

 

 

21. Date and Time of Action: (The UDC Chairman’s signature certifies
who sat on the UDC and that the completed report accurately reflects the UDC proceedings).

 

 

 

 

Chairman (Typed Name/Signature) Member (Typed Name) Member (Typed Name)

INSTRUCTIONS: All items outside of heavy rule are for staff use only. Begin entries with the number 1 and work up.
Entries not completed will be voided by staff.

Distribute: Original-Central File Record; COPY-1-DHO: COPY-2-Inmate after UDC Action; COPY 3-Inmate within 24 hours of
Part I Preparation
